Exhibit 10.53

 

PURCHASE AND SALE AGREEMENT

 

by and among

 

the Owners (as herein defined),

 

WYNDHAM INTERNATIONAL, INC.,

a Delaware corporation

(“Wyndham”)

 

and

 

W2005 WYN REALTY, L.L.C., a Delaware limited liability company (“W2005”),

and HALIFAX HOLDINGS, INC., a Delaware corporation

(“Halifax”; Halifax together with W2005 are referred to as “Purchaser”)

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

1.1.

   Definitions    1

ARTICLE II PURCHASE AND SALE; PAYMENT OF PURCHASE PRICE; INSPECTIONS;

   13

2.1.

   Purchase and Sale    13

2.2.

   Payment of Purchase Price    13

2.3.

   Deposit    14

2.4.

   Inspection    15

2.5.

   Ground Lease Estoppels    19

2.6.

   Estoppels    20

ARTICLE III OWNERS’ REPRESENTATIONS AND WARRANTIES

   20

3.1.

   Organization and Power    20

3.2.

   Authorization and Execution    20

3.3.

   Owners and Hotels    20

3.4.

   Non-contravention    20

3.5.

   Bankruptcy    21

3.6.

   No Special Taxes    21

3.7.

   Compliance with Existing Laws    21

3.8.

   Management Agreement/Operating Agreements    21

3.9.

   Insurance    22

3.10.

   Condemnation Proceedings; Roadways    22

3.11.

   Actions or Proceedings    22

3.12.

   Occupancy Agreements    22

3.13.

   Americans With Disabilities Act    23

3.14.

   No Commitments    23

3.15.

   Owner Is Not a “Foreign Person”    23

3.16.

   Financial Statements    23

3.17.

   Environmental    23

3.18.

   Ground Leases    24

3.19.

   Submission Matters    24

3.20.

   ERISA    24

3.21.

   LIMITATION ON OWNER’S REPRESENTATIONS AND WARRANTIES    25

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

   27

4.1.

   Organization and Power    27

4.2.

   Authorization and Execution    27

4.3.

   Non-contravention    27

4.4.

   Litigation    27

4.5.

   Source of Funds    27

4.6.

   Patriot Act    28

 

i



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS PRECEDENT

   29

5.1.

   As to Purchaser’s Obligations    29

5.2.

   As to Owner’s Obligations    30

5.3.

   Efforts of the Parties    31

5.4.

   Failure of Conditions    31

ARTICLE VI COVENANTS OF OWNER AND PURCHASER

   32

6.1.

   Consents    32

6.2.

   Operating/Occupancy/ Leased Property/Off-Site Facility/Management Agreements
   32

6.3.

   Warranties and Guaranties    33

6.4.

   Insurance    33

6.5.

   Operation of Hotels Prior to Closing    33

6.6.

   Provisions Applicable to Properties where a New Wyndham Management Agreement
is not being executed at Closing    36

6.7.

   Intentionally Deleted    40

6.8.

   Reasonable Inspection    41

6.9.

   Operating Leases    42

6.10.

   Non-Wyndham License Agreements    42

6.11.

   Covenant in Case of Exercise of Right of First Refusal or First Offer    42

6.12.

   Certain Matters Related to Conditions of the Hotels    42

6.13.

   National Contracts    44

6.14.

   Marriott Settlement Agreement    44

6.15.

   Third Party Management Agreements    45

ARTICLE VII CLOSING

   47

7.1.

   Closing    47

7.2.

   Owner’s Deliveries    48

7.3.

   Purchaser’s Deliveries    49

7.4.

   Mutual Deliveries    50

7.5.

   Closing Costs    50

7.6.

   Revenue and Expense Allocations    51

7.7.

   Safe Deposit Boxes    54

7.8.

   Inventory of Baggage    54

7.9.

   Assumption    54

ARTICLE VIII GENERAL PROVISIONS

   55

8.1.

   Fire or Other Casualty    55

8.2.

   Condemnation    56

8.3.

   Broker    57

8.4.

   Bulk Sale and Tax Clearance Certificates    57

8.5.

   Confidentiality    57

8.6.

   Liquor Licenses    59

8.7.

   Owner’s Accounts Receivable    60

ARTICLE IX DEFAULT; TERMINATION RIGHTS

   61

9.1.

   Default by or Change in Representations of Owner    61

9.2.

   Default by Purchaser    63

9.3.

   Costs and Attorneys’ Fees    64

 

ii



--------------------------------------------------------------------------------

9.4.

   Limitation of Liability    64

9.5.

   Indemnities    64

9.6.

   Other Remedies    66

9.7.

   Consent Deadline    68

ARTICLE X MISCELLANEOUS PROVISIONS

   68

10.1.

   Completeness; Modification    68

10.2.

   Assignments    68

10.3.

   Successors and Assigns    69

10.4.

   Days    69

10.5.

   Governing Law    69

10.6.

   Counterparts    70

10.7.

   Severability    70

10.8.

   Costs    70

10.9.

   Notices    70

10.10.

   Escrow Agent    71

10.11.

   Incorporation by Reference    72

10.12.

   Indemnity of Manager    72

10.13.

   Further Assurances    72

10.14.

   No Partnership    73

10.15.

   Time of Essence    73

10.16.

   Signatory Exculpation    73

10.17.

   Rules of Construction    73

10.18.

   No Recording    73

10.19.

   Facsimile Signatures    73

10.20.

   Effective Date    73

10.21.

   Intentionally Deleted    73

10.22.

   Affiliates    73

10.23.

   Intentionally Deleted    74

10.24.

   Termination Option    74

10.25.

   Guaranteed Obligations    74

10.26.

   Survival    74

10.27.

   Intentionally Deleted.    75

10.28.

   Wyndham City Centre    75

 

iii



--------------------------------------------------------------------------------

Exhibits           Exhibit A-1    -   

Club Hotel by DoubleTree - O’Hare Airport, Chicago, Illinois

Exhibit A-2    -   

DoubleTree Hotel Tallahassee, Tallahassee, Florida

Exhibit A-3    -   

DoubleTree Park Place, Minneapolis, Minnesota

Exhibit A-4    -   

Hilton Denver, Denver, Colorado

Exhibit A-5        

Hilton Inn Cleveland South, Independence, Ohio

Exhibit A-6        

Hilton Newark Gateway, Newark, New Jersey

Exhibit A-7        

Holiday Inn Northwest, Houston, Texas

Exhibit A-8        

Hyatt Regency Lexington, Lexington, Kentucky

Exhibit A-9        

Marriott Atlanta North Central, Atlanta, Georgia

Exhibit A-10        

Wyndham Harrisburg, Harrisburg, Pennsylvania

Exhibit A-11        

Intentionally Omitted

Exhibit A-12        

Radisson Suites Houston, Houston, Texas

Exhibit A-13        

Wyndham Arlington, Arlington, Texas

Exhibit A-14        

Wyndham Boston Andover, Massachusetts

Exhibit A-15        

Wyndham Boston Westborough, Massachusetts

Exhibit A-16        

Wyndham City Centre, Washington, D.C.

Exhibit A-17        

Wyndham Commerce, Los Angeles, California

Exhibit A-18        

Wyndham Dallas Market Center, Dallas, Texas

Exhibit A-19        

Wyndham Garden, Las Colinas, Texas

Exhibit A-20        

Wyndham Grand Bay/Miami Coconut Grove, Florida

Exhibit A-21        

Wyndham Indianapolis, Indianapolis, Indiana

Exhibit A-22        

Wyndham Newark Airport, Newark, New Jersey

Exhibit A-23        

Wyndham Pittsburgh Airport, Pittsburgh, Pennsylvania

Exhibit A-24        

Wyndham Syracuse, Syracuse, New York

Exhibit A-25        

Wyndham Toledo, Toledo, Ohio

Exhibit A-26        

Wyndham Westshore, Tampa, Florida

Exhibit B    –   

Deed

Exhibit C    –   

Bill of Sale

Exhibit D    –   

Assignment and Assumption Agreement

Exhibit E    –   

Assignment of Occupancy Agreements

Exhibit F    –   

FIRPTA Certificate

Exhibit G    –   

Liquor License Agreement

Exhibit H    –   

Guaranty

Exhibit I    –   

Form of New Wyndham License Agreement

Exhibit J    –   

Form of Assignment of Ground Lease

Exhibit K    –   

Ground Lease Estoppels

Exhibit L    –   

Form of New Wyndham Management Agreement

Exhibit M    –   

Estoppels

Exhibit N    –   

Entity Assignment and Assumption Agreement

Exhibit O    –   

Inspection Agreement

Exhibit P    –   

Guaranty

 

iv



--------------------------------------------------------------------------------

Schedules

         

Schedule 1

   –    Owners and Hotels

Schedule 2

   –    Operating Lessees

Schedule 3

   –    Non-Wyndham License Agreements and Licensors

Schedule 4

   –    Ground Leases

Schedule 5

   –    Property Allocations

Schedule 6

   –    List of Certain Submission Matters

Schedule 7

   –    Pro Forma Title Policies

Schedule 8

   –    Specified Capital Expenditure Amount

Schedule 9

   –    Cap on Expenditures for Obtaining Consents

Schedule 10

   –    Executive Committee Employees

Schedule 11

   –    Hotels to be subject to New Wyndham License Agreement

Schedule 12

   –    Collective Bargaining Agreements

Schedule 13

   –    Intentionally Omitted

Schedule 14

   –    Hotels to be subject to New Wyndham Management Agreement

Schedule 15

   –    Intentionally Deleted

Schedule 16

   –    Intentionally Deleted

Schedule 17

   –    Third Party Management Agreements

 

v



--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the Effective
Date, by and among Wyndham International, Inc., a Delaware corporation
(“Wyndham”), the Owners identified as such on Schedule 1 attached hereto, and
W2005 WYN Realty, L.L.C., a Delaware limited liability company (“W2005”), and
Halifax Holdings, Inc., a Delaware corporation (“Halifax”; Halifax together with
W2005 are referred to as “Purchaser”).

 

R E C I T A T I O N S:

 

A. Owners are the owners of the Properties and desire to sell the Properties,
and Purchaser desires to purchase the Properties, for the Purchase Price and
upon the terms and conditions hereinafter set forth.

 

B. This Agreement encompasses obligations, rights, covenants, representations,
warranties, actions and conditions applicable to each Owner, and it is
understood that performance by each Owner shall be required by Purchaser as set
forth herein. However, each Owner has executed this Agreement only with respect
to its separate Property or Properties and property interests and rights. For
purposes of convenience, references in this Agreement to “Owner” shall mean each
Owner acting in its own separate capacity with respect to its own Property or
Properties and interests and rights, regardless of whether a particular
referenced document or action may also encompass similar requirements on the
part of the other Owners. Any obligations, covenants, representations,
warranties or actions of “the Owner” which relate to, for example, “the
Property”, “the Hotel”, “the Real Property”, “the Closing Documents”, “the
Personal Property”, “the Land”, “the Improvements”, “the Operating Agreements”,
“the Occupancy Agreements” or any other real or personal property or rights or
interests therein, shall in fact apply, relate and refer only to the items,
property or property interests which are as set forth in the Schedules hereto,
which are owned or leased by, or which are for the benefit of, such individual
Owner and not any of the other Owners.

 

C. Any reference herein to “Operating Lessee”, “Wyndham Manager”, “Third Party
Manager” or “Manager” shall refer and apply to the Operating Lessee, Wyndham
Manager, Third Party Manager or Manager for those Hotels for which there is an
Operating Lease, a Wyndham Management Agreement, a Third Party Management
Agreement or a Management Agreement, respectively, and shall refer and apply to
each individual Operating Lessee, Wyndham Manager, Third Party Manager or
Manager with respect to its respective Hotel or Hotels.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
undertakings of the parties hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, it is agreed:

 

ARTICLE I

DEFINITIONS

 

1.1. Definitions. The following terms shall have the indicated meanings:

 

“Acquisition Target” shall have the meaning ascribed such term in Section 8.5
hereof.

 



--------------------------------------------------------------------------------

“Action” means any claim, action, suit, arbitration, inquiry, or proceeding by
or on behalf of any Person or any claim, action, suit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority.

 

“Advance Bookings” shall mean reservations and agreements made or entered into
by Owners, Operating Lessee or Manager in the ordinary course of business prior
to Closing for hotel rooms or meeting rooms to be utilized on or after the
Closing Date, or for catering services or other hotel services to be provided on
or after the Closing Date at or by a Property.

 

“Affiliate” of a Person shall mean (i) any other Person that is directly or
indirectly (through one or more intermediaries) controlled by, under common
control with, or controlling such Person, or (ii) any other Person in which such
Person has a direct or indirect equity interest constituting at least a majority
interest of the total equity of such other Person. For purposes of this
definition, “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of any
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Applicable Laws” shall mean any applicable building, zoning, subdivision,
environmental, health, safety, workplace, labor relations or other governmental
laws, statutes, ordinances, resolutions, rules, codes, regulations, orders or
determinations of any Governmental Authority or of any insurance boards of
underwriters (or other body exercising similar functions), or any restrictive
covenants or deed restrictions affecting a Property or the ownership, operation,
use, maintenance or condition thereof.

 

“Applicable Reduction” shall mean, with respect to a Property, its Property
Allocation.

 

“Approval Standard” shall have the meaning ascribed thereto in Section 6.2.

 

“Assignees” shall have the meaning ascribed thereto in Section 10.25.

 

“Assignment and Assumption Agreement” shall mean one or more assignment and
assumption agreements in substantially the form attached hereto as Exhibit D
whereby each Owner and/or Operating Lessee of a Property assigns and Purchaser
assumes all of its or their right, title and interest in and to (i) the
Operating Agreements, (ii) the Leased Property Agreements, (iii) the Off-Site
Facility Agreements, (iv) the Collective Bargaining Agreements; and (v) to the
extent Purchaser has not agreed with the applicable Third Party Managers to
enter into new management agreements with respect to the Hotels subject to Third
Party Management Agreements, or to terminate any such Third Party Management
Agreements, in each case without penalty or liability to Wyndham, Owner,
Operating Lessee or any of their Affiliates, such Third Party Management
Agreements that have not been terminated at or prior to Closing in accordance
herewith.

 

“Assignment of Ground Lease” shall mean one or more assignment and assumption
agreements in substantially the form of Exhibit J attached hereto whereby each
applicable Owner of a Property subject to a Ground Lease assigns and Purchaser
assumes all of its right, title and interest in and to the Ground Lease for such
Property.

 



--------------------------------------------------------------------------------

“Assignment of Occupancy Agreements” shall mean one or more assignment
agreements in substantially the form attached hereto as Exhibit E whereby each
Owner and/or Operating Lessee of a Property assigns and Purchaser assumes all of
its or their right, title and interest in and to the Occupancy Agreements with
respect to such Property.

 

“Authorizations” shall mean all licenses, permits, concessions and approvals
required by any governmental or quasi-governmental agency, body, department,
commission, board, bureau, instrumentality or office, or otherwise appropriate
with respect to the construction, ownership, operation, leasing, maintenance, or
use of a Property or any part thereof.

 

“Bear Stearns” shall mean Bear, Stearns & Co. Inc.

 

“Benefit Plan” means any “employee benefit plan” within the meaning of Section
3(3) of ERISA which is subject to Title IV of ERISA that provides benefits to
any current or former employee of any of the Hotels.

 

“Bill of Sale” shall mean one or more bills of sale in substantially the form
attached hereto as Exhibit C whereby each Owner and/or Operating Lessee of a
Property conveys its or their right, title and interest in and to the Personal
Property with respect to such Property (other than Leased Property) to
Purchaser, together with any Warranties and Guaranties related thereto.

 

“Capital Expenditure Reserve” and “Capital Expenditure Reserves” shall have the
meaning ascribed thereto in Section 6.5(a).

 

“Closing” shall mean the consummation of the transactions contemplated by this
Agreement, which shall occur on the Closing Date.

 

“Closing Date” shall mean, subject to extensions permitted under this Agreement,
the date which is ten (10) business days after the earlier of (i) the conditions
set forth in Sections 5.1(d), (f) and (g) and Sections 5.2(c), (e) and (f) have
been satisfied (or waived), and either Wyndham or Purchaser has given written
notice to the other of the satisfaction of such conditions, or (ii) the Consent
Deadline, but in no event shall Closing occur prior to February 28, 2005 without
the consent of Purchaser. If the conditions set forth in Sections 5.1(d), (f)
and (g) and Sections 5.2(c), (e) and (f) have been satisfied on enough
Properties such that the Price Threshold Termination Amount will not be reached,
and either Purchaser or Wyndham has given written notice to the other of the
satisfaction of such conditions, Closing on those Properties shall occur ten
(10) business days after such conditions have been satisfied, but in no event
shall Closing occur prior to February 28, 2005 without the consent of Purchaser
(the “Primary Closing Date”) and the Closing on the remaining Properties shall
occur as provided in the first sentence of this definition (the “Final Closing
Date”), provided, however, that if Closing on all Properties has not occurred
within ten (10) business day following the Consent Deadline, this Agreement will
terminate in accordance with Section 9.7 hereof. All other conditions specified
in Section 5.1 and Section 5.2 shall be satisfied as of the Closing Date. The
amount of the Deposit that shall be credited to the Purchase Price (if cash) or
reduced (if a letter of credit) on the Primary Closing Date shall be a prorata
amount of the total Deposit based on the ratio by which the allocated Purchase
Price of the Properties being sold on the Primary Closing Date bears to the
Purchase Price for all of the Properties. The remainder of the Deposit shall be
held by Escrow Agent

 



--------------------------------------------------------------------------------

pursuant to Section 2.3 and applied to the Purchase Price (if cash) or returned
to Purchaser (if a letter of credit) on the Final Closing Date. For those
Properties for which Closing occurred on the Primary Closing Date, the Closing
Date shall be the Primary Closing Date and for those Properties for which
Closing occurred on the Final Closing Date, the Closing Date shall be the Final
Closing Date.

 

“Closing Documents” shall have the meaning ascribed thereto in Section 7.1.

 

“Closing Obligations” shall have the meaning ascribed thereto in Section 9.1.

 

“COBRA” shall have the meaning ascribed thereto in Section 6.8(a).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collective Bargaining Agreements” shall mean the Collective Bargaining
Agreements listed on Schedule 12 attached hereto.

 

“Confidentiality Agreement” shall mean that certain Confidentiality Agreement
dated August 25, 2004 by and between Wyndham and Interstate.

 

“Consent Deadline” shall mean April 30, 2005.

 

“Consents” shall mean the Ground Lease Consents.

 

“Damages” shall have the meaning ascribed thereto in Section 9.5.

 

“Deductible Amount” an amount specified in a letter agreement between Purchaser
and Wyndham dated as of the Effective Date.

 

“Deed” shall mean one or more special warranty deeds in substantially the form
attached hereto as Exhibit B (or such other form as is customary in the
applicable jurisdiction to the same substantive effect) whereby each Owner of a
Property conveys title to the Real Property with respect to such Property to
Purchaser.

 

“Default Set” shall have the meaning ascribed thereto in Section 9.1.

 

“Demand Notice” shall have the meaning ascribed thereto in Section 2.3.

 

“Deposit” shall mean all amounts deposited from time to time with Escrow Agent
by Purchaser pursuant to Section 2.3 hereof, plus all interest or other earnings
that may accrue thereon.

 

“Disclosure Schedule” shall mean that certain Disclosure Schedule dated as of
the Effective Date prepared by Wyndham and Owners and delivered to Purchaser on
or before the Effective Date which describes certain exceptions to the
representations and warranties contained in Article III hereof.

 

“Effective Date” (or other similar phrases such as “date of this Agreement” or
“date hereof”) shall have the definition ascribed thereto in Section 10.20.

 



--------------------------------------------------------------------------------

“Employee Adjustments” shall have the meaning ascribed such term in Section 7.6.

 

“Employee Plans” shall have the meaning ascribed such term in Section 3.20.

 

“Employment Agreements” shall mean any written employment agreements between
Owner, Operating Lessee or Wyndham Manager or any Affiliate thereof and Hotel
Employees.

 

“Environmental Laws” shall mean any federal, state or local statute, law, rule,
regulation, ordinance, code or rule of common law in effect and, in each case,
as amended as of the date hereof and the Closing, relating to protection of
human health and/or the environment (including, relating to emissions,
discharges, releases, storage, disposal, transport or handling of Hazardous
Materials) or regulating Hazardous Materials, including without limitation the
Comprehensive Environmental Response, Compensation and Liability Act of 1990, as
amended, 42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act,
as amended, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act,
as amended, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; and the Safe
Drinking Water Act, 42 U.S.C. § 3908 et seq.

 

“ERISA” shall have the meaning ascribed thereto in Section 3.20.

 

“Escrow Agent” shall mean LandAmerica Financial Group, Inc., 655 Third Avenue,
New York, New York 10017, Attention: Michael Bebon, Phone: (212) 973-6723, Fax:
(212) 949-2438.

 

“Estoppels” (or individually, an “Estoppel”) shall mean the estoppel
certificates substantially in the respective forms attached hereto as Exhibit M,
or such other form as may be required by the applicable document being addressed
by the estoppel.

 

“Executive Committee Employees” shall mean those Executive Employees of each
Hotel which constitute the Executive Committee of such Hotel, as set forth on
Schedule 10 attached hereto.

 

“Executive Employees” shall mean any General Manager, Controller, Director of
Human Resources, Resident Manager, Food and Beverage Director, Chief Engineer,
Director of Marketing, or any other department head or member of the executive
staff of a Hotel.

 

“Financial Statements” shall mean the Hotel-level balance sheets and operating
statements for fiscal years 2001, 2002 and 2003 and the year-to-date period
ending November 30, 2004.

 

“FIRPTA Certificate” shall mean an affidavit under Section 1445 of the Code in
substantially the form attached hereto as Exhibit F.

 

“GAAP” shall mean United States generally accepted accounting principles.

 

“Governmental Authority” shall mean any federal, state, county, municipal or
other government or any governmental or quasi-governmental agency, department,
commission, court, board, bureau, office or instrumentality, foreign or
domestic, or any of them.

 



--------------------------------------------------------------------------------

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Ground Lease Consents” shall mean the written agreement or consent of the
Ground Lessor under each Ground Lease, to the extent required thereunder, to (i)
the conveyance of the applicable Property to Purchaser, (ii) the termination of
the Operating Leases, and (iii) the execution and delivery at Closing of the
related New Third Party License Agreement or License Terminations, or related
New Third Party Management Agreements or Management Agreement Terminations, if
and as applicable.

 

“Ground Lease Estoppels” (or individually, a “Ground Lease Estoppel”) shall mean
the estoppel certificates from each Ground Lessor under a Ground Lease, which
may include the Ground Lease Consents, substantially in the respective forms
attached hereto as Exhibit K or such other form as may be required by the
applicable Ground Lessor and which is reasonably acceptable to Purchaser’s
Lender.

 

“Ground Leases” (or individually, a “Ground Lease”) shall mean the ground leases
set forth on Schedule 4 attached hereto for the Properties or portions thereof
described on Schedule 4.

 

“Ground Lessor” shall mean the Ground Lessor under a Ground Lease.

 

“Guarantor” shall mean The Goldman Sachs Group, Inc., a Delaware corporation.

 

“Guaranty” shall mean that certain Guaranty executed by Guarantor in favor of
Wyndham and the Owners in substantially the form attached hereto as Exhibit P.

 

“Hazardous Materials” means any chemical substance (i) which is defined as a
“hazardous substance”, “hazardous waste”, “hazardous material”, “pollutant”,
“contaminant” or “toxic”, “explosive”, “corrosive”, “flammable”, “infectious”,
“radioactive”, “carcinogenic”, or “mutagenic” material under any Applicable Laws
regarding the protection of human health or the environment from such chemical
substances; (ii) diesel fuel or other petroleum hydrocarbons; (iii) asbestos or
asbestos-containing materials or urea formaldehyde foam insulation, (iv)
polychlorinated biphenyls, or (v) radon gas. Hazardous Materials shall not
include substances of kinds and in amounts ordinarily and customarily used or
stored in properties similar to the Hotels for the purposes of cleaning, dry
cleaning, and other maintenance or operations and otherwise in compliance with
Applicable Laws.

 

“Hotels” (or individually, a “Hotel”) shall mean the Hotels described on
Schedule 1 attached hereto.

 

“Hotel Employees” shall mean all employees of Owner, Operating Lessee, Manager
or any Affiliate thereof employed at a Hotel, but specifically excluding any
Purchaser Executive Employees.

 

“Immaterial Contract” shall mean any Operating Agreement, Occupancy Agreement,
Leased Property Agreement or Off-Site Facility Agreement, which (x) does not
require payments in excess of $50,000.00 individually during any consecutive
12-month period, or (y) does not

 



--------------------------------------------------------------------------------

require payments of more than $250,000.00 individually during any consecutive
twelve (12) month period and is subject to termination by Wyndham, Owner or
Operating Lessee (and its successors and assigns) on not more than sixty (60)
days notice without penalty.

 

“Improvements” shall mean all buildings, improvements, and other items of real
estate located on the Land with respect to a Property.

 

“Indemnification Claim” shall have the meaning ascribed thereto in Section 9.5.

 

“Indemnified Party” shall have the meaning ascribed thereto in Section 9.5.

 

“Indemnitor” shall have the meaning ascribed thereto in Section 9.5.

 

“Inspection Agreement” shall mean that certain Inspection Agreement dated
November 3, 2004, by and between Wyndham and Interstate.

 

“Insurance Policies” shall mean all policies of insurance maintained by or on
behalf of Owner, Operating Lessee, or Manager, with respect to the general
liability or a specified liability of such Person or with respect to any
casualty or loss affecting a Property, its operation, or any part thereof.

 

“Intangible Personal Property” shall mean, to the extent assignable, Owner’s
and/or Operating Lessee’s right, title and interest in and to all intangible
personal property owned or possessed by Owner or Operating Lessee and used in
connection with the ownership or operation of a Property, including, without
limitation, (1) Authorizations, (2) utility and development rights and
privileges, (3) Property-specific (i.e., not used by or in connection with any
Properties other than such Property) telephone and telecopy numbers, websites,
restaurant names and other tradenames, general intangibles, business records,
customer lists and plans and specifications pertaining to the Real Property and
the Personal Property related to such Property, (4) the share of the Rooms
Ledger for such Hotel determined under Section 7.6 hereof, and (5) Advance
Bookings for such Hotel, excluding (a) Owner’s or Operating Lessee’s cash on
hand, in bank accounts and invested with financial or other institutions; (b)
accounts receivable except for the above described share of the Rooms Ledger and
accounts receivable described in Section 8.7 hereof; (c) any rights to the name
“Patriot American Hospitality,” “Patriot American,” “Patriot” or any derivative
thereof; (d) any rights to the name “Wyndham International,” “Wyndham” or any
derivative thereof; (e) any rights to the names of any subsidiaries of Patriot
American Hospitality, Inc., Patriot American Hospitality Partnership, L.P.,
Wyndham International, Inc., or Wyndham International Operating Partnership,
L.P., or any derivatives thereof, in each case, including all rights,
trademarks, trademark registrations, trademark applications, copyrights,
copyright registrations and copyright applications using or including such names
or (f) any credit card merchant numbers of Owner or Operating Lessee.
Notwithstanding the foregoing, Owners and Wyndham are retaining the right to use
the customer list of Owners, Operating Lessees, Manager and their Affiliates in
connection with other properties owned and/or managed by Owners and its
Affiliates.

 

“Interstate” shall have the meaning ascribed thereto in Section 8.5.

 



--------------------------------------------------------------------------------

“Inventory” shall mean all inventories of food and beverage in opened or
unopened containers and all in-use or reserve stock of linens, china, glassware,
silver, uniforms, towels, paper goods, stationery, soaps, cleaning supplies and
the like with respect to a Hotel.

 

“Knowledge Parties” shall have the meaning ascribed thereto in Section 3.20.

 

“Land” shall mean those certain parcels of real estate relating to each Property
described on Exhibit A-1 through Exhibit A-26 attached hereto, which shall
include any parcels of real property owned by Owner and used in connection with
the Property.

 

“Leased Property” shall mean all leased items of Personal Property, including
items subject to any capital lease, operating lease, financing lease, or any
similar agreement.

 

“Leased Property Agreements” shall mean the lease agreements pertaining to the
Leased Property.

 

“Letter of Credit” shall have the meaning ascribed thereto in Section 2.3.

 

“License Terminations” shall have the meaning ascribed thereto in Section 6.10.

 

“Licensors” (or individually, a “Licensor”) shall mean the licensors or
franchisors under the Non-Wyndham License Agreements, as indicated on Schedule 3
attached hereto.

 

“Manager” shall mean the manager, if any, of a Hotel.

 

“Management Agreement” shall mean the management agreement, if any, for a Hotel.

 

“Management Agreement Terminations” shall have the meaning ascribed thereto in
Section 6.15.

 

“Marriott” shall collectively mean Marriott International Inc., Marriott Hotel
Services, Inc., and any of their Affiliates.

 

“Marriott Documents” shall have the meaning ascribed thereto in Section 6.15.

 

“Marriott Settlement Agreements” shall mean (i) that certain Settlement
Agreement and related documentation dated as of May 27, 1998, as amended by
amendment or otherwise amended or modified with closing certificates described
below, among Patriot American Hospitality, Inc., Wyndham, Interstate Hotels
Company, Interstate Hotels Corporation and Marriott with respect to, among other
properties, the Marriott Atlanta North Central: (a) First Amendment to
Settlement Agreement dated August 26, 1998; (b) Second Amendment to Settlement
Agreement dated October, 1998; (c) Third Amendment to Settlement Agreement dated
January 6, 1999; (d) Fourth Amendment to Settlement Agreement dated March 11,
1999; (e) Fifth Amendment to Settlement Agreement dated April 23, 1999; (f)
Sixth Amendment to Settlement Agreement dated May 14, 1999; (g) Certificate of
Revised Schedule Two to Settlement Agreement dated June 10, 1999; (h) Hotel
Classification Certificate dated June 10, 1999; and (i) Marriott Consent to
Extension dated June 8, 1999.

 



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean any circumstance or event which reasonably
would be expected to have a material and adverse effect on the business, results
of operations, or value of a Property.

 

“Material System” shall mean all chillers, boilers, elevators, the HVAC systems,
the central plumbing system, central electrical system, central
telecommunication system, and the computer reservations system, located at a
Property.

 

“Monetary Encumbrance Release” shall have the meaning ascribed thereto in
Section 2.4(e).

 

“Monetary Title Encumbrance” shall mean any title encumbrances affecting or
relating to a Property which are comprised of (i) delinquent taxes, assessments,
utility charges or mortgages, deeds of trust, security agreements, or other
similar liens or charges in a fixed sum (or capable of computation as a fixed
sum) securing indebtedness or obligations which were created or expressly
assumed by an Owner or Owners and/or an Operating Lessee or Operating Lessees,
or (ii) judgment liens or construction, mechanics, materialmen’s or other
similar liens or charges arising by operation of law, which judgments or other
such liens or charges are liquidated in amount and which encumbers only such
Property. Monetary Title Encumbrance shall not include any Leased Property
Agreement.

 

“Multiemployer Plan” shall have the same meaning as provided in Section
4001(a)(3) of ERISA.

 

“National Contracts” shall mean those certain Operating Agreements, Off-Site
Facility Agreements, Occupancy Agreements or Leased Property Agreements that
apply to the Property and also other hotels owned or managed by Wyndham, any
Owner or Operating Lessee or any of their Affiliates.

 

“New Exceptions” shall have the meaning ascribed thereto in Section 2.4(e).

 

“New Third Party License Agreement” shall have the meaning ascribed thereto in
Section 6.10.

 

“New Third Party Management Agreement” shall have the meaning ascribed thereto
in Section 6.15.

 

“New Wyndham License Agreement” shall mean a license agreement with Wyndham or
its Affiliate in the form attached hereto as Exhibit I for the Hotels described
on Schedule 11 attached hereto which shall be guaranteed by Purchaser if any
permitted assignee or other party is the licensee thereunder.

 

“Non-Breach Inaccuracy” shall have the meaning ascribed to such term in Section
9.1.

 

“Non-Wyndham License Agreements” (or individually, a “Non-Wyndham License
Agreement”) shall mean the license or franchise agreements (and the suspended
Non-Wyndham License Agreement with Marriott) described on Schedule 3 attached
hereto for the Hotels set forth on Schedule 3.

 



--------------------------------------------------------------------------------

“Occupancy Agreements” shall mean all written leases, concession or occupancy
agreements in effect with respect to a Property under which any tenants (other
than Hotel guests and any Operating Lessee) or concessionaires occupy space at a
Property.

 

“Off-Site Facility Agreements” shall mean any written leases, contracts and
agreements, if any, pertaining to facilities not located at a Property but which
are required and presently used for the operation of the Property including,
without limitation, use agreements for local golf courses, and parking or garage
contracts or leases.

 

“Operating Agreements” shall mean all written service, supply, trash removal,
maintenance, construction, capital improvement and other similar contracts in
effect with respect to a Property (other than the Occupancy Agreements, Leased
Property Agreements, Management Agreements, and Off-Site Facility Agreements)
related to construction, operation, or maintenance of such Property.

 

“Operating Leases” (or individually, an “Operating Lease”) shall mean the
operating leases by and between Owner and Operating Lessee for the Hotels set
forth on Schedule 2 attached hereto.

 

“Operating Lessees” (or individually, an “Operating Lessee”) shall mean the
operating lessees under the Operating Leases, as indicated on Schedule 2
attached hereto.

 

“Operator” shall have the meaning ascribed thereto in Section 8.6.

 

“Other Party” shall have the meaning ascribed to such term in Section 9.1.

 

“Owners” (or individually, an “Owner”) shall mean the Owners described on
Schedule 1 attached hereto, which own fee simple or leasehold title, as
applicable, to the Properties.

 

“Party” shall have the meaning ascribed to such term in Section 9.1 hereof.

 

“Permitted Title Exceptions” shall mean those exceptions to title to the Real
Property that are (i) set forth on Schedule B to the Pro Forma Title Policies,
as same may be modified if any of the Title Requirements are or are not
satisfied (ii) New Exceptions which are satisfactory or deemed satisfactory to
Purchaser as determined pursuant to Section 2.4(e) hereof, (iii) exceptions
disclosed on the Surveys, (iv) Occupancy Agreements provided to Purchaser for
review as part of the Submission Matters, and (v) otherwise permitted under this
Agreement or approved or deemed approved by Purchaser.

 

“Person” shall mean an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Authority.

 

“Personal Property” shall mean the items of tangible personal property
consisting of all furniture, fixtures, equipment, entertainment systems,
communications devices and electronics, machinery, Inventory and other tangible
personal property of every kind and nature (which does not include cash-on-hand,
FF&E reserves, and petty cash funds) located at a Hotel and owned or leased by
Owner (or its Operating Lessee), and Intangible Personal Property.

 



--------------------------------------------------------------------------------

“Pro Forma Title Policies” shall mean, for each Property, the marked-up
pro-forma owner title insurance policies or owner title insurance commitments
attached hereto as Schedule 7, together with the endorsements annexed to such
policies and commitments, as same may be modified if any of the Title
Requirements are or are not satisfied. Any New Exception or other title
exception which Purchaser approves or is deemed to have approved or which is
otherwise permitted under this Agreement shall be added to Schedule B of the
applicable pro-forma title insurance policy or marked-up title insurance
commitment. Each Pro Forma Title Policy shall be in the amount of the Property
Allocation applicable to each Property (or such lesser available amount of
coverage as Purchaser may, at its option, accept from the Title Company).

 

“Price Threshold Termination Amount” shall have the meaning ascribed to such
term in Section 10.24.

 

“Price Threshold Termination Option” shall have the meaning ascribed thereto in
Section 10.24.

 

“Properties” (or individually, a “Property”) shall mean the Hotels described on
Schedule 1 attached hereto and shall include the Real Property and the Personal
Property.

 

“Property Allocation” shall mean the amount of the Purchase Price allocated to
each Property as set forth on Schedule 5 attached hereto.

 

“Purchase Price” shall mean THREE HUNDRED SIXTY-SIX MILLION AND NO/100th DOLLARS
($366,000,000.00), subject to adjustment as expressly provided in this
Agreement, which Purchase Price shall be payable in the manner described in
Section 2.2.

 

“Purchaser Parties” shall mean Purchaser and its Affiliates.

 

“Purchaser’s Lender” shall mean the first lien mortgage lender of Purchaser to
finance Purchaser’s acquisition of the Properties. (Purchaser’s obligations
hereunder are not conditioned upon obtaining or consummating any financing.)

 

“Purchaser’s Objections” shall mean the objections defined as such in Section
2.4(e).

 

“Real Property” shall mean the Land and the Improvements with respect to a
Property.

 

“Representatives” shall have the meaning ascribed thereto in Section 8.5.

 

“Rooms Ledger” shall mean the final night’s room revenue for a Hotel (revenue
from rooms occupied as of 12:01 a.m. on the Closing Date, exclusive of food,
beverage, telephone and similar charges), including any sales taxes, room taxes
or other taxes thereon.

 

“Specified Capital Expenditure Amount” shall have the meaning ascribed thereto
in Section 6.5(a).

 

“Submission Matters” shall have the meaning ascribed thereto in Section 2.4(b).

 



--------------------------------------------------------------------------------

“Surveys” (or individually, a “Survey”) shall mean the surveys defined as such
in Section 2.4(e) hereof.

 

“Survival Claims” shall have the meaning ascribed thereto in Section 9.6.

 

“Surviving Covenant” shall have the meaning ascribed thereto in Section 9.6.

 

“Surviving Representations” shall have the meaning ascribed thereto in Section
9.6.

 

“Terminated Employees” shall have the meaning ascribed thereto in Section
6.6(b).

 

“Third Party Management Agreements” shall mean the Management Agreements (and
submanagement agreements with Marriott) described on Schedule 17 attached hereto
for the Hotels set forth on Schedule 17 attached hereto.

 

“Third Party Managers” shall mean the Managers for the Third Party Management
Agreements and listed on Schedule 17 attached hereto.

 

“Title Commitments” (or individually, a “Title Commitment”) shall mean the title
commitments and exception documents defined as such in Section 2.4(e) hereof.

 

“Title Company” shall mean Lawyers Title Insurance Corporation, 655 Third
Avenue, New York, New York 10017, Attention: Michael T. Bebon, telephone: (212)
973-6723; telecopy: (212) 949-2438.

 

“Title Policy” shall mean an Owner’s Policy of Title Insurance, for all
Properties (to the extent permitted by applicable state laws governing title
insurance, or if not permitted by such laws the Properties shall be covered by
as few Owner’s Policies of Title Insurance as are permitted by applicable laws),
on the most recent form of ALTA or other state law prescribed owner’s policy
available in the state in which the Land is located, issued (on a co-insurance
basis) by the Title Company in accordance with the Pro Forma Title Policies,
subject to the Title Requirements, to Purchaser, with extended coverage and with
such reasonable and customary reinsurance requested by Purchaser and its
lenders. At Closing, Owner will deliver to the Title Company such affidavits and
indemnities as are customarily provided by similarly situated sellers to effect
the customary removal of so-called pre-printed exceptions and to replace the
generic exception for tenants and parties in possession with a list, to Owner’s
knowledge, of the tenants under the Occupancy Agreements; provided, however,
that the form and content of such affidavits and indemnities shall be reasonably
satisfactory to Owner, and in no event shall they increase the scope of Owner’s
liability to Purchaser from that which it otherwise would have under this
Agreement. The affidavits shall also list, to Owner’s knowledge, any tenants
under Occupancy Agreements having options or rights of first refusal to purchase
all or any part of the applicable Property.

 

“Title Requirements” shall mean (i) resolution to the satisfaction of the Title
Company of any matters noted as “under consideration” in the Pro Forma Title
Policies, and (ii) compliance to the satisfaction of the Title Company with the
requirements set forth in the Pro Forma Title Policies. Wyndham and Purchaser
agree to cooperate in good faith with the other to cause the Title Company to
provide the title insurance coverages, deletions and endorsements provided for

 



--------------------------------------------------------------------------------

in the Pro Forma Title Policies and to satisfy the requirements referenced
above. Whether or not the Title Requirements are satisfied, no recorded document
or instrument not disclosed (or marked out) in the Pro Forma Title Policies and
no Occupancy Agreement not provided to Purchaser as part of the Submission
Matters shall be a Permitted Exception or shall be added to Schedule B of the
Pro-Forma Title Policies except for New Exceptions which are satisfactory or
deemed satisfactory to Purchaser as determined pursuant to Section 2.4(e)
hereof, Occupancy Agreements which Purchaser approves or is deemed to have
approved (if such approval is required), or any other New Exceptions, Occupancy
Agreements or other matters otherwise permitted under this Agreement or approved
or deemed approved by Purchaser.

 

“Transferor Parties” shall have the meaning ascribed thereto in Section 3.6.

 

“WARN Act” shall have the meaning ascribed thereto in Section 6.6(b).

 

“Warranties and Guaranties” shall mean any subsisting and assignable warranties
and guaranties relating to the Improvements or the Personal Property or any part
thereof.

 

“Wyndham” shall mean Wyndham International, Inc.

 

“Wyndham Management Agreements” (or individually, a “Wyndham Management
Agreement”) shall mean the Management Agreements with Wyndham Managers.

 

“Wyndham Managers” (or individually, a “Wyndham Manager”) shall mean the
Managers that are Affiliates of Owners.

 

“Wyndham’s Response” shall have the meaning ascribed thereto in Section 2.4(e).

 

“Wyndham’s Response Period” shall have the meaning ascribed thereto in Section
2.4(e).

 

ARTICLE II

PURCHASE AND SALE; PAYMENT OF PURCHASE PRICE; INSPECTIONS;

 

2.1. Purchase and Sale. The Owners agree to sell and Purchaser agrees to
purchase the Properties for the Purchase Price and in accordance with and
subject to the other terms and conditions set forth herein.

 

2.2. Payment of Purchase Price. Purchaser shall pay the Purchase Price to Owners
(or other party designated by Owners) at Closing by making a wire transfer of
immediately available federal funds to the account of Owners (or other party
designated by Owners). Such wire transfer shall be sent by Purchaser to the
Escrow Agent for the account of Owners (or other party designated by Owners) no
later than 10:00 AM, Dallas, Texas time on the Closing Date. At Closing,
Purchaser shall receive a credit against the Purchase Price in an amount equal
to the cash portion of the Deposit (if any). Unless otherwise agreed in writing
by Purchaser and Owners, the Purchase Price shall be adjusted as a result of the
Closing prorations and adjustments for the Properties pursuant to Section 7.6,
and as a result of any termination of this Agreement with respect to a Property
hereunder.

 



--------------------------------------------------------------------------------

2.3. Deposit. It shall be a condition precedent to the effectiveness of this
Agreement that Guarantor execute and deliver to Wyndham and the Owners the
Guaranty pursuant to which Guarantor guarantees W2005’s obligations pursuant to
this Section 2.3. No later than ten (10) days following the Effective Date, time
being of the essence, Purchaser shall deliver to Escrow Agent a wire transfer or
cashier’s or certified check in the sum of TWENTY-FIVE MILLION SIX HUNDRED
TWENTY THOUSAND and NO/100ths Dollars ($25,620,000.00) or 7.0% of the Purchase
Price. Upon such delivery the Guaranty shall terminate and be of no further
force or effect. The Deposit shall be invested by Escrow Agent in a commercial
bank or banks acceptable to Wyndham and W2005 at money market rates, or in such
other investments as shall be approved in writing by Wyndham and W2005. The
Deposit shall be held and disbursed by Escrow Agent in strict accordance with
the terms and provisions of this Agreement. All accrued interest or other
earnings on the Deposit shall become part of the Deposit. The Deposit shall be
either (a) applied at Closing against the Purchase Price, (b) returned to W2005
pursuant hereto, or (c) paid to Wyndham pursuant hereto; provided however, that
if prior to Closing the Purchase Price shall be reduced as the result of any
Property being excluded from this Agreement as expressly provided herein, the
Escrow Agent shall promptly return to W2005 a portion of the original amount of
the Deposit in the same proportion as the original Purchase Price was so
reduced. Notwithstanding anything herein to the contrary, if W2005 fails to
timely deliver the Deposit to Escrow Agent under this Agreement, Purchaser shall
be in immediate default hereunder (without the benefit of any additional notice
or cure period) and Wyndham may terminate this Agreement by written notice to
Purchaser whereupon the Deposit shall be payable directly to Wyndham. Wyndham
shall be entitled following such termination, as its sole remedies, to (a) sue
W2005 and/or Guarantor to obtain the Deposit, which shall be retained by Wyndham
and the Owners as liquidated damages, and to recover all costs and expenses,
including attorneys’ fees, incurred by Wyndham and/or the Owners to obtain the
Deposit from W2005 and/or Guarantor and (b) enforce the indemnities and other
provisions of this Agreement which expressly survive a termination of this
Agreement.

 

At W2005’s option, the Deposit initially may be (or the cash Deposit may be
replaced at any time with) an unconditional, irrevocable letter of credit (the
“Letter of Credit”), in which case the “Deposit” shall mean the Letter of Credit
and/or any proceeds thereof. The Letter of Credit shall be (a) in an amount
equal to TWENTY-FIVE MILLION SIX HUNDRED TWENTY THOUSAND and NO/100ths Dollars
($25,620,000.00) or 7.0% of the Purchase Price, (b) issued by a bank reasonably
acceptable to Wyndham, (c) presentable at a bank or branch located in New York,
New York, (d) presentable in multiple drafts, (e) for an initial term expiring
no earlier than June 15, 2005, and (f) in substantially the form reasonably
approved by Wyndham. Upon delivery of such Letter of Credit the Guaranty shall
terminate and be of no further force or effect. If the Closing shall occur while
the Escrow Agent holds the Letter of Credit, the Letter of Credit shall be
returned to W2005 at the Closing. If Wyndham in good faith believes that a
default hereunder on the part of Purchaser has occurred, or if the Letter of
Credit will expire sooner than thirty (30) days after the Closing Date (as the
Closing Date may be extended by any provision hereof or by written agreement of
Wyndham and Purchaser) and the Letter of Credit has not been extended to a date
at least thirty (30) days after the Closing Date, Wyndham may send a notice to
Escrow Agent (with a copy thereof to Purchaser) (the “Demand Notice”), which
Demand Notice shall set forth with reasonable specificity the basis for
Wyndham’s belief that Purchaser is in default hereunder or that the Letter of
Credit will expire sooner than thirty (30) days after the Closing Date. Upon
receipt of such Demand Notice, Escrow Agent shall immediately demand

 



--------------------------------------------------------------------------------

full payment of the Letter of Credit, and the proceeds thereof shall become a
part of the Deposit. Escrow Agent shall not make any inquiry whatsoever as to
the validity of Purchaser’s default hereunder or whether the Letter of Credit
has been extended or of Wyndham’s right to send the Demand Notice in connection
with demanding full payment of the Letter of Credit; nor shall Purchaser
endeavor or have the right to prevent, interfere with or delay (by an action or
proceeding or otherwise) the Escrow Agent’s demanding or the issuer paying to
the Escrow Agent the full amount of the Letter of Credit. The Letter of Credit
shall provide that the only condition to Escrow Agent’s demand for the full
amount of the Letter of Credit shall be that Escrow Agent sends a sight draft to
the bank issuing the Letter of Credit. The parties acknowledge and agree that
Escrow Agent’s obligation to demand and collect full payment of the Letter of
Credit following its receipt of a Demand Notice shall be absolute and
unconditional and shall remain unaffected by any written notice, contrary
instruction or other protest by Purchaser. The parties also acknowledge and
agree that if there is any dispute as to the payment or disposition of the
Deposit (following Escrow Agent’s demand and collection of the proceeds of the
Letter of Credit) or any other monies held in escrow, the payment and
disposition of such monies shall be subject to Section 10.10 hereof.
Accordingly, Purchaser expressly agrees that Escrow Agent shall be entitled to
rely on any Demand Notice received by it from Wyndham, and that Escrow Agent
shall not be liable to Purchaser for Escrow Agent’s compliance with any Demand
Notice. Any proceeds of the Letter of Credit shall be invested by Escrow Agent
in a commercial bank or banks acceptable to Wyndham and W2005 at money market
rates, or in such other investments as shall be approved in writing by Wyndham
and W2005. In the event the Escrow Agent shall hold the Letter of Credit at the
time any provision hereof requires the Deposit to be returned to W2005, such
provision shall be deemed to require the return of the Letter of Credit to
W2005; provided, however, that if such provision requires only part (but not
all) of the Deposit to be returned to W2005, such provision shall be deemed to
require Escrow Agent to give irrevocable written notice to the bank issuing the
Letter of Credit of a reduction in the amount of the Letter of Credit equal to
the part of the Deposit so required to be returned to W2005.

 

Upon Escrow Agent’s receipt of any notice from Wyndham or Purchaser directing
the disposition of the Deposit, Escrow Agent shall only deliver the Deposit
pursuant to such notice after Escrow Agent first sends written notice to both
Wyndham and Purchaser stating that Escrow Agent intends to deliver the Deposit
as so directed, and neither Wyndham nor Purchaser provides a written notice to
Escrow Agent objecting to such proposed delivery within five (5) business days
thereafter. If neither Wyndham nor Purchaser provides such written objection to
Escrow Agent within such five (5) business day period, Escrow Agent shall
deliver the Deposit as so directed. If either Wyndham or Purchaser provides such
written objection to Escrow Agent within such five (5) business day period,
Escrow Agent shall (i) hold the Deposit until it is instructed by a joint
written statement of Wyndham and Purchaser as to the disposition of the Deposit,
(ii) pay the Deposit into the registry of the court in connection with an
interpleader filed pursuant to Section 10.10 hereof, or (iii) pay the Deposit in
accordance with a final non-appealable judgment of a court ordering the
disposition of the Deposit.

 

2.4. Inspection.

 

(a) Purchaser shall have the right to enter upon the Real Property pursuant to
the terms and conditions of the Inspection Agreement.

 



--------------------------------------------------------------------------------

(b) Pursuant to the Inspection Agreement, to the extent in Wyndham’s, Operating
Lessee’s, Owner’s or Wyndham Manager’s possession, or control, after requesting
delivery to Wyndham of all such items from the Third Party Managers, Wyndham has
delivered or made available, physically or electronically, to Purchaser or its
counsel copies of the following for each Property (items (1) through (16) shall
be referred to herein as the “Submission Matters”):

 

(1) Copies of all Occupancy Agreements in effect as of the date of this
Agreement.

 

(2) Copies of the Non-Wyndham License Agreements.

 

(3) Copies of the Ground Leases.

 

(4) Copies of all Authorizations including, without limitation, all certificates
of occupancy, permits, authorizations, approvals, liquor licenses, liquor
license applications and licenses issued by Governmental Authorities having
jurisdiction over the Properties and copies of all certificates issued by the
local board of fire underwriters (or other body exercising similar functions)
relating to the Properties.

 

(5) Advance Bookings for the Hotels.

 

(6) Copies of all Operating Agreements, Leased Property Agreements, and Off-Site
Facility Agreements.

 

(7) Copies of all Employment Agreements.

 

(8) Copies of the Financial Statements.

 

(9) Copies of all Warranties and Guaranties.

 

(10) Copies of all soil tests, mold surveys, or other environmental tests,
reports, audits or studies related to the Hotels prepared by third parties for
Owner, Operating Lessee, Wyndham Manager or any of their Affiliates.

 

(11) Copies of all parking, structural, mechanical or other engineering studies
related to the Hotels that have been prepared by third parties for Owner,
Operating Lessee, Wyndham Manager or any of their Affiliates.

 

(12) Copies of Owner’s most recent title insurance policy and survey covering
the Real Property.

 

(13) Copies of all material correspondence with and reports made to
environmental regulatory authorities as to any Property.

 

(14) Copies of Benefit Plans and the Collective Bargaining Agreements to be
assumed by Purchaser.

 



--------------------------------------------------------------------------------

(15) Copies of the Third Party Management Agreements.

 

(16) True and complete copies of the form of questionnaire provided to Hotel
general managers and the Knowledge Parties concerning the representations and
warranties of Wyndham and Owners set forth herein.

 

(17) Such other materials as Purchaser may reasonably request between the
Effective Date and Closing including without limitation, copies of any pleadings
related to any pending litigation, arbitration proceeding or Action concerning
any of the Hotels or current or former Hotel Employees relating to their
employment with a Hotel and financial statements for the Hotels as and when
available to Owners, to the extent in Wyndham’s, Operating Lessee’s, Owner’s or
Wyndham Manager’s possession or control which are not subject to the
attorney-client privilege and can be delivered without breaching any obligations
to a third party.

 

In addition, to the extent in Wyndham’s, Operating Lessee’s, Owner’s or Wyndham
Manager’s possession or control and not subject to the attorney-client privilege
or confidentiality obligations to a third party, Owners shall make available at
the Hotels copies of Employee Plans, employee policy handbooks or practices
summary plan descriptions and compensation policies and standards.

 

Subject only to the representations and warranties of Wyndham and Owners
contained herein, Purchaser waives any failure by Wyndham or Owners to provide
any of the Submission Matters. Purchaser acknowledges and agrees that any
Submission Matters and other information or documents that are in the possession
or control of a Third Party Manager shall not, by reason thereof, be deemed to
be in the possession or control of Wyndham, Operating Lessee or Wyndham Manager.

 

(c) If for any reason whatsoever this Agreement is terminated with respect to
all or any number of Properties, unless Purchaser has timely filed an action for
specific performance pursuant to Section 9.1 of this Agreement, Purchaser shall
promptly deliver to Owners (or destroy if delivery is not permitted or
practicable), (i) all copies of all the Submission Matters and (ii) any other
materials delivered or made available to Purchaser or Purchaser Parties by
Wyndham or its Affiliates relating to such terminated Properties. Further, if
this Agreement is terminated, Purchaser shall promptly destroy, and provide to
Wyndham written certification of such destruction, all copies of any analyses,
compilations, studies or other documents or records prepared by Purchaser, its
Affiliates, or Representatives that contain, reflect or are derived from
information in the Submission Matters or other confidential information provided
for in Section 8.5 of this Agreement. The provisions of this Section 2.4(c)
shall survive the termination of this Agreement.

 

(d) Intentionally Deleted.

 

(e) Purchaser acknowledges that it has heretofore received and reviewed title
insurance commitments issued by the Title Company covering the Real Property,
binding the Title Company to issue the Title Policies (collectively, the “Title
Commitments”) and copies of all documents identified in such Title Commitments
as exceptions to title. Purchaser further acknowledges that Purchaser has
heretofore received and reviewed updated surveys of the Real

 



--------------------------------------------------------------------------------

Property delivered by Wyndham to Purchaser (the “Surveys”), prepared by
surveyors licensed to practice as such in the States where the Real Property is
located.

 

(1) To the extent a Property is involuntarily encumbered after the Effective
Date without the approval of Purchaser (a “New Exception”), upon receipt of
written notice of any such New Exception, Purchaser shall have ten (10) business
days to review such New Exception and provide written notice to Wyndham with any
objections to such New Exception (the “Purchaser Objections”); provided,
however, Purchaser agrees that it shall not object to any of the following
matters (which shall be deemed Permitted Title Exceptions):

 

(A) utility and access easements of record which do not materially and adversely
affect the value or present use or operation of the Property,

 

(B) liens for unpaid real estate taxes or assessments and water rates, water
meter charges, water frontage charges and sewer taxes, rents and charges, if
any, provided that such items are paid by Owner or Wyndham, covered by a
Monetary Encumbrance Release, or apportioned as provided in this Agreement, and

 

(C) zoning laws and regulations and ordinances of municipal and other
governmental authorities affecting the Real Property.

 

(2) If any matters described in the Title Commitments or Purchaser Objections
consist of Monetary Title Encumbrances, then, to that extent, notwithstanding
anything herein to the contrary, Wyndham shall be obligated to either (A) pay
and discharge, (B) bond against in a manner legally sufficient to cause to be
released or (iii) indemnify or escrow money or otherwise cause the Title Company
to insure over, such monetary Title Encumbrances (together, a “Monetary
Encumbrance Release”). For such purposes, Wyndham may use all or a portion of
the Purchase Price to effectuate a Monetary Encumbrance Release with respect to
any such Monetary Title Encumbrances at the Closing.

 

(3) Wyndham may notify Purchaser within five (5) business days after each
receipt of written notice of Purchaser’s Objections (each such five (5) business
day period, a “Wyndham’s Response Period”) whether Wyndham, in its sole
discretion, agrees to attempt to cure any of such Purchaser’s Objections
(“Wyndham’s Response”).

 

(A) If Wyndham agrees in Wyndham’s Response to attempt to cure any of such
Purchaser’s Objections, Wyndham shall use good faith efforts to cure such
Purchaser’s Objections which Wyndham has agreed to attempt to cure on or before
the Closing Date to the reasonable satisfaction of Purchaser.

 

(B) If Wyndham is unable to cure such Purchaser’s Objections by three (3)
business days prior to the Closing Date, Purchaser shall, on the Closing Date,
elect (i) to waive such Purchaser’s Objections (other than Monetary Title
Encumbrances) without any abatement in the Purchase Price, or (ii) to terminate
this Agreement with respect to the Property affected by such uncured Purchaser
Objection in which case such Property shall be excluded

 



--------------------------------------------------------------------------------

from this Agreement and, subject to the Price Threshold Termination Option, the
Purchase Price shall be reduced by the Applicable Reduction.

 

(C) If Wyndham does not provide Wyndham’s Response to Purchaser within Wyndham’s
Response Period, Wyndham shall be deemed to have elected not to attempt to cure
Purchaser’s Objections.

 

(D) If Wyndham elects in Wyndham’s Response not to attempt to cure all or any
number of Purchaser’s Objections or if Wyndham is deemed to have elected not to
attempt to cure Purchaser’s Objections pursuant to the preceding sentence,
within three (3) business days after the expiration of Wyndham’s Response
Period, Purchaser shall elect (i) to waive any Purchaser’s Objections which
Wyndham (other than Monetary Title Encumbrances) has elected or is deemed to
have elected not to attempt to cure without any abatement in the Purchase Price,
or (ii) to terminate this Agreement with respect to the Property affected by
such Purchaser Objection in which case such Property shall be excluded from this
Agreement and, subject to the Price Threshold Termination Option, the Purchase
Price shall be reduced by an amount equal to the Applicable Reduction.

 

(E) In the event Purchaser does not provide to Wyndham notice of Purchaser’s
election under the preceding sentence within such three (3) business day period,
Purchaser shall be deemed to have elected clause (i) of the preceding paragraph.
All New Exceptions which are not objected to by Purchaser as provided above
(other than Monetary Title Encumbrances which will be covered by a Monetary
Encumbrance Release at Closing), or which are waived as provided above, shall
all be deemed Permitted Title Exceptions.

 

(f) Subject to Section 6.2 hereof, from and after the Effective Date, Owner and
its Affiliates shall not voluntarily encumber a Property without the prior
written consent of Purchaser (except with a Monetary Title Encumbrance which
will be covered by a Monetary Encumbrance Release at Closing), which consent
shall be subject to the Approval Standard.

 

(g) Notwithstanding anything herein to the contrary, Purchaser acknowledges
receipt of a copy of that certain Improvements and Easement Option Agreement
dated as of March 25, 2004 by and between Swatara Associates and High
Associates, Ltd. (the “High Option”). To the extent that High Associates, Ltd.
exercises the option, the Easement Agreement (as such term is defined in the
High Option) shall constitute a Permitted Title Exception and Purchaser shall
receive a credit against the Purchase Price for any payments received from High
Associates, Ltd. pursuant to the High Option after the Effective Date and before
Closing, if any. Wyndham shall have the right to extend the option exercise
deadline under the High Option to December 31, 2005 without the prior consent of
Purchaser.

 

2.5. Ground Lease Estoppels. Wyndham shall use commercially reasonable good
faith efforts to obtain the Ground Lease Estoppels (subject to known exceptions,
but without limitation of Purchaser’s rights under Section 5.1(g) or Section
5.4(a)) on or before the Closing Date, and Purchaser shall use commercially
reasonable good faith efforts to cooperate with Wyndham in such efforts.

 



--------------------------------------------------------------------------------

2.6. Estoppels. Wyndham shall use commercially reasonable good faith efforts to
obtain the Estoppels (subject to known exceptions) on or before the Closing
Date, and Purchaser shall use commercially reasonable good faith efforts to
cooperate with Wyndham in such efforts.

 

ARTICLE III

OWNERS’ REPRESENTATIONS AND WARRANTIES

 

To induce Purchaser to enter into this Agreement and to purchase the Properties,
and to pay the Purchase Price therefor, each of Wyndham (jointly and severally)
and Owners (severally), except for and subject to the matters described on the
Disclosure Schedule, each hereby makes the following representations and
warranties:

 

3.1. Organization and Power. Wyndham and each Owner are duly organized, validly
existing and in good standing under the laws of the state of its organization.
Each of Wyndham and each Owner has all requisite corporate, partnership, or
limited liability company power and authority to enter into and perform its
obligations hereunder and under any document or instrument required to be
executed and delivered on behalf of each Owner hereunder.

 

3.2. Authorization and Execution. This Agreement and each document, certificate,
instrument or other agreement contemplated to be delivered or entered into by
this Agreement by Wyndham and/or any Owner has been duly authorized by all
necessary action on the part of Wyndham and Owners, has been or will be duly
executed and delivered by Wyndham and Owners, constitutes or will constitute the
valid and binding agreement of Wyndham and Owners and is enforceable in
accordance with its terms, subject to equitable principals and to applicable
bankruptcy, insolvency, fraudulent conveyance and other similar laws generally
applicable to the rights of creditors. The persons executing this Agreement on
behalf of Wyndham and Owners have the authority to do so.

 

3.3. Owners and Hotels. To the knowledge of Wyndham or Owners, the tangible
Personal Property relating to the Hotels is (or prior to Closing will be) owned
or leased by the respective Owner (or Operating Lessee) of the Hotel to which
such Personal Property relates. To the knowledge of Wyndham or Owners, no Person
has any right or option granted by, through, or under Wyndham, Owners or any
Owner to purchase, lease or otherwise acquire all or substantially all of any
Property other than (i) rights contemplated to be waived pursuant to the
Consents, (ii) rights of first refusal and/or offer as listed on Schedule 3
attached hereto, (iii) rights of first refusal of Marriott with respect to the
Marriott Atlanta North Central, (iv) right of first offer of Market Center
Hospitality Joint Venture as to the Wyndham Dallas Market Center, (v) rights of
first refusal of the Ground Lessor with respect to the Wyndham Toledo, and (vi)
this Agreement.

 

3.4. Non-contravention. Subject to the payment in full or release at Closing of
any Monetary Title Encumbrances, the satisfaction of all conditions precedent to
Closing hereunder listed in Section 5.2 and subject to the consents described in
clauses (i) through (iv) of the final sentence of this Section 3.4, the
execution and delivery of, and the performance by Wyndham and each Owner of
their obligations under, this Agreement do not and will not contravene, or
constitute a default under, any of their respective corporate charters,
certificates of incorporation, bylaws, articles of organization, limited
liability company agreements or regulations, certificates

 



--------------------------------------------------------------------------------

of formation, partnership agreements or other organizational documents, or any
material agreement, or any judgment, injunction, order or decree or other
material instrument to which any of them is a party or otherwise binding upon
any of them, or to the knowledge of Wyndham or any Owner, to which such Owner’s
Property is subject, or result in the creation of any lien or other encumbrance
on any Property or any asset of any Owner. No consent or approval of any Person
is required for the execution, delivery and performance by Wyndham or Owners of
this Agreement other than (i) approvals required pursuant to a Monetary Title
Encumbrance which will be covered by a Monetary Encumbrance Release at Closing;
(ii) approvals to be obtained pursuant to the Consents; (iii) approvals required
under Non-Wyndham License Agreements and Third Party Management Agreements
(including the Marriott Settlement Agreement); and (iv) such other consents as
are required under Authorizations, rules and regulations of liquor license
authorities, Operating Agreements, Occupancy Agreements, Off-Site Facility
Agreements and Leased Property Agreements.

 

3.5. Bankruptcy. None of Owners or Operating Lessees is subject to any pending,
or to the knowledge of Wyndham or Owners, threatened bankruptcy proceeding,
receivership proceeding or other insolvency, dissolution, reorganization or
similar proceeding.

 

3.6. No Special Taxes. To the knowledge of Wyndham or Owners: None of Owners,
Operating Lessees or Wyndham Managers or their respective Affiliates
(individually and collectively, “Transferor Parties”) has received any written
notice of any proposed special taxes or assessments relating to a Property or
any part thereof or any planned public improvements that will result in a
special tax or assessment against a Property or any portion thereof.

 

3.7. Compliance with Existing Laws. To Wyndham’s or Owners’ knowledge: Neither
Wyndham nor any Transferor Party has received from any Governmental Authority
written notice within the past three (3) years (i) of any violation of any
provision of Applicable Laws, excluding those of environmental agencies and the
Americans with Disabilities Act and any state analogues thereof, with respect to
the ownership, operation, use, maintenance or condition of a Property which
violation has not been remedied, or (ii) that Owner, Operating Lessee, Wyndham
Manager or their Affiliates lack any permit, license, certificate or authority
necessary for the present use and occupancy of the Improvements which has not
been obtained where such violation or the Owner’s, Operating Lessee’s, Wyndham
Manager’s or their Affiliates’ failure to have such permit, etc., reasonably
would be expected to have a Material Adverse Effect on the applicable Property.

 

3.8. Management Agreement/Operating Agreements. To the knowledge of Wyndham or
Owners: There are no (i) management, license, franchise, marketing or technical
services agreements, (ii) service, supply, maintenance, construction, capital
improvement or similar contracts, (iii) lease agreements for the lease of
Personal Property (whether a capital lease, operating lease, financing lease or
similar agreement), or (iv) lease, contract or agreement pertaining to
facilities not located at a Property but which are required and presently used
for the operation of the Property (including without limitation use agreements
for golf courses, and parking or garage contracts or leases), which in any such
case will bind Purchaser or any Property (or portion thereof) after the date of
Closing, other than (A) the Third Party Management Agreements (if not terminated
as contemplated herein), the Non-Wyndham License Agreements (if not terminated
as contemplated hereunder) the Operating Agreements, the Leased

 



--------------------------------------------------------------------------------

Property Agreements and the Off-Site Facility Agreements, in each case as
delivered to Purchaser as Submission Matters, or (B) Immaterial Contracts. All
parties to material Operating Agreements, Leased Property Agreements, and
Off-Site Facility Agreements have performed all of their obligations thereunder
in all material respects, and are not in default thereunder in any material
respect. Neither Wyndham nor Owners have, nor to their knowledge have the other
Transferor Parties, received written notice of any intention by any of the
parties to any of the material Operating Agreements, Leased Property Agreements,
or Off-Site Facility Agreements to cancel the same, nor have Transferor Parties
canceled any of same. (For purposes of this Agreement, an Operating Agreement,
Leased Property Agreement or Off-Site Facility Agreement shall be deemed
“material” only if it is material to, and cannot be replaced without material
adverse effect on, the business, results of operations or operation of any Hotel
as presently conducted.)

 

3.9. Insurance. To Wyndham’s or Owner’s knowledge: All of Owners’ Insurance
Policies are valid and in full force and effect and neither Wyndham nor Owners
have, nor to their knowledge have the other Transferor Parties, received any
written notice that Transferor Parties or any other person has failed to comply
with any material requirements thereof which failure has not been remedied.

 

3.10. Condemnation Proceedings; Roadways. To the knowledge of Wyndham or Owners:
Neither Wyndham nor Owners, have, nor to their knowledge have the other
Transferor Parties, received written notice of any condemnation or eminent
domain proceeding pending or threatened in writing against any Property or any
part thereof, nor of any written notice of any plan to close, relocate, widen,
repave or reconfigure any public or private street, alley, highway or other
roadway adjacent to any Property, or any turn lane, median break, curb cut or
other vehicular access point through which ingress or egress to or from any
Property is gained from any such roadway, and which reasonably would be expected
to have a Material Adverse Effect on the applicable Property.

 

3.11. Actions or Proceedings. To the knowledge of Wyndham or Owners: Neither
Wyndham nor any Transferor Party has received written notice of any suit or
proceeding pending or threatened in any court, before any arbitrator, or before
or by any Governmental Authority which (a) in any manner raises any question
affecting the validity or enforceability of this Agreement or any other material
agreement or instrument to which any Transferor Parties is a party or by which
it or any Property is bound and that is or is to be used in connection with, or
is contemplated by, this Agreement, (b) relates to the ownership, lease or
operations of any Property and that would not be covered under Insurance
Policies, (except for deductibles payable thereunder) or (c) would create a lien
on any Property, any part thereof or any interest therein which would not be
covered by a Monetary Encumbrance Release at Closing.

 

3.12. Occupancy Agreements. (a) There are no leases, concessions or occupancy
agreements in effect with respect to the Real Property other than the Occupancy
Agreements made available for inspection by Purchaser as Submission Matters.

 

(b) To the knowledge of Wyndham or Owners: Except as provided in the Occupancy
Agreements, no tenant or concessionaire or any other party to such Occupancy
Agreement is entitled to any rebates, allowances, free rent or rent abatement
for any period after the Closing of

 



--------------------------------------------------------------------------------

the transaction contemplated hereby, and no rent has been prepaid thereunder for
any period longer than one month in advance (other than as security for the
first or last month’s rent). No Transferor Parties have received written notice
of any intention by any of the parties to any material Occupancy Agreement to
cancel the same nor has any Transferor Parties canceled any of same. To the
extent that any of the material Occupancy Agreements calls for security, such
security remains on deposit with Owner or Operating Lessee, and has not been
applied towards any payment due under said material Occupancy Agreements. The
Transferor Parties are not, and, to the knowledge of Wyndham and Owners, no
other party is in material default under any of said material Occupancy
Agreements. Owner or Operating Lessee have performed in all material respects
all obligations required of it under all of the material Occupancy Agreements
and there remain no material unfulfilled obligations of Owner or Operating
Lessee under any material Occupancy Agreements. No tenant has given written
notice to Transferor Parties of its intention to institute litigation or
otherwise assert a claim or offset with respect to any material Occupancy
Agreements. (For purposes of this Agreement, (i) an Occupancy Agreement shall be
deemed “material” only (a) if it is material to the business of a Hotel or (b)
the failure to perform thereunder would reasonably be expected to have a
Material Adverse Effect as to a Hotel, and (ii) a monetary default under an
Occupancy Agreement shall be deemed material only if it is more than thirty (30)
days past due.)

 

3.13. Americans With Disabilities Act. To the knowledge of Wyndham or Owners:
Transferor Parties have received no written notice from any Governmental
Authority or other Person that a Property is not in compliance with the
Americans With Disabilities Act or any state statute analogous thereof.

 

3.14. No Commitments. To the knowledge of Wyndham or Owners, no material
commitments have been made by Owners, Operating Lessees or Wyndham Managers to
any Governmental Authority, utility company, school board, church or other
religious body, or any homeowners’ association or any other organization, group
or individual, relating to a Property which would impose any obligation upon
Purchaser, Manager or Owners to make any contribution or dedication of money or
land or to construct, install or maintain any improvements of a public or
private nature on or off such Property.

 

3.15. Owner Is Not a “Foreign Person”. Such Owner is not a “foreign person”
within the meaning of Section 1445 of the Code (i.e., Owner is not a foreign
corporation, foreign partnership, foreign trust, foreign estate or foreign
person as those terms are defined in the Code and regulations promulgated
thereunder).

 

3.16. Financial Statements. To the knowledge of Wyndham or Owners, the Financial
Statements fairly present in all material respects the results of operations and
financial condition of the Properties as of the date and for the periods set
forth therein and were prepared in accordance with GAAP utilizing the Uniform
System of Accounts for the Lodging Industry.

 

3.17. Environmental. To the knowledge of Wyndham or Owners: Except as disclosed
in the Submission Matters: (i) Transferor Parties have not engaged in or
permitted any operations or activities upon a Property for the purpose of or in
any way involving the handling, manufacture, treatment, storage, use,
generation, release, discharge, refining, dumping or disposal of Hazardous
Materials in violation of any Applicable Laws; (ii) no Hazardous

 



--------------------------------------------------------------------------------

Materials have migrated from or to the Property upon or beneath other properties
in violation of Applicable Laws; (iii) no Hazardous Materials are deposited,
stored, have been shipped or transferred from, or otherwise located on, under or
in the Property in violation of Applicable Laws; (iv) Transferor Parties have
not received from any Governmental Authority or any other Person any written
notice of alleged, actual or potential responsibility for, or any inquiry or
investigation regarding, any release or threatened release of Hazardous
Materials or alleged violation of, or non-compliance with, any Environmental
Laws; and (v) there is no site to which the Transferor Parties have transported
or arranged for the transport of Hazardous Materials which to the knowledge of
the Transferor Parties is or may become the subject of any environmental action.

 

3.18. Ground Leases. To the knowledge of Wyndham or Owners, Owners have received
no written notice of default under a Ground Lease which has not been cured.
There are no amendments to the Ground Leases entered into by Owners or anyone
with an interest in the Ground Leases arising by, through or under Owners except
those provided to Purchaser as part of the Submission Matters or with the Title
Commitments. To the knowledge of Wyndham or Owners, the Ground Leases, as
amended by amendments entered into by Owners or anyone with an interest in the
Ground Leases arising by through or under Owners pursuant to documents provided
to Purchaser as part of the Submission Matters or with the Title Commitments,
constitute the sole agreement relating to the Ground Leases. Owners and anyone
with any interest in the Ground Leases arising by, through or under Owners have
not assigned their leasehold interests (other than pursuant to Monetary Title
Encumbrances which will be covered by a Monetary Encumbrance Release at
Closing). To the knowledge of Wyndham or Owners, the Ground Lessors are not in
default under any of the Ground Leases in any material respect. The Ground
Leases are in full force and effect.

 

3.19. Submission Matters. To Wyndham’s and Owners’ knowledge, the Submission
Matters have been delivered or made available to Purchaser in accordance with
the requirements of Section 2.4(b) in all material respects and are in all
material respects true, correct and complete copies thereof in Wyndham’s,
Owners’ or Managers’ possession.

 

3.20. ERISA. There are no employees of or at the Hotels other than Hotel
Employees. Except for the Collective Bargaining Agreements, there is no
collective bargaining agreement or other agreement with any labor union which
affects the Hotels or applies to the Hotel Employees. To the knowledge of
Wyndham or the Owners, there is no known union organizing attempt, no strikes,
work stoppage or slow down, or any other labor dispute or known question
concerning representation of the Hotel Employees and to the knowledge of Wyndham
or Owners no such action is currently threatened or has taken place within the
three (3) years preceding the Effective Date. Except as provided in Section 6.16
of this Agreement, each Employee Plan maintained or sponsored by, or contributed
to by, the Owner, Operating Lessee or Manager or any ERISA affiliate of such
entity which covers any Hotel Employee (the “Employee Plans”) has been
maintained and operated in all material respects in conformity with all
applicable laws, including but not limited to the Code and ERISA, and in
accordance with the terms of such Employee Plan. For purposes of this Agreement,
(x) (Employee Plan means any employee benefit plan, as defined in Section 3(3)
of ERISA (whether or not subject to ERISA) and any other employee benefit
arrangement, policy, practice, undertaking or payroll practice, including,
without limitation, any bonus plan, employment or other compensation agreement,
incentive,

 



--------------------------------------------------------------------------------

equity or equity-based compensation or deferred compensation arrangement, stock
purchase, stock option, severance pay, sick leave, vacation pay, salary
continuation, group health plan, life insurance, pension, profit sharing or
fringe benefit plan, and (y) “ERISA Affiliate” means any entity which, together
with the Owner, Operating Lessee or Manager (as applicable), is required to be
treated as a single employer under Code Section 414 or ERISA Section 4001. None
of the Owner, Operating Lessee or Manager nor any ERISA Affiliate thereof has
sponsored, contributed to, or had an obligation to contribute to a multiemployer
plan as defined in Section 3(37) of ERISA. Except as set forth in Section 6.16
of this Agreement, (i) no Employee Plan provides for post-employment life or
health insurance benefits or coverage for any Hotel Employee or any beneficiary
of a Hotel Employee, (ii) Purchaser will have no liability with respect to any
Benefit Plan or Employee Plan and (iii) there exist no liens on the Hotels or
any other assets to be transferred to Purchaser under this Agreement as a result
of any liability under Title IV of ERISA or the Code with respect to any Benefit
Plan.

 

Each of the representations and warranties contained in this Article III and its
various subparagraphs are intended for the benefit of Purchaser and its
Affiliates and may be waived in whole or in part, in writing, by Purchaser. Each
of the representations and warranties contained in this Article III and its
various subparagraphs shall be deemed made as of the Effective Date, and remade
as of the Closing Date to the extent provided in Section 7.2(a)(9) hereof, and
any claim for any breach of such representations and warranties shall survive
Closing only as provided in Section 9.6 hereof.

 

The term “to the knowledge of Wyndham or Owners” or similar phrase as used in
this Article III, shall mean the then actual knowledge of Michael Grossman, an
Executive Vice President of Wyndham; Elizabeth Schroeder, Executive Vice
President of Wyndham; Philip Gosch, Senior Vice President of Wyndham; Gregory J.
Moundas, Vice President and Assistant General Counsel of Wyndham; Tim Fielding,
Executive Vice President of Wyndham; Jamie Walters, Senior Vice President of
Wyndham; Jay Litt, Senior Vice President of Wyndham; Duane Elledge, Senior Vice
President of Wyndham; Niles Harris, Area Director of Operations of Wyndham; Greg
Hauenstein, Area Director of Operations of Wyndham; Gary Gutierrez, Area
Director of Operations of Wyndham; Phil Guarno, Area Director of Operations of
Wyndham; Mike Magnelli, Area Director of Operations of Wyndham; John Green, Area
Director of Operations of Wyndham; Beth Stone-Leck, Area Director of Operations
of Wyndham; John Paul Oliver, Area Director of Operations of Wyndham; John
Loconto, Area Director of Operations of Wyndham; Chuck Lietz, Vice President of
Wyndham; John Bryant, Director of Wyndham; Mark Solls, General Counsel of
Wyndham; and Mark Chloupek, Operations Counsel of Wyndham (the “Knowledge
Parties”); none of whom shall have any duty of investigation or inquiry other
than to review and comment in good faith on the representations and warranties
contained herein. Wyndham represents and warrants that questionnaires concerning
the warranties and representations contained in this Article III were
distributed to the general managers for the Hotels for their review and comment.
The individuals named in this paragraph shall not have any personal liability
for any inaccuracy in any of Seller’s warranties and representations.

 

3.21. LIMITATION ON OWNER’S REPRESENTATIONS AND WARRANTIES. PURCHASER
ACKNOWLEDGES AND AGREES THAT, OTHER THAN A REPRESENTATION OR WARRANTY EXPRESSLY
SET FORTH IN THIS AGREEMENT AND EXPRESSLY SURVIVING THE CLOSING (SUBJECT TO ANY
LIMITATIONS ON

 



--------------------------------------------------------------------------------

SURVIVAL PROVIDED HEREIN) OR AS EXPRESSLY SET FORTH IN A CLOSING DOCUMENT, THE
PROPERTIES ARE SOLD “AS IS” “WHERE IS” AND “WITH ALL FAULTS” AND NEITHER ANY
OWNER, NOR ANY AGENT OR REPRESENTATIVE OF ANY OWNER, HAS MADE, NOR IS ANY OWNER
LIABLE FOR OR BOUND IN ANY MANNER BY ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTEES, PROMISES, STATEMENTS, INDUCEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTIES OR ANY PART THEREOF, THE PHYSICAL CONDITION,
ENVIRONMENTAL CONDITION, INCOME, EXPENSES OR OPERATION OF THE PROPERTIES, THE
USES WHICH CAN BE MADE OF THE SAME OR ANY OTHER MATTER OR THING WITH RESPECT
THERETO. WITHOUT LIMITING THE FOREGOING, PURCHASER ACKNOWLEDGES AND AGREES THAT,
OTHER THAN A REPRESENTATION OR WARRANTY EXPRESSLY SET FORTH IN THIS AGREEMENT
AND EXPRESSLY SURVIVING THE CLOSING (SUBJECT TO ANY LIMITATIONS ON SURVIVAL
PROVIDED HEREIN) OR AS EXPRESSLY SET FORTH IN A CLOSING DOCUMENT, OWNERS ARE NOT
LIABLE FOR OR BOUND BY (AND PURCHASER HAS NOT RELIED UPON) ANY ORAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR FINANCIAL STATEMENTS (EXCEPT FOR THE
REPRESENTATION MADE IN SECTION 3.16 HEREOF) PERTAINING TO THE PROPERTIES, OR ANY
OTHER INFORMATION RESPECTING THE PROPERTIES FURNISHED BY OWNERS OR ANY EMPLOYEE,
AGENT, CONSULTANT OR OTHER PERSON REPRESENTING OR PURPORTEDLY REPRESENTING
OWNERS. PURCHASER FURTHER ACKNOWLEDGES, AGREES, AND REPRESENTS THAT, OTHER THAN
A REPRESENTATION OR WARRANTY EXPRESSLY SET FORTH IN THIS AGREEMENT AND EXPRESSLY
SURVIVING THE CLOSING (SUBJECT TO ANY LIMITATIONS ON SURVIVAL PROVIDED HEREIN)
OR AS EXPRESSLY SET FORTH IN A CLOSING DOCUMENT, PURCHASER SHALL BE PURCHASING
THE PROPERTIES IN AN “AS IS” “WHERE IS” AND “WITH ALL FAULTS” CONDITION AT THE
DATE OF CLOSING WITH RESPECT TO THE STRUCTURAL AND MECHANICAL ELEMENTS OF THE
PROPERTIES, THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE PROPERTIES, THE
FIRE-LIFE SAFETY SYSTEMS AND THE FURNITURE, FIXTURES AND EQUIPMENT LOCATED
THEREON OR ATTACHED THERETO, AND PURCHASER HEREBY RELEASES OWNERS, OPERATING
LESSEES AND THEIR AFFILIATES FROM ANY AND ALL OBLIGATIONS, LIABILITIES, CLAIMS,
DEMAND, SUITS, CAUSES OF ACTION, DAMAGES, JUDGMENTS, COSTS AND EXPENSES RELATING
TO ANY OF THE STRUCTURAL AND MECHANICAL ELEMENTS OF THE PROPERTIES, THE PHYSICAL
AND ENVIRONMENTAL CONDITION OF THE PROPERTIES, THE FIRE-LIFE SAFETY SYSTEMS AND
THE FURNITURE, FIXTURES AND EQUIPMENT LOCATED THEREON OR ATTACHED THERETO,
SUBJECT TO PURCHASER’S RIGHTS PROVIDED HEREIN FOR A CLAIM FOR INDEMNIFICATION
EXPRESSLY SET FORTH IN SECTION 9.5 OR A BREACH OF ANY REPRESENTATION OR WARRANTY
EXPRESSLY SET FORTH IN THIS AGREEMENT AND EXPRESSLY SURVIVING THE CLOSING
(SUBJECT TO ANY LIMITATIONS ON SURVIVAL PROVIDED HEREIN) OR AS EXPRESSLY SET
FORTH IN A CLOSING DOCUMENT. PURCHASER ALSO REPRESENTS THAT, WITHOUT LIMITING
ANY OF PURCHASER’S RIGHTS CONTAINED HEREIN OR IN A CLOSING DOCUMENT OR THE
REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH HEREIN, AS OF THE CLOSING
DATE, IT SHALL HAVE INDEPENDENTLY

 



--------------------------------------------------------------------------------

INVESTIGATED, ANALYZED AND APPRAISED TO ITS SATISFACTION THE VALUE AND THE
PROFITABILITY OF THE PROPERTIES. PURCHASER ACKNOWLEDGES THAT, TO THE EXTENT
REQUIRED TO BE OPERATIVE, THE DISCLAIMERS OF WARRANTIES CONTAINED IN THIS
SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR PURPOSES OF ANY APPLICABLE LAW, RULE,
REGULATION OR ORDER. THE PROVISIONS OF THIS SECTION 3.21 SHALL SURVIVE THE
CLOSING.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

To induce Wyndham and Owners to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser represents and warrants to Wyndham
and Owners, except for and subject to the matters described on a disclosure
schedule delivered to Wyndham on the Effective Date, as follows:

 

4.1. Organization and Power. Purchaser is duly organized, validly existing and
in good standing under the laws of the state of its organization and has all
requisite power and authority to enter into and perform its obligations under
this Agreement and any document or instrument required to be executed and
delivered on behalf of Purchaser hereunder.

 

4.2. Authorization and Execution. This Agreement has been duly authorized by all
necessary action on the part of Purchaser, has been duly executed and delivered
by Purchaser, constitutes the valid and binding agreement of Purchaser and is
enforceable against Purchaser in accordance with its terms, subject to equitable
principals and to applicable bankruptcy, insolvency, fraudulent conveyance and
other similar laws generally applicable to the rights of creditors. The person
executing this Agreement on behalf of Purchaser has the authority to do so.

 

4.3. Non-contravention. The execution and delivery of this Agreement and the
performance by Purchaser of its obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, Purchaser’s organizational documents, or any agreement, judgment,
injunction, order, decree or other instrument binding upon Purchaser or result
in the creation of any lien or other encumbrance on any asset of Purchaser.

 

4.4. Litigation. To Purchaser’s knowledge, there is no action, suit or
proceeding, pending or known to be threatened, against or affecting Purchaser in
any court or before any arbitrator or before any Governmental Authority which
(a) in any manner raises any question affecting the validity or enforceability
of this Agreement or any other agreement or instrument to which Purchaser is a
party or by which it is bound and that is to be used in connection with, or is
contemplated by, this Agreement, (b) would materially and adversely affect the
business, financial position or results of operations of Purchaser, or (c) would
materially and adversely affect the ability of Purchaser to perform its
obligations hereunder, or under any document to be delivered pursuant hereto.

 

4.5. Source of Funds. Purchaser is not itself, and is not acquiring the Hotels
or any other assets under this Agreement with “plan assets” (within the meaning
of Department of

 



--------------------------------------------------------------------------------

Labor Regulation 29 C.F.R. § 2510.3-101) of, an employee benefit or other plan
subject to Title I of the ERISA, or Section 4975 of the Code (each, a “Plan”),
or an entity whose underlying assets include “plan assets” by reason of any
Plan’s investment in the entity.

 

4.6. Patriot Act. Purchaser is not acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by the United States
Treasury Department as a Specifically Designated National and Blocked person, or
for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; and it is not engaged in this transaction directly or
indirectly on behalf of, or facilitating this transaction directly or indirectly
on behalf of, any such person, group, entity or nation.

 

The term “to Purchaser’s knowledge”, “of which Purchaser has or had knowledge”,
“Purchaser obtains knowledge”, “Purchaser obtains actual knowledge”, “to
Purchaser’s actual knowledge” or similar phrases as used in (x) this Article IV
shall mean the then current actual conscious knowledge of Christopher L.
Bennett, General Counsel of Interstate, William Geiler, Executive Vice President
of Interstate, Jay Rosen, a project analyst of Interstate, Marty Stakum, a
Senior Project Manager of Interstate, Steve Lawrence, the Director of Taxes of
Interstate, Jonathan Langer, a Managing Director of The Goldman Sachs Group,
Inc., Robert Bloom, an Associate of The Goldman Sachs Group, Inc., Stephen
Angel, an Associate of The Goldman Sachs Group, Inc., David Snell, the Senior
Vice President of Highgate Holdings, Inc., Mahmood Khimji, the principal of
Highgate Holdings, Inc. and Lynn Messina, the general counsel of Highgate
Holdings, Inc., and (y) in the balance of this Agreement shall mean the actual
knowledge (without reference to “then current” or “conscious”) of Christopher L.
Bennett, General Counsel of Interstate, William Geiler, Executive Vice President
of Interstate, Jay Rosen, a project analyst of Interstate, Marty Stakum, a
Senior Project Manager of Interstate, Steve Lawrence, the Director of Taxes of
Interstate, Jonathan Langer, a Managing Director of The Goldman Sachs Group,
Inc., Robert Bloom, an Associate of The Goldman Sachs Group, Inc., Stephen
Angel, an Associate of The Goldman Sachs Group, Inc., David Snell, the Senior
Vice President of Highgate Holdings, Inc., Mahmood Khimji, the principal of
Highgate Holdings, Inc. and Lynn Messina, the general counsel of Highgate
Holdings, Inc., and shall be deemed to include, without limitation, all
information contained in the Disclosure Schedule and the Submission Matters
listed on Schedule 6 attached hereto. The individuals named in this paragraph
shall not have any personal liability for any inaccuracy in any of the
warranties and representations contained in this Agreement. Purchaser represents
that the individuals named in this paragraph are the parties who are most likely
to have knowledge of the results of Purchaser’s due diligence studies and
investigations and reviews of the Hotels.

 



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT

 

5.1. As to Purchaser’s Obligations. Purchaser shall have the remedies set forth
in Section 5.4(a) as the sole and exclusive remedies of Purchaser, if any of the
following conditions are not satisfied or waived by Purchaser on or before the
Closing Date (unless the failure to satisfy such condition is caused by the
default of Purchaser or its Affiliates under this Agreement):

 

(a) Owner’s Deliveries. Owner shall have delivered to or for the benefit of
Purchaser, on or before the Closing Date, all of the documents required of Owner
pursuant to Sections 7.2(a) and 7.4 hereof.

 

(b) Representations, Warranties and Covenants; Obligations of Owner. All of
Wyndham’s and Owner’s representations and warranties made in this Agreement
shall be true and correct as of the Effective Date and as of the Closing Date as
if then made (except for untruths or inaccuracies of which Purchaser has
knowledge prior to the Effective Date, which shall be deemed waived by
Purchaser); and Owner shall have performed in all material respects all of its
covenants and other obligations under this Agreement.

 

(c) Operating Leases and Wyndham Management Agreements. The Operating Leases and
the Wyndham Management Agreements shall be terminated on or before the Closing
Date, without cost or expense to Purchaser or its Affiliates.

 

(d) Consents. The Consents shall have been obtained, and any consents required
under the Marriott Settlement Agreement to the transaction contemplated hereby
shall have been obtained, subject only to the satisfaction of conditions
provided for in the applicable ground lease documents or Marriott Settlement
Agreement, or otherwise which have been mutually agreed to by the parties
hereto, which conditions are expected to occur, and that do occur, on or before
the Closing Date.

 

(e) Title Policies. The Title Company (or another nationally recognized title
insurance company, reasonably acceptable to both Owner and Purchaser) shall have
unconditionally committed in writing to issue to Purchaser, the Title Policy or
Title Policies, if applicable, for the Properties subject only to the Permitted
Exceptions, subject to the payment of premiums therefor.

 

(f) Ground Lease Estoppels. Either (i) Purchaser shall have received the Ground
Lease Estoppels dated no earlier than sixty (60) days prior to Closing
disclosing no matters inconsistent in any material respect with the
representation set forth in Section 3.18 hereof (disregarding for this purpose
any “knowledge” or “written notice” limitations set forth therein) and there
shall have occurred no material default on the part of any Owners under any
Ground Leases since the date of such Ground Lease Estoppels, except in each case
for matters which are described on the Disclosure Schedule or of which Purchaser
has knowledge as of the Effective Date, or defaults which are cured by Owner on
or before the Closing Date; provided, upon written notice to Purchaser, Wyndham
shall have the right to extend the Closing Date up to sixty (60) days in order
to effectuate such cure or other cure reasonably acceptable to Purchaser’s
Lender or (ii) Purchaser’s Lender shall have accepted any Ground Lease Estoppels
as delivered as sufficient for the funding of its loan to Purchaser or shall
have waived any financing contingency that it receive such Ground Lease
Estoppels prior to Closing (or otherwise funded its loan to Purchaser without
having received the Ground Lease Estoppels at Closing).

 

(g) Right of First Refusal. Any Ground Lessor, Licensor, Third Party Manager or
any other party having a right of first refusal or first offer in connection
with the proposed transfer of the Properties to Purchaser (including pursuant to
the Marriott Settlement

 



--------------------------------------------------------------------------------

Agreement) shall have waived in writing the exercise of such right of first
refusal or first offer, or the time period for the exercise thereof shall have
lapsed.

 

Each of the conditions contained in this Section are intended for the benefit of
Purchaser and its Affiliates and may be waived in whole or in part, in writing,
by Purchaser or by Purchaser Closing the transactions contemplated by this
Agreement. The exclusive rights and remedies of Purchaser resulting from a
failure of any condition contained in this Section 5.1 are set forth in Section
5.4(a) below.

 

5.2. As to Owner’s Obligations. Owners shall have the remedies set forth in
Section 5.4(b) as the sole and exclusive remedies of Owners, if any of the
following conditions are not satisfied or waived by Owners on or prior to the
Closing Date (unless the failure to satisfy such condition is caused by the
default of Owners or their Affiliates under this Agreement):

 

(a) Purchaser’s Deliveries. Purchaser shall have delivered to or for the benefit
of Owner, on or before the Closing Date, all of the documents and payments
required of Purchaser pursuant to Sections 7.3 and 7.4 hereof.

 

(b) Representations, Warranties and Covenants; Obligations of Purchaser. All of
Purchaser’s representations and warranties made in this Agreement shall be true
and correct in all material respects as of the Effective Date and as of the date
of Closing as if then made and Purchaser shall have performed in all material
respects all of its covenants and other obligations under this Agreement.

 

(c) Consents. The Consents shall have been obtained, subject only to the
satisfaction of conditions provided for in the applicable documents or otherwise
mutually agreed to by the parties hereto to occur, and that do occur, on or
before the Closing Date.

 

(d) Non-Wyndham License Agreements and Management Agreements. With respect to
the Hotels subject to a Non-Wyndham License Agreement, Purchaser shall have
entered into either a New Third Party License Agreement or a License Termination
for each such Hotel. With respect to the Hotels subject to a Third Party
Management Agreement, including a submanagement agreement from Marriott,
Purchaser shall have entered into either a New Third Party Management Agreement
(and Third Party Manager’s consent thereto if required under the Third Party
Management Agreements, including Marriott under the Marriott Settlement
Agreement) or a Management Agreement Termination from such Third Party Manager
(or submanager) for each such Hotel.

 

(e) Releases. Wyndham, Owners, Operating Lessees, Wyndham Manager and their
Affiliates shall have been released from all duties, liabilities and obligations
accruing from and after the Closing Date under (i) the Non-Wyndham License
Agreements (including, without limitation, any termination fees or damages)
(including any “suspended” Marriott License Agreement pertaining to a Hotel) and
any guarantees and notes given thereunder, (ii) the Third Party Management
Agreements (including, without limitation, any termination fees or damages) and
any guaranties and notes given thereunder, and (iii) the Ground Leases and any
guaranties and notes given thereunder.

 



--------------------------------------------------------------------------------

(f) Right of First Refusal. Any Ground Lessor, Licensor, Third Party Manager or
any other party having a right of first refusal or first offer in connection
with the proposed transfer of the Properties to Purchaser (including pursuant to
the Marriott Settlement Agreement) shall have waived the exercise of such right
of first refusal or first offer, or the time period for the exercise thereof
shall have lapsed.

 

Each of the conditions contained in this Section are intended for the benefit of
Wyndham and Owners may be waived in whole or in part, in writing, by Wyndham, or
by Wyndham Closing the transactions contemplated by this Agreement. The
exclusive rights and remedies of Wyndham and Owners resulting from a failure of
any condition contained in this Section 5.2 are set forth in Section 5.4(b)
below.

 

5.3. Efforts of the Parties. The parties hereto hereby agree to use commercially
reasonable good faith efforts to cause each of the conditions precedent to the
respective obligations of the parties to be fully satisfied, performed and
discharged, on and as of the Closing Date (to the extent within such party’s
control or ability to influence).

 

5.4. Failure of Conditions.

 

(a) If any condition set forth in Section 5.1(d), (e), (f), (g) or (h) cannot or
will not be satisfied prior to Closing (unless the failure to satisfy such
condition is caused by the default of Purchaser or its Affiliates under this
Agreement), and, if curable, if Wyndham or Owner fails to cure any such matter
or satisfy such condition within fifteen (15) days after written notice thereof
from Purchaser, then Purchaser may elect by written notice delivered to Wyndham
to terminate this Agreement with respect to such Property affected by such
failed condition or to which such failed condition relates, and, subject to the
Price Threshold Termination Option, the Purchase Price shall be reduced by an
amount equal to the Applicable Reduction. If the conditions set forth in Section
5.1(a), (b) or (c) cannot or will not be satisfied prior to Closing (unless the
failure to satisfy such condition is caused by the default of Purchaser or its
Affiliates under this Agreement), the provisions of Section 9.1 shall govern.

 

(b) If any condition set forth herein in Section 5.2(c), (d), (e) or (f) cannot
or will not be satisfied prior to Closing (unless the failure to satisfy such
condition is caused by the default of Owner or its Affiliates under this
Agreement), and, if curable, if Purchaser fails to cure any such matter or
satisfy such condition within fifteen (15) days after written notice thereof
from Wyndham, then Wyndham may elect by written notice delivered to Purchaser to
terminate this Agreement with respect to such Property affected by such failed
condition or to which such failed condition relates, and, subject to the Price
Threshold Termination Option, the Purchase Price shall be reduced by an amount
equal to the Applicable Reduction. If the conditions set forth in Sections
5.2(a) or 5.2(b) cannot or will not be satisfied prior to Closing (unless the
failure to satisfy such condition is caused by the default of Owner or its
Affiliates under this Agreement), the provisions of Section 9.2 shall govern.

 



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF OWNER AND PURCHASER

 

Wyndham and Owners shall, and shall cause Transferor Parties to, comply with the
covenants of Owners, Operating Lessees and Wyndham Managers set forth below; and
Purchaser shall and shall cause all Purchaser Parties to comply with the
covenants of Purchaser set forth below. With respect to each Hotel that is
managed by a Third Party Manager, Wyndham shall use commercially reasonable good
faith efforts to cause Third Party Managers to comply with such covenants of
Transferor Parties and its Affiliates to the extent such covenants relate to
matters that are within the scope of such Third Party Manager’s duties under the
Third Party Management Agreements. Purchaser agrees that the failure of Wyndham
and its Affiliates to comply with such covenants to the extent same are within
the scope of the Third Party Manager’s duties under the Third Party Management
Agreements, and the Third Party Manager failed to comply with such covenants,
Transferor Parties having provided sufficient funds for Third Party Manager to
do so if Transferor Parties are obligated under the terms of the applicable
Third Party Management Agreement to provide such funds, shall not be a default
of Wyndham and Owner under this Agreement.

 

6.1. Consents. Wyndham, Owners and Purchaser and their Affiliates shall
cooperate each with the others and shall use commercially reasonable good faith
efforts to obtain the Consents on or before the Closing Date. Purchaser and
Wyndham each shall pay one-half (50%) of all third party costs and expenses
(plus their own attorneys’ fees and disbursements) in obtaining such Consents.
Notwithstanding the foregoing, (i) in no event will Wyndham or Purchaser be
required to pay in the aggregate more than the amount set forth in Schedule 9
(plus their own attorneys’ fees and disbursements) pursuant to this Section 6.1,
and (ii) in no event shall Purchaser have any obligation to pay any such costs
or expenses under this Section 6.1 (other than its own attorneys fees and
disbursements) prior to Closing or any such costs or expenses that relate to any
Property (other than its own attorneys fees and disbursements) as to which this
Agreement is terminated prior to Closing. Purchaser agrees to cooperate and use
commercially reasonable good faith efforts to obtain, at no additional cost to
Purchaser, a release of Wyndham, Owners, Operating Lessee, Manager and their
Affiliates from all duties, liabilities and obligations accruing from and after
Closing under the Ground Leases, and any guarantees thereof.

 

6.2. Operating/ Occupancy/ Leased Property/Off-Site Facility/Management
Agreements. Each Owner and Operating Lessee shall not cancel, modify or enter
into any new Management Agreements, Non-Wyndham License Agreements, Operating
Agreements, Occupancy Agreements, Leased Property Agreements, or Off-Site
Facility Agreements except as required in such Owner’s or Operating Lessee’s
good faith judgment by the terms thereof, unless (a) any such new agreement
would constitute an Immaterial Contract, or any such modification or
cancellation is made to an Immaterial Contract and after giving effect to such
modification such agreement will continue to constitute an Immaterial Contract
and after giving effect to such cancellation the Immaterial Contract is replaced
with a new Immaterial Contract, or (b) any cancellation of an Operating
Agreement, Occupancy Agreement, Management Agreement, Non-Wyndham License
Agreement, Leased Property Agreement, or Off-Site Facility Agreement is the
result of a default or failure to perform adequately by the other party thereto,
or (c) such Owner has obtained Purchaser’s prior written consent to such
cancellation, new agreement or

 



--------------------------------------------------------------------------------

modification, which consent shall not be unreasonably withheld or delayed and
shall be deemed given if, within five (5) business days following Purchaser’s
receipt of such Owner’s or Operating Lessee’s written request, Purchaser fails
to provide such Owner with a reasonably detailed written description of the
reason Purchaser withholds its consent and/or a statement of those changes (if
applicable), which, if made, would cause Purchaser to grant its consent (the
“Approval Standard”). Each Owner and Operating Lessee shall not enter into any
cancellation or modification of a Ground Lease, except as required in such
Owner’s or Operating Lessee’s good faith judgment by the terms thereof and after
conferring with Purchaser with regard thereto, unless such Owner has obtained
Purchaser’s prior written consent to such cancellation or modification, which
consent may be withheld in Purchaser’s sole discretion. Notwithstanding the
foregoing, if Owner or Operating Lessee elects, and Purchaser consents or is
deemed to have consented, to cancel any agreement described in this Section 6.2,
Owner or Operating Lessee shall pay any termination fee, costs or penalties
associated with such termination, and shall give Purchaser notice of such
termination. Owner further agrees that, if requested in writing by Purchaser,
Owner or Operating Lessee will cancel any such agreement at Closing so long as
(i) such agreement may be cancelled in such Owner’s or Operating Lessee’s good
faith judgment by such Owner or Operating Lessee at Closing by the terms of such
agreement and (ii) Purchaser pays at Closing any termination fee, costs or
penalties associated with such termination.

 

6.3. Warranties and Guaranties. Transferor Parties shall not before or after
Closing release or modify any Warranties and Guaranties, if any, except with the
prior written consent of Purchaser, which consent shall be subject to the
Approval Standard.

 

6.4. Insurance. Each Owner and Operating Lessee shall pay all premiums on, and
shall not cancel or voluntarily allow to expire, any of such Owner’s or
Operating Lessee’s Insurance Policies unless such policy is replaced, without
any lapse of coverage, by another policy or policies providing coverage (but
only to the extent deemed commercially reasonable by Owner or Operating Lessee,
as applicable, in good faith) at least as extensive as the policy or policies
being replaced.

 

6.5. Operation of Hotels Prior to Closing. Wyndham and each Owner and Operating
Lessee covenants and agrees with Purchaser that, to the extent it is legally
entitled to do so, between the Effective Date and the Closing Date:

 

(a) Subject to the restrictions contained herein, as well as seasonal
differences and events beyond Owner’s, Operating Lessee’s and Manager’s
reasonable control, each Owner shall operate, and shall cause Operating Lessee
and/or Wyndham Manager, and shall use commercially reasonable efforts in good
faith to cause all Third Party Managers, to operate, the Properties in
substantially the same manner in which it operated the Properties prior to the
Effective Date in the ordinary course consistent with past practices. Following
the Effective Date through the Closing, each Owner shall maintain, and shall
cause Operating Lessee and/or Manager to maintain, the Material Systems in
substantially the same operating condition as such Material Systems were as of
the Effective Date. If any Material System is not maintained in accordance with
the preceding sentence (other than due to a casualty or condemnation for which
the provisions of Section 8.1 or Section 8.2 hereof shall govern), Owner shall,
at its option, (i) at Owner’s expense, repair or replace the Material System to
at least the operating condition as existed as of the Effective Date, or (ii)
give Purchaser a credit to the Purchase Price in an amount

 



--------------------------------------------------------------------------------

equal to the cost necessary to repair or replace the Material System so as to
cause such Material System to be in substantially the same operating condition
as it was as of the Effective Date, or (iii) if the cost to repair or replace
the Material System to at least the operating condition as existed as of the
Effective Date would exceed two percent (2%) of the Property Allocation
allocable to such Property affected by such Material System, elect to neither
repair or replace such Material System at such Property, nor give Purchaser a
credit to the Purchase Price, in which event, Purchaser, as its sole and
exclusive remedy (and for which the provisions of Section 9.6 hereof shall not
apply), may either waive such failure and proceed to Closing with no reduction
in the Purchase Price, or terminate this Agreement on or before Closing only
with respect to such Property affected by such Material System, and, subject to
the Price Threshold Termination Option, the Purchase Price shall be reduced by
an amount equal to the Applicable Reduction. Wyndham and Owners hereby agree
that during the period commencing on January 1, 2004 to December 31, 2004 (the
“Repair Period”) Owners have or shall have become obligated to expend the
aggregate amount of $16,189,000.00 (the “Specified Capital Expenditure Amount”)
for capital improvements at the Hotels performed during the Repair Period, as
more particularly set forth on Schedule 8 attached hereto; each Owner being
required to expend the sum set forth opposite the name of its Hotel or Hotels.
Owners represent that they have already spent the sums set forth on Schedule 8
attached hereto under the column heading “Spent”. Additional capital
expenditures made by the Owners shall be based upon appropriate documentation
provided by Owners and reasonably approved by Purchaser. In the event that any
Owner has expended or become obligated to expend for capital improvements
performed during the Repair Period, amounts in excess of the Specified Capital
Expenditure Amount for a Hotel, then Owners shall receive a credit to the
Purchase Price for such additional expenditure on the Closing Date. In the event
that any Owner has not expended or become obligated to expend for capital
improvements performed during the Repair Period, the Specified Capital
Expenditure Amount for its Hotel(s), then Purchaser shall receive a credit
toward the Purchase Price in the amount of the unexpended portion on the Final
Closing Date. If this Agreement is terminated as to a Hotel or Hotels, for
purposes of calculating the Specified Capital Expenditure Amount, the Specified
Capital Expenditure Amount shall be reduced by the Specified Capital Expenditure
Amount set forth under the column heading “Totals” on Schedule 8 attached hereto
opposite the name of such terminated Hotel or Hotels. In addition to the
foregoing, Purchaser shall receive a credit against the Purchase Price on the
Final Closing date in the amount of $4,311,000.00; provided that in the event
that this Agreement is terminated with respect to one or more Properties then
the foregoing credit amount shall be reduced by an amount equal to the product
of $4,311,000.00 multiplied by a fraction the numerator of which is the Property
Allocation for the terminated Properties and the denominator of which is the
total Purchase Price. Furthermore, each Owner agrees to hold in reserve an
amount equal to four percent (4%) of the Hotel’s gross room revenues
attributable to the period between January 1, 2005 and the Closing Date (each, a
“Capital Expenditure Reserve” and collectively, the “Capital Expenditure
Reserves”). Each Owner shall only expend a Hotel’s Capital Expenditure Reserve
on the acquisition of Personal Property and on the performance of capital
repairs at such Hotel; provided that such expenditures shall be subject to
Purchaser’s approval pursuant to Section 6.7 of this Agreement and provided
further that expenditures from the Capital Expenditure Reserves shall not be
credited against the Specified Capital Expenditure Amount. Purchaser shall be
entitled to a credit on the relevant Closing Date in an amount equal to the
unexpended Capital Expenditure Reserves associated with the Hotels being
transferred on such Closing Date.

 



--------------------------------------------------------------------------------

(b) Subject to seasonal differences, market conditions and events beyond Owner
and Operating Lessee’s reasonable control and subject to the respective rights
of Owner (or Operating Lessee) and Third Party Manager under the Third Party
Management Agreements: each Owner shall continue to take, and shall cause
Operating Lessee and/or Wyndham Manager to continue to take, and shall use
commercially reasonable efforts in good faith to cause all Third Party Managers
to continue to take, guest room reservations and to book functions and meetings;
and to cause all Advance Bookings to be booked at rates, prices and charges
customarily charged by such Owners or Operating Lessee or Wyndham Manager or
Third Party Managers or, as applicable, for such purposes in the ordinary course
of business of the Hotels consistent with past practices.

 

(c) Transferor Parties, subject to the respective rights of Owner (or Operating
Lessee) and Third Party Manager under the Third Party Management Agreements, (1)
shall not, and shall use commercially reasonable efforts in good faith to cause
all Third Party Managers not to enter into any new Employment Agreements with
any Executive Employees which would be binding on Purchaser with respect to the
Hotels without the express written consent of Purchaser, which consent shall be
subject to the Approval Standard, and (2) shall not (and shall use commercially
reasonable efforts in good faith to cause all Third Party Managers not to)
change, modify, extend, or renew any Employment Agreement with any Executive
Employees in effect as of the Effective Date which would be binding on Purchaser
or Purchaser’s manager with respect to the Hotels without the express written
consent of Purchaser, which consent shall be subject to the Approval Standard.
Notwithstanding anything in this Agreement to the contrary, Seller may institute
the Strategic Disposition Incentive Plan (the “SDIP”), a copy of which has been
provided to Purchaser, at all or any of the Properties.

 

(d) Wyndham shall promptly advise Purchaser of any Action not covered by
Insurance Policies of which Wyndham, Owners or Operating Lessees obtain actual
knowledge which reasonably would be expected to have a Material Adverse Effect
on a Property, or prevent or delay any of the transactions contemplated by this
Agreement.

 

(e) Subject to the respective rights of Owner (or Operating Lessee) and Third
Party Manager under Third Party Management Agreements, each Owner shall refrain
and cause Operating Lessee and/or Wyndham Manager to refrain, and shall use
commercially reasonable efforts in good faith to cause all Third Party Managers
to refrain, from removing or causing or permitting to be removed from any
Property any part or portion of the Improvements or the Personal Property owned
by such Owner or Operating Lessee, as applicable, other than in the normal
course of business consistent with past practices, without the prior written
consent of Purchaser, which consent shall be subject to the Approval Standard,
unless the same is no longer needed or useful or the same is replaced, prior to
Closing, with similar items of at least equal suitability, quality and value,
free and clear of any liens, claims or encumbrances except Monetary Title
Encumbrances to be released at Closing.

 

(f) Purchaser understands and agrees that, with respect to any Hotel which will
not be subject to a management agreement or license agreement after the Closing
providing for such Hotel to continue to be operated as a “Wyndham” flagged
hotel, Purchaser and its Affiliates shall have no right to use, and Owner and
its Affiliates shall have the right to remove, without any obligation to replace
or restore, all Tangible Personal Property and Intangible

 



--------------------------------------------------------------------------------

Personal Property (including, without limitation, signage) containing the name
or logo of “Patriot American Hospitality,” “Patriot American,” “Patriot” or any
derivative thereof; “Wyndham International,” “Wyndham” or any derivative
thereof; or names of any subsidiaries of Patriot American Hospitality, Inc.,
Patriot American Hospitality Partnership, L.P., Wyndham International, Inc., or
Wyndham International Operating Partnership, L.P., or any derivatives thereof
(collectively, “Wyndham Names and Marks”) from each Wyndham flagged hotel. Such
items may not be used by Purchaser at another hotel owned or operated by
Purchaser or its Affiliates or relabeled for use by Purchaser or its Affiliates.
Further, Owner and its Affiliates are not transferring, Purchaser and its
Affiliates shall not have the right to use, and Owner and its Affiliates have
the right to remove without any obligation to replace or restore all branded or
non-branded proprietary Tangible Personal Property and Intangible Personal
Property, including but not limited to software databases, applications and
licensed software, including, but not limited to, the Micros-Fidelio
applications, and including but not limited to the JAZZ system (phone log),
Opera, any Wyndham WAN connection equipment or other Wyndham communications
equipment. To the extent any such removal is not completed prior to Closing,
Purchaser shall grant Owner and its Affiliates the right, for up to seventy-two
(72) hours after the Closing, to remove, or cause to be removed such Tangible
Personal Property and Intangible Personal Property. Reservation and front office
system software and license codes for such Hotel will not be transferred to
Purchaser, and Purchaser shall be responsible at its sole cost and expense for
having a new reservation and front office system in place on the Closing Date.
On the Closing Date, such Hotel will be disconnected from all Wyndham systems,
including but not limited to purchasing (WynSource), sales and catering
(Delphi), property management (Micros-Fidelio), central reservations
(Micro-Fidelio), payroll (HRizon), call accounting (JAZZ), accounting (SAP),
email, reservations and front office (Micros-Fidelio) and catering. Purchaser
shall cause all interior and exterior signage containing any Wyndham Names and
Marks to be covered on and after the Closing Date and to be removed promptly
after the Closing Date.

 

6.6. Provisions Applicable to Properties where a New Wyndham Management
Agreement is not being executed at Closing. The following provisions shall apply
with respect to those Properties for which a New Wyndham Management Agreement is
not being executed:

 

(a) New Employees. Subject to the respective rights of Owner (or Operating
Lessee) and Third Party Manager under the Third Party Management Agreements,
Wyndham shall make available to Purchaser, to the extent permitted by law,
information within Wyndham’s possession or control regarding each Hotel Employee
reasonably requested by Purchaser, including salaries and duties and length of
service, Employee Plans, and other compensation and fringe benefits, and whether
such Hotel Employee is participating in a group health plan maintained by
Wyndham, Owner, Operating Lessee or Manager or any of their Affiliates through
the exercise of COBRA benefits. Subject to the respective rights of Owner (or
Operating Lessee) and Third Party Manager under the Third Party Management
Agreements, if and to the extent that Purchaser, or Purchaser’s manager, as
opposed to a Third Party Manager or their Affiliates under Third Party
Management Agreements assigned to Purchaser at Closing or under New Third Party
Management Agreements, Purchaser’s manager will employ Hotel Employees at a
Hotel upon the Closing, and beginning fifteen (15) days prior to the Closing
Date, the Owner of such Hotel shall, and shall cause Operating Lessee or
Manager, to provide to Purchaser or Purchaser’s manager, at no cost or expense
to Purchaser or its Affiliates, a meeting room suitable for Purchaser or
Purchaser’s manager to conduct interviews and evaluate employment

 



--------------------------------------------------------------------------------

applications of those parties who may seek employment at such Hotel following
Closing and each such Owner shall, and shall cause Operating Lessee or Manager,
to reasonably cooperate with Purchaser’s or Purchaser’s manager’s efforts to
conduct such interviews.

 

(b) Termination of Hotel Employees; WARN Act. The employment of all Hotel
Employees at the Hotels shall be terminated by Owner, Operating Lessee or
Manager on or immediately prior to the Closing (the “Terminated Employees”).
Purchaser or Purchaser’s manager or its Affiliate shall offer employment to a
sufficient number of Terminated Employees on such terms and conditions so as to
prevent the application of the U.S. Worker Adjustment and Retraining
Notification Act (“WARN Act”). (For purposes of WARN Act liability, the Closing
is considered to be the “effective date of sale”). Except as hereinabove
described, in connection with the Closing, Purchaser shall use reasonable
efforts to cause each Third Party Manager and its applicable Affiliates to
continue the employment of all Hotel Employees at the Hotels that will be
managed by such Third Party Managers or their Affiliates from and after Closing
but, in all events, Purchaser shall cause the Third Party Managers and their
applicable Affiliates to take such actions so as to avoid the imposition of WARN
Act liability on Owners, Operating Lessee, Wyndham Manager or their Affiliates.
At Closing, Purchaser hereby agrees to assume and cause its manager to implement
the Collective Bargaining Agreements. The provisions of this Section 6.6(b)
shall survive the Closing.

 

(c) Employee Claims. Wyndham (jointly and severally) and Owner (severally) shall
hold harmless, indemnify and defend or cause to be indemnified and defended
Purchaser, Purchaser’s manager and their Affiliates from and against any and all
claims, causes of action, proceedings, judgments, damages, penalties,
liabilities, costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Purchaser, Purchaser’s manager and their Affiliates
with respect to claims, causes of action, judgments, damages, penalties and
liabilities related to (A) any Benefit Plan, Employee Plan or Employment
Agreement, (B) the Collective Bargaining Agreements to the extent related to, or
arising out of, any period before the Closing, except as provided in Section
6.16 of this Agreement, or (C) any individual formerly employed at a Hotel
(other than the Purchaser Executive Employees), or any Hotel Employees to the
extent arising out of any act, failure to act, any transaction or any facts or
circumstances (i) occurring prior to the Closing or (ii) undertaken or caused by
Transferor Parties or Third Party Manager (in its capacity as agent for
Transferor Parties) in connection with Hotel Employees at Closing, including,
without limitation: (A) the termination of such Hotel Employees by Transferor
Parties or Third Party Manager, excluding any liability under the WARN Act
solely resulting from Purchaser’s failure to comply with its obligations under
Section 6.6(b) above; (B) the failure of Owners or Operating Lessee or Manager
(and its applicable Affiliates) (in its capacity as agent for any of the
Transferor Parties) to comply with any Applicable Laws relating to the
employment of such Hotel Employees or any union organizing effort or collective
bargaining agreement proposed for such Hotel Employees; (C) any alleged
discrimination, harassment, hostile workplace, breach of contract or wrongful
termination; (D) any alleged right to workers’ compensation benefits,
unemployment compensation or statutory or contractual severance (except with
respect to the Purchaser Executive Employees); (E) any liability with respect to
any Employee Plan, including any fiduciary liability or any prohibited
transaction liability under Code Section 4975 or ERISA Section 406 and (F)
subject to Sections 7.6 and 7.9, all costs and expenses associated with salary,
wages, bonuses, profit sharing, pension, health and welfare benefits, employee
severance payments and other compensation and fringe benefits

 



--------------------------------------------------------------------------------

(including sick leave and vacation pay) that are reimbursable to Manager under
the Management Agreements or that are accrued or earned by Hotel Employees hired
or retained by Purchaser’s manager or their Affiliates after Closing but unpaid
as of the Closing Date.

 

Purchaser shall hold harmless, indemnify and defend Owner, Operating Lessee,
Wyndham Manager and their Affiliates from and against any and all claims, causes
of action, proceedings, judgments, damages, penalties, liabilities, costs and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
Owner, Operating Lessee, Manager or any Affiliate thereof with respect to
claims, causes of action, judgments, damages, penalties and liabilities asserted
by Hotel Employees hired on or after the Closing Date by Purchaser or its
Affiliates to the extent arising out of any act, failure to act, any transaction
or any facts or circumstances (i) occurring, and attributable to the period,
from and after the Closing Date, or (ii) undertaken or caused by Purchaser or
its Affiliates in connection with the Closing, including, without limitation,
(A) the termination by Purchaser or Purchaser’s manager or their Affiliates or
Third Party Manager or its Affiliates of Hotel Employees who are hired or
retained by Purchaser or Purchaser’s manager or their Affiliates or Third Party
Manager or its Affiliates; (B) any and all liability under the WARN Act as
provided in Section 6.6(b); (C) any alleged discrimination, harassment, hostile
workplace, breach of contract or wrongful termination, with respect to Hotel
Employees hired or retained by Purchaser, Purchaser’s manager or Third Party
Manager or their Affiliates, or any final, non-appealable judgments arising out
of any claims made by Hotel Employees claiming that they were discriminated
against in Purchaser’s, Purchaser’s manager’s or their Affiliates’ decision not
to hire or retain such Hotel Employees; and (D) any alleged right to workers’
compensation benefits, unemployment compensation, contractual severance, or
statutory severance, for Hotel Employees hired or retained on or after Closing
by Purchaser, Purchaser’s manager, Third Party Manager or their Affiliates, in
each case solely attributable to the period from and after Closing, or the
Purchaser Executive Employees, including claims for any withdrawal liability
under any Multiemployer Plan except as otherwise provided in Section 6.16
hereof.

 

The provisions of this Section 6.6(c) shall survive the Closing.

 

(d) Executive Employees. If and to the extent that Purchaser or Purchaser’s
manager or any of their Affiliates, as opposed to the Third Party Manager’s or
its Affiliates under Third Party Management Agreements assigned to Purchaser at
Closing or under the New Third Party Management Agreements, will employ Hotel
Employees at a Hotel upon the Closing, as soon as reasonably practicable and in
any event no later than five (5) days prior to the Closing Date, Purchaser shall
provide Wyndham with written notice specifying which Executive Employees
currently employed at such Hotels will be offered employment by Purchaser or
Purchaser’s manager. For one (1) year after the Effective Date, Purchaser and
its Affiliates shall not solicit for employment any employees of Wyndham or its
Affiliates (including corporate or regional employees), other than employees at
a Hotel for which this Agreement is not terminated for continued employment
after the Closing or other than pursuant to a general solicitation not
specifically targeted at any employees of Wyndham or its Affiliates. For a
period of one (1) year after the Closing Date, Wyndham and its Affiliates shall
not solicit for employment any employees of Purchaser, Purchaser’s manager or
their respective Affiliates who are employees at the Hotel other than pursuant
to a general solicitation not specifically targeted at any employees

 



--------------------------------------------------------------------------------

of Purchaser, Purchaser’s manager or their respective Affiliates. The provisions
of the immediately preceding two (2) sentences of this Section 6.6(d) shall
survive the Closing.

 

(e) COBRA Requirements.

 

(1) Wyndham, Owner, Operating Lessees, Wyndham Manager or their Affiliates shall
be responsible for the provision of all notices under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), in order to comply with
the requirements of COBRA with respect to the transactions contemplated hereby,
including the provision of COBRA notices to all Terminated Employees and their
COBRA qualified beneficiaries. Purchaser, Purchaser’s manager and their
respective Affiliates shall only be responsible for the provision of any notices
required to comply with the requirements of COBRA with respect to any Terminated
Employees hired or retained by Purchaser, Purchaser’s manager or their
Affiliates or by Third Party Manager or its Affiliates, or COBRA qualified
beneficiaries thereof, who experience a qualifying event under Purchaser’s
health plan, if any, after Closing.

 

(2) For purposes of this provision, the term “group health coverage
continuation” shall mean the requirement to make available continuation of group
health coverage pursuant to: (1) Section 4980B of the Code, and/or (2) Sections
601 through 608 of ERISA, and/or (3) any applicable state law. The term
“qualified beneficiaries” shall mean any individuals who are entitled to group
health coverage continuation under applicable federal or state law. The term
“qualifying event” shall refer to an event resulting in the loss of group health
coverage to a qualified beneficiary as provided under applicable federal or
state law.

 

(3) Wyndham, Owner, Operating Lessee, Wyndham Manager or their Affiliates shall
retain all obligations and liabilities for group health coverage continuation
with respect to (1) any qualified beneficiary whose qualifying event occurs
after the Closing Date in connection with the employment, after the Closing
Date, of a Hotel Employee by Owner, Operating Lessee, Wyndham Manager or any of
their Affiliates; (2) all qualified beneficiaries who elected continuation of
group health coverage prior to the Closing Date; (3) all qualified
beneficiaries, with respect to any group health plan of Owner, Operating Lessee,
Wyndham Manager or any Affiliate, who have experienced a qualifying event on or
before the Closing Date, but for whom the election period for continuation of
group health coverage has not terminated; and (4) all qualified beneficiaries
with respect to whom Wyndham and its Affiliates are required to provide COBRA
notice as set forth in Section 6.6(e)(1), above.

 

(4) Purchaser, Purchaser’ manager and their Affiliates shall only be responsible
for obligations and liabilities for group health coverage continuation with
respect to those Terminated Employees hired or retained on or after the Closing
Date by Purchaser or its Affiliates or Purchaser’s manager and its Affiliates
and who become participants in Purchaser’s or Purchaser’s manager’s group health
plan and who experience a qualifying event after the Closing Date. For the
avoidance of doubt, the obligation of Purchaser and its Affiliates under COBRA
shall be limited to those qualified beneficiaries who become participants in the
health care plans of Purchaser and its Affiliates or Purchaser’s manager and its
Affiliates on or after the Closing Date. Purchaser shall indemnify and defend
Owner, Operating Lessee and Wyndham Manager and their Affiliates from and
against any and all claims, causes of action, proceedings, judgments, damages,
penalties, liabilities, costs and expenses (including reasonable attorneys’

 



--------------------------------------------------------------------------------

fees) incurred by Owner, Operating Lessee or Wyndham Manager or any Affiliate
thereof to the extent arising out of or resulting from Purchaser, Purchaser’s
manager’s or their Affiliates’ failure to comply with any provision of this
Section 6.6(e)(4).

 

(5) Wyndham, jointly and severally, and Owner, severally, shall indemnify and
defend Purchaser, Purchaser’s manager and their Affiliates from and against any
and all claims, causes of action, proceedings, judgments, damages, penalties,
liabilities, costs and expenses (including reasonable attorneys’ fees) incurred
by Purchaser, Purchaser’s manager or their Affiliates to the extent arising out
of or resulting from Owner’s failure to comply with any provision of this
Section 6.6(e).

 

The provisions of this Section 6.6(e) shall survive the Closing.

 

6.7. Additional Operating Covenants. During the period from the Effective Date
to the Closing Date, Owner, Operating Lessee, Wyndham Manager and Wyndham shall
allow Purchaser, at its sole expense, to install a management team (the “Shadow
Management Team”) to monitor operations at each Hotel managed by an Affiliate of
Wyndham. Purchaser shall (i) cause the Shadow Management Team to minimize
interference with, and not to unreasonably interfere with, operations at each
such Hotel and (ii) shall designate in writing within two (2) business days
following the Effective Date one member of the Shadow Management Team (“Decision
Team Member”) at each such Hotel to receive and give all approvals required
under this Section 6.7 and all other provisions of this Article VI which are
subject to Purchaser’s prior consent. During such period Owner, Operating
Lessee, Wyndham Manager and Sellers shall provide to the Shadow Management Team
the following: (a) access to all data and Executive Employees regarding the
day-to-day operation of each such Hotel, (b) the right to approve group
bookings, in excess of twenty-five (25) rooms for a period of three or more
nights, at each such Hotel, (c) the right to approve yield management decisions
with respect to each such Hotel that are inconsistent with the yield matrices
for the Properties provided to Purchaser as of the Effective Date, (d) the right
to approve hiring, termination (except for cause) and transfer decisions
regarding such Executive Committee Employees at each such Hotel and (e) the
right to approve all capital expenditures with respect to each such Hotel in
excess of $20,000, except for emergency expenditures which shall include,
without limitation, life and health safety expenditures and for capital
expenditures made pursuant to any Operating Agreement in effect as of the
Effective Date which cannot be terminated without penalty. As to each Hotel that
is not managed by an Affiliate of Wyndham, Purchaser will have the foregoing
approval and access rights to the extent, and only to the extent, Wyndham and
the Owners have such approval and access rights pursuant to the terms of the
relevant Third Party Management Agreement, provided that such approval and
access rights shall be subject to limitations imposed upon Wyndham pursuant to
the terms of the relevant Third Party Management Agreement.

 

To the extent that there is a vacancy in the Executive Committee Employees at
any Property managed by an Affiliate of Wyndham prior to Closing, Purchaser
shall have the right, with the prior approval of Wyndham, which approval shall
not be unreasonably withheld, to fill such vacancy with an employee of
Purchaser’s manager (“Purchaser Executive Employees”). With respect to Wyndham
managed Hotels served by a dual general manager, Purchaser shall have the right
to place a new general manager at one of the two Properties in accordance with
the preceding sentence, provided that the current general manager serving in

 



--------------------------------------------------------------------------------

such dual capacity shall have the first and prior right to select which of the
two Properties (s)he will manage following the addition of such new Purchaser
manager. All such Purchaser Executive Employees shall perform their functions so
as to operate the Properties in accordance with the standard practices and
procedures of Wyndham and without occasioning an unreasonable disruption in the
operations of the Properties and each Purchaser Executive Employee shall be
subject to removal from the Property upon written notice from Wyndham to the
extent an employee’s presence at the Hotel becomes unreasonably disruptive, for
“cause” as determined by Wyndham in its sole discretion or if an employee fails
to adhere to the standard practices and procedures of Wyndham. Wyndham, at its
or Owner’s expense, shall provide reasonable accommodations (including meals to
the extent meals are made available to Executive Committee Employees) at the
Hotels for all Purchaser Executive Employees until Closing. At Closing, Wyndham
shall reimburse Purchaser for the salary and benefits of the Purchaser Executive
Employees incurred by Purchaser from the date such employees commence work at
the Properties through Closing, provided that in no event shall such
reimbursement exceed the cost of benefits and salary Wyndham would have incurred
to fill such vacancy as determined based upon the current operating budget of
the Hotel and/or consistent with the current benefits and salary practices of
Wyndham as determined based upon the benefits and salaries afforded to
comparable Wyndham employees. In the event that this Agreement is terminated
with respect to any Property, any Purchaser Executive Employees shall be
promptly removed from such Property. Purchaser shall indemnify, defend and hold
Wyndham, the Owners and their Affiliates harmless from any Damages occasioned by
any act or omission of the Purchaser Executive Employees.

 

6.8. Reasonable Inspection.

 

(a) After Closing, Owner, Operating Lessee and Wyndham Manager shall afford
Purchaser and its agents and representatives reasonable access to their books of
account, financial and other records, information, employees and auditors to the
extent such items and contact with such persons relate solely to any Property
and to the extent necessary in connection with any audit or any other reasonable
business purpose relating to the Properties (other than materials subject to the
attorney-client privilege); provided that: (i) any such access by Purchaser
shall not unreasonably interfere with the conduct of Owner’s, Operating Lessee’s
or Wyndham Manager’s business; (ii) Purchaser shall indemnify, defend and hold
Owner, Operating Lessee or Wyndham Manager, as the case may be, harmless from
and against any liability, claim, damage or expense, including reasonable
attorneys’ fees, incurred by Owner, Operating Lessee, or Wyndham Manager, to the
extent arising from Purchaser’s exercise of its rights under this Section
6.8(a); and (iii) Purchaser shall keep and cause its manager and its Affiliates
and their respective agents and representatives to keep the information
contained in such records confidential in accordance with Section 8.5.

 

(b) After Closing, Purchaser shall afford Owner, Operating Lessee and Wyndham
Manager and their agents and representatives reasonable access to its books of
account, financial and other records, information, employees and auditors to the
extent such items and contact with such persons relate solely to a Property
prior to the Closing and to the extent necessary in connection with any audit or
any other reasonable business purpose relating to the Property (other than
materials subject to the attorney-client privilege); provided that: (i) any such
access by Owner, Operating Lessee or Wyndham Manager shall not unreasonably

 



--------------------------------------------------------------------------------

interfere with the conduct of Purchaser’s, its Affiliates’ or its manager’s
business; (ii) Owner, Operating Lessee or Wyndham Manager, as the case may be,
shall indemnify, defend and hold Purchaser harmless from and against any
liability, claim, damage or expense, including reasonable attorneys’ fees,
incurred by Purchaser or its Affiliates, to the extent arising from Owner’s,
Operating Lessee’s or Wyndham Manager’s exercise of its rights under this
Section 6.8(b); and (iii) Owner, Operating Lessee or Wyndham Manager and their
Affiliates shall keep and shall cause their respective agents and
representatives to keep the information contained in such records confidential
in accordance with Section 8.5. The provisions of these Sections 6.8(a) and
6.8(b) shall survive the Closing.

 

6.9. Operating Leases. At Closing, Owners shall terminate the Operating Leases
without cost or expense to Purchaser or its Affiliates.

 

6.10. Non-Wyndham License Agreements. At Purchaser’s sole cost and expense
(including, without limitation, any application, transfer, termination or other
fees chargeable and any costs incurred in connection with the satisfaction
and/or compliance with any property improvement plan required by the Licensors),
Purchaser shall either (i) enter into new license agreements with Licensors for
Hotels currently subject to Non-Wyndham License Agreements, (ii) assume all
obligations of Owner, Operating Lessee, Wyndham Manager, and any of their
Affiliates, as applicable, arising and accruing from and after the Closing under
the Non-Wyndham License Agreements and any guarantees thereof (either such event
(i) or (ii) being a “New Third Party License Agreement”), or (iii) cause any
such Non-Wyndham License Agreements to be terminated (a “License Termination”).
In any event, Purchaser shall have caused all Licensors to release Wyndham,
Operating Lessee, Owners, Wyndham Manager and their Affiliates from all duties,
liabilities and obligations accruing from and after Closing under the
Non-Wyndham License Agreements and any guarantees thereof. Purchaser hereby
covenants and agrees to indemnify, and hold Owners, Operating Lessee, Wyndham
Manager and their Affiliates harmless from and against any and all claims,
costs, penalties, damages, losses, liabilities and expenses (including
reasonable attorneys’ fees) that may at any time be incurred by Owner, Operating
Lessee, Wyndham Manager or any of their Affiliates arising out of, by reason of,
or in connection with any obligation of, or default by, Purchaser under the
Non-Wyndham License Agreement (or New Third Party License Agreement) which
occurs, accrues or arises on or after the Closing Date. The obligations of
Purchaser contained in this Section 6.10 shall survive Closing.

 

6.11. Covenant in Case of Exercise of Right of First Refusal or First Offer. In
the event that any Ground Lessor or Licensor or Third Party Manager exercises
any applicable right of first refusal or first offer in connection with the
proposed transfer of the Properties to Purchaser (including pursuant to the
Marriott Settlement Agreement), Purchaser and Owner agree this Agreement shall
terminate with respect to such Property and, subject to the Price Threshold
Termination Option, the Purchase Price shall be reduced by an amount equal to
the Applicable Reduction.

 

6.12. Certain Matters Related to Conditions of the Hotels. Purchaser
acknowledges that (i) with respect to the Wyndham Andover Boston, Boston,
Massachusetts, the Town of Andover sent a notice (the “Notice”) dated October
22, 2004 to Wyndham addressing various health code violations at the Hotel and
(ii) with respect to the Marriott Atlanta North Central, Atlanta,

 



--------------------------------------------------------------------------------

Georgia the DeKalb County Public Works Department, Water and Sewer Division,
sent a letter (the “Letter”) dated June 4, 2004 to Wyndham notifying Wyndham of
the existence of an undersized grease interceptor at the Hotel. Wyndham and the
applicable Owners agree to use their reasonable good faith efforts to perform,
in a commercially reasonable manner, work sufficient to remedy the violations
described in the Notice and the Letter to the reasonable satisfaction of
applicable Governmental Authority (the “Work”) prior to Closing; provided,
however, in the event the Work is not completed as of the Closing, Purchaser
shall receive a credit at Closing in the amount reasonably estimated by Owners
to complete the Work. Notwithstanding anything herein to the contrary,
performance of the Work by Owners shall not require Purchaser’s consent
hereunder. Owners will provide to Purchaser evidence used by Owners to determine
the amount of the credit. From and after Closing, to the extent any Work has not
been completed, Purchaser shall complete such items timely and adequately, in a
commercially reasonable manner to the reasonable satisfaction of the applicable
Governmental Authorities and shall defend, indemnify and hold Wyndham, Owner,
Operating Lessee, Wyndham Manager and their Affiliates harmless from and against
any and all Damages that may at any time be incurred by any one of them to any
third party to the extent arising out of the uncompleted portion of the Work and
Purchaser’s failure to perform any and all obligations related thereto.

 

Purchaser acknowledges its receipt of that certain Stipulation For Settlement
(the “Westshore Settlement”) with respect to that certain lawsuit styled “Steven
Brother, Plaintiff v. PAH-Tampa, L.P. d/b/a Wyndham Westshore, Defendant”; Case
No. 8:03-CV-1464-T-17EAJ in the United States District Court for the Middle
District of Florida, Tampa Division. Purchaser acknowledges and agrees that at
Closing, it shall assume the obligations of Wyndham and/or Owner under and
pursuant to the Westshore Settlement without a corresponding credit from
Wyndham, and shall defend, indemnify and hold Wyndham, Owner, Operating Lessee,
Wyndham Manager and their Affiliates harmless from and against any and all
Damages that may at any time be incurred by any of them to any third party to
the extent arising out of the Westshore Settlement and Purchaser’s failure to
perform any and all obligations required thereunder.

 

Purchaser acknowledges its receipt of that certain Settlement Agreement (the
“Toledo Settlement Agreement”) dated August 20, 2004 with respect to that
certain lawsuit styled “Disabled Patriots of America, Inc. and Michael Miles v.
Toledo Hotel Investors, L.P.”; Case No. 3:04-CV-7138 in the United States
District Court for the Northern District of Ohio, Western Division. Purchaser
acknowledges and agrees that at Closing, it shall assume any and all obligations
of Wyndham and/or Owner under the Toledo Settlement Agreement, without a
corresponding credit from Wyndham and/or Owner at Closing, and shall defend,
indemnify and hold Wyndham, Owner, Operating Lessee, Wyndham Manager and their
Affiliates harmless from and against any and all Damages that may at any time be
incurred by any of them to any third party to the extent arising out of the
Toledo Settlement Agreement and Purchaser’s failure to perform any and all
obligations required thereunder.

 

Purchaser acknowledges its receipt of that certain Settlement Agreement (the
“Marriott Atlanta Settlement Agreement”) dated August 25, 2003 with respect to
that certain lawsuit styled “Disabled Patriots of America, Inc. and Frances B.
Bryan v. Interstone\Atlanta Partnership, L.P.”; Case No. 1:03-CV-1183 in the
United States District Court for the Northern District of Georgia,

 



--------------------------------------------------------------------------------

Atlanta Division. Purchaser acknowledges and agrees that at Closing, it shall
assume any and all obligations of Wyndham and/or Owner under the Marriott
Atlanta Settlement Agreement, without a corresponding credit from Wyndham and/or
Owner at Closing, and shall defend, indemnify and hold Wyndham, Owner, Operating
Lessee, Wyndham Manager and their Affiliates harmless from and against any and
all Damages that may at any time be incurred by any of them to any third party
to the extent arising out of the Marriott Atlanta Settlement Agreement and
Purchaser’s failure to perform any and all obligations required thereunder.

 

Purchaser acknowledges its receipt of that certain letter dated October 12, 2004
by the Government of the District of Columbia, Office of Human Rights, with
respect to the Wyndham City Centre Hotel, together with a copy of the ADA
Accessibility Survey attached thereto. Owners agree to consult with Purchaser in
connection with the negotiations with Government of the District of Columbia,
Office of Human Rights related to such ADA Accessibility Survey and the work
that will need to be completed at the Hotel with respect thereto, and Owners
shall not enter into any settlement agreement with respect thereto without
Purchaser’s consent, which consent shall be subject to the Approval Standard.
Any settlement resulting therefrom shall be an obligation of Purchaser from and
after Closing, and Purchaser shall defend, indemnify and hold Wyndham, Owner,
Operating Lessee, Wyndham Manager and their Affiliates harmless from and against
any and all Damages that may at any time be incurred by any one of them to any
third party to the extent arising out of the failure of Purchaser to comply with
any agreement relating thereto. Owner and Wyndham shall have no obligation to
perform any ADA work at the City Centre Hotel prior to Closing. The provisions
of this Section 6.12 shall survive the Closing.

 

6.13. National Contracts. To the extent that any Operating Agreements, Occupancy
Agreements, Off-Site Facility Agreements or Leased Property Agreements
constitute National Contracts, subject to the last sentence of Section 6.2
hereof, (i) if any such National Contract is assignable as to the applicable
Hotel, Owner shall cause to be assigned and Purchaser shall assume such National
Contract at Closing, pursuant to the Assignment and Assumption Agreement(s) as
it relates to the applicable Hotel and shall enter into such documents as the
vendor under such National Contract may reasonably request to evidence
Purchaser’s agreement with such vendor resulting from the assignment to and
assumption of such National Contract by Purchaser, or (ii) if any such National
Contract is not assignable as to the applicable Hotel, Purchaser shall enter
into a new contract for the applicable Hotel with the vendor under such National
Contract on substantially the same terms and conditions as such National
Contract. The provisions of this Section 6.13 shall survive the Closing.

 

6.14. Marriott Settlement Agreement. At Closing, Purchaser shall assume and pay
and perform when due all of Wyndham’s and its Affiliates’ obligations and
liabilities arising and accruing from and after the Closing under the Marriott
Settlement Agreement and the Management Agreement with Marriott or IHC II, LLC,
the Submanagement Agreement between IHC II, LLC and Marriott, and the suspended
franchise agreement from Marriott (as modified by the Marriott Settlement
Agreement and including any guaranties of any of the foregoing) (collectively,
the “Marriott Documents”) with respect to the Marriott Atlanta North Central at
Purchaser’s sole cost and expense (including, without limitation, any
termination fees or other fees [including amounts based on the present value of
future management or license fee streams]) payable under the Marriott Documents
in the event of any termination of such Management Agreement or submanagement
agreement (or the suspended Marriott license

 



--------------------------------------------------------------------------------

agreement following any reinstatement thereof pursuant to the terms of the
Marriott Settlement Agreement) for the Marriott Atlanta North Central. Purchaser
shall indemnify and defend Wyndham, Owners, Operating Lessee and their
Affiliates from and against any and all claims, causes of action, proceedings,
judgments, damages, penalties, liabilities, costs and expenses (including
reasonable attorneys’ fees) incurred by Wyndham, Owners, Operating Lessee or
Wyndham Manager or any Affiliate thereof to the extent arising out of or
resulting from any such obligations or liabilities accruing with respect to the
Marriott Atlanta North Central from and after the Closing Date or Purchaser’s
failure to comply with any provision of this Section 6.14. The provisions of
this Section 6.14 shall survive the Closing.

 

6.15. Third Party Management Agreements. At Purchaser’s sole cost and expense
(including, without limitation, any application, transfer, termination or other
fees chargeable and any costs incurred in connection with the satisfaction
and/or compliance with any property improvement plan required by the Third Party
Managers), Purchaser shall either (i) enter into new management agreements with
the Third Party Managers for the Hotels currently subject to Third Party
Management Agreements and obtain Third Party Manager’s consent to the transfer
of such Hotel pursuant hereto (if required), or (ii) assume all obligations of
Wyndham, Owners, Operating Lessee and any of their Affiliates, as applicable,
arising or accruing from and after the Closing under the Third Party Management
Agreements and any guaranty thereof, and obtain Third Party Manager’s consent to
the transfer of such Hotel pursuant hereto (if required), or (iii) cause any
such Third Party Management Agreements to be terminated. Purchaser agrees to
cooperate and use commercially reasonable good faith efforts to obtain, at no
additional cost to Purchaser, a release of Wyndham, Operating Lessee, Owners,
Wyndham Manager and their Affiliates from all duties, liabilities and
obligations accruing from and after the Closing under the Third Party Management
Agreements (including, without limitation, the obligation to pay the termination
fees described in Section 6.14 above pursuant to the Marriott Settlement
Agreement) and any guaranties thereof. If the consent of a Third Party Manager
is required for the transfer of the applicable Hotels pursuant hereto, Purchaser
hereby covenants and agrees that for so long as Third Party Manager agrees to
either (i) enter into an assignment and assumption of the Third Party Management
Agreement to Purchaser, (ii) enter into a new management agreement on Third
Party Manager’s standard form (with modifications customary for such Third Party
Manager), in either such event (i) or (ii) (a) including the obligation that
Purchaser, if any permitted assignee or other party is the owner thereunder,
provide a guaranty thereof, (b) on customary terms and (c) subject to any
property improvement plan required by such Third Party Manager (either such
event (i) or (ii) being a “New Third Party Management Agreement”), or (iii)
permit such Third Party Management Agreement to be terminated without penalty or
liability to Wyndham, Owners, Operating Lessee, Wyndham Manager and any of their
Affiliates (a “Management Agreement Termination”), then Purchaser shall enter
into either such new Third Party Management Agreement or such Management
Agreement Termination at Closing. If the consent of the Third Party Manager is
not required for the transfer of the applicable Hotel to Purchaser pursuant
hereto, Wyndham, Owner, Operating Lessee and any of their Affiliates, as
applicable, shall assign and Purchaser shall assume such Third Party Management
Agreement at Closing.

 



--------------------------------------------------------------------------------

6.16. Multiemployer Plans.

 

(a) Notwithstanding any other provision of this Agreement to the contrary,
Purchaser and each of the Contributors (as defined herein) intend to satisfy the
requirements of Section 4204 of ERISA to avoid a withdrawal by each Contributor
as a result of the transactions contemplated hereby from the Union Pension Fund
with respect to the Hilton Newark Gateway, Newark, New Jersey, as amended from
time to time (the “Hotel Multiemployer Plan”). In this regard, effective as of
12:01 a.m. on the Closing Date, Purchaser shall become a successor employer
contributing to the Hotel Multiemployer Plan on behalf of the Terminated
Employees participating therein pursuant to the terms of the applicable
Collective Bargaining Agreement (the “Union Employees”) and Purchaser will make
contributions after the Closing Date to the Hotel Multiemployer Plan with
respect to operations conducted with the assets acquired pursuant to this
Agreement for substantially the same number of contribution base units for which
the Contributors had an obligation to contribute to the Hotel Multiemployer Plan
on the Closing Daye in accordance with the applicable terms of the applicable
Collective Bargaining Agreement. Notwithstanding any other provision herein
contained, at the Closing, Purchaser shall hire all Union Employees under such
terms and conditions as provided in the applicable Collective Bargaining
Agreement. For purposes hereof, “Contributors” mean Wyndham, Manager, Owner and
their Affiliates.

 

(b) Purchaser will provide to the Hotel Multiemployer Plan, as soon as
practicable after the Closing, but in any event, by the time required pursuant
to Section 4204 of ERISA, a bond issued by a corporate surety company that is an
acceptable surety for purposes of Section 412 of ERISA with a five-year term
commencing as of the first day of the first plan year of the Hotel Multiemployer
Plan immediately following the Closing Date (the “Protected Period”) or
establish an escrow account with a bank or similar financial institution, with
the same term, satisfactory to the trustees of the Hotel Multiemployer Plan in
an amount equal to the greater of (i) the average of the Contributors’ annual
contributions to the Hotel Multiemployer Plan for the three plan years preceding
the plan year in which the Closing Date occurs, or (ii) the Contributors’
contribution to the Hotel Multiemployer Plan for the plan year preceding the
plan year in which the Closing Date occurs. Unless an advance exemption or
variance is granted as contemplated in clause (e) below, the Contributors shall
promptly reimburse Purchaser for all of its reasonable expenses incurred in
obtaining, establishing and maintaining such bond or escrow.

 

(c) Assuming that the Purchaser and the Contributors have satisfied the
requirements of Section 4204 of ERISA and the Purchaser has become a successor
employer to the Contributors in the Hotel Multiemployer Plan, if there is, for
any reason or under any circumstances, a partial or complete withdrawal (as such
terms are defined in Sections 4205(a) and 4203(a) of ERISA respectively) from
the Hotel Multiemployer Plan by Purchaser or its Affiliates prior to the end of
the Protected Period, the Contributors shall jointly and severally indemnify
Purchaser and its Affiliates for the difference between the amount of withdrawal
liability actually imposed on the Purchaser or its Affiliates with respect to
any such partial or complete withdrawal and the amount of withdrawal liability
that would have been imposed on Purchaser had the Contributors and Purchaser not
entered into this Section 6.16 (the “Incremental Amount”). If the Hotel
Multiemployer Plan does not inform the parties of the amount of liability that
would have been imposed on Purchaser had the Contributors and Purchaser not
entered into this Section 6.16, the parties shall appoint an independent expert
to determine such amount. Purchaser shall provide the Contributors with prompt
written notice of any assessment of withdrawal liability by the Hotel
Multiemployer Plan. The Contributors shall

 



--------------------------------------------------------------------------------

be required to pay the Incremental Amount to the Purchaser or its Affiliates,
less any amounts it has already paid to the Purchaser and/or the Hotel
Multiemployer Plan with respect to such Incremental Liability, promptly after
the Purchaser or its Affiliates have become legally bound to pay the amount of
withdrawal liability imposed as result of such partial or complete withdrawal.
With respect thereto, the parties to this Agreement shall reasonably cooperate
with each other seeking to challenge or otherwise protest the amount of the
withdrawal liability imposed or asserted by the Hotel Multiemployer Plan. The
part(y)(ies) that seek to challenge any such liability shall bear all costs and
penalties associated therewith. If both parties desire to challenge, the costs
and penalties shall be split in such a fashion as may reasonably be determined
by the parties at such time. Purchaser shall not pay or otherwise satisfy any
withdrawal liability asserted against it by the Hotel Multiemployer Plan without
first attaining approval of the Contributors unless failure to do so would
reasonably be expected to result in material harm to the Purchaser.

 

(d) If there is a partial or complete withdrawal from the Hotel Multiemployer
Plan by Purchaser or its Affiliates prior to the end of the Protected Period,
the Contributor that was obligated to contribute to such Hotel Multiemployer
Plan shall be secondarily liable for any withdrawal liability such Contributor
would have had to such Hotel Multiemployer Plan had the Contributor and
Purchaser not entered into the agreements contained in this Section 6.16 to the
extent the liability of Purchaser to the Hotel Multiemployer Plan as a result of
such complete or partial withdrawal therefrom is not paid by Purchaser or its
Affiliates to the Hotel Multiemployer Plan in respect of such withdrawal.
Notwithstanding the foregoing, the Contributors shall also be secondarily liable
to the Hotel Multiemployer Plan to the extent required by such Hotel
Multiemployer Plan as a condition to accepting Purchaser or its Affiliates as a
successor employer as contemplated hereunder. Notwithstanding the foregoing, the
Contributors agree to provide a bond or amount in escrow as required by ERISA
Section 4204(a)(3). To the extent the Contributors furnish a bond or escrow and
the Contributors are determined to be liable for withdrawal liability in
accordance with Section 4204 of ERISA, upon payment of the bond or escrow to the
Hotel Multiemployer Plan, the Contributor’s withdrawal liability amount shall be
reduced by the amount of Contributor’s bond or escrow.

 

(e) Purchaser and the Contributors agree to take all actions necessary to
request, and use all reasonable efforts to obtain, a variance or exemption from
the Hotel Multiemployer Plan or Pension Benefit Guaranty Corporation with
respect to the Purchaser’s bond obligation or escrow obligation and the
Contributor’s contractual promise to be secondarily liable in accordance with
ERISA Section 4204 and the regulations promulgated thereunder. If such variance
or exemption is granted or in the event an exemption from such requirements is
available under applicable regulation and the Hotel Multiemployer Plans confirms
that such exemption is applicable, then paragraph (b) and/or (d) of Section 6.16
shall not apply.

 

The provisions of this Section 6.16 shall survive Closing.

 

ARTICLE VII

CLOSING

 

7.1. Closing. The Closing shall occur on the Closing Date. As more particularly
described below, at the Closing the parties hereto will (i) execute or cause to
be executed all of

 



--------------------------------------------------------------------------------

the documents required to be delivered in connection with the transactions
contemplated hereby (the “Closing Documents”), (ii) deliver or cause to be
delivered the same to Escrow Agent, and (iii) take or cause to be taken all
other action required to be taken in respect of the transactions contemplated
hereby. The Closing will occur at the offices of Akin Gump Strauss Hauer & Feld
LLP, 1700 Pacific Avenue, Suite 4100, Dallas, Texas 75201-4675, or at such other
place as Purchaser and Owner may mutually agree. At the Closing, Purchaser shall
deliver the balance of the Purchase Price to Escrow Agent as provided herein. As
provided herein, the parties hereto will agree upon adjustments and prorations
to certain items which cannot be exactly determined at the Closing and will make
the appropriate adjustments with respect thereto.

 

7.2. Owner’s Deliveries.

 

(a) At the Closing, Wyndham or Owner shall deliver or shall cause Operating
Lessee or Wyndham Manager to deliver, as applicable, to Escrow Agent all of the
following instruments, each of which shall have been duly executed and, where
applicable, acknowledged and/or sworn, on behalf of each of Wyndham, Owner,
Operating Lessee and/or Wyndham Manager, as applicable, and shall be dated
effective as of the Closing Date:

 

(1) Deed.

 

(2) The Bill of Sale.

 

(3) The Assignment and Assumption Agreement.

 

(4) The Assignment of Occupancy Agreement.

 

(5) The Assignment of Ground Lease.

 

(6) The New Wyndham License Agreement for the Hotel(s) identified on Schedule 11
attached hereto.

 

(7) FIRPTA Certificate.

 

(8) A certificate representing (which representation shall be deemed a
representation made pursuant to and contained in and subject to Article III
hereof and shall be subject to the limitations on survival and remedies set
forth in Section 9.6 hereof) that all of the representations and warranties set
forth in Article III hereof are true and correct in all material respects as of
the Closing Date as if then made, subject to matters disclosed in such
certificate in addition to any matters set forth in the Disclosure Schedule (and
except for untruths or inaccuracies of which Purchaser has knowledge as of the
Effective Date, which shall be deemed waived by Purchaser).

 

(9) Any other documents or instruments specifically required by this Agreement.

 

(b) Promptly after Closing, Wyndham and Owner shall, and shall cause Operating
Lessee or Wyndham Manager, to deliver to Purchaser or make available to
Purchaser at the Hotel, to the extent in Wyndham’s, Owner’s, Operating Lessee’s
or Wyndham Manager’s

 



--------------------------------------------------------------------------------

possession or control, or with respect to Hotels managed by a Third Party
Manager, to the extent that such Third Party Manager agrees to make it available
upon Wyndham’s request:

 

(1) all original Warranties and Guarantees, Operating Agreements, Leased
Property Agreements, Occupancy Agreements, and Off-Site Facility Agreements in
Transferor Parties’ possession or control.

 

(2) to the extent assumed by Purchaser at Closing, all original Third Party
Management Agreements.

 

(3) information regarding each Hotel Employee whose employment is to be
continued by Purchaser’s manager, as to salaries and duties and length of
service, the date to which such Hotel Employee has been paid, accrued but unpaid
sick leave, vacation pay, salary, wages, bonuses, profit sharing, pension,
health and welfare benefits, employee severance payments and other compensation
and fringe benefits, and whether such Hotel Employee is participating in a group
health plan maintained by Owner or Operating Lessee or Wyndham Manager or any of
their Affiliates through the exercise of COBRA benefits.

 

(4) information as to all Advance Bookings, advance room reservations, functions
and the like, in reasonable detail for each Hotel.

 

(5) information as to the Rooms Ledger as of midnight on the date prior to the
Closing, including the name of each account and the amount due.

 

(6) to the extent in the possession or control of Wyndham, Owner, Operating
Lessee or Wyndham Manager or any of their Affiliates, originals of
Certificate(s)/Registration of Title for any vehicle owned by an Owner or
Operating Lessee (or other Owner Affiliate) and used in connection with a
Property, and if not in the possession or control of Owner or Operating Lessee
or Manager or any of their Affiliates, Owner agrees that it will use its
commercially reasonable good faith efforts to promptly obtain duplicate
originals (or the equivalent thereof as may be issued by the applicable issuer)
of such Certificate(s)/Registration of Title.

 

7.3. Purchaser’s Deliveries. At the Closing, Purchaser shall deliver, or cause
Purchaser’s manager if applicable to deliver, to Escrow Agent the following,
duly executed and, where applicable, acknowledged and/or sworn to on behalf of
Purchaser or Purchaser’s manager, as applicable, and dated effective as of the
Closing Date:

 

(a) The Assignment and Assumption Agreement.

 

(b) The Assignment of Occupancy Agreement.

 

(c) The Assignment of Ground Lease.

 

(d) The New Wyndham License Agreement for the Hotel(s) identified on Schedule 11
attached hereto.

 



--------------------------------------------------------------------------------

(e) A certificate representing (which representation shall be deemed a
representation made pursuant to and contained in Article IV hereof) that all of
the representations and warranties set forth in Article IV hereof are true and
correct in all material respects as of the Closing Date.

 

(f) Any other document or instrument specifically required by this Agreement.

 

(g) At the Closing, Purchaser shall deliver to Escrow Agent the Purchase Price.

 

7.4. Mutual Deliveries. At the Closing, Purchaser and Wyndham, Owner, Operating
Lessee or Wyndham Manager, as applicable, shall mutually execute and deliver
each to the other:

 

(a) Subject to the provisions of Section 7.6 hereof, a closing statement
reflecting the Purchase Price and the adjustments and prorations required
hereunder and the allocation of income and expenses required hereby.

 

(b) Subject to the provisions of Section 8.6 hereof, such other documents,
instruments and undertakings as may be required by the liquor authorities of the
State where a Hotel is located, or of any county or municipality or governmental
entity having jurisdiction with respect to the transfer or issue of liquor
licenses or alcoholic beverage licenses or permits for the Hotel, to the extent
not theretofore executed and delivered.

 

(c) Such other and further documents, papers and instruments as may be
reasonably required by the parties hereto or their respective counsel or the
Title Company which are not inconsistent with this Agreement or the other
Closing Documents.

 

To the extent the delivery of any of the items in Sections 7.2, 7.3 or 7.4 of
this Agreement are conditions precedent to the obligation of a party pursuant to
Sections 5.1 or 5.2 of this Agreement, and the condition relating to any such
item is not satisfied as of Closing, but the party for whose benefit such
unsatisfied condition is made elects, nonetheless, to proceed to Closing, the
delivery of the item applicable to the unsatisfied condition shall not be
required pursuant to the provisions of Sections 7.2, 7.3 or 7.4 of this
Agreement.

 

7.5. Closing Costs. Except as is explicitly provided in this Agreement, each
party hereto shall pay its own legal fees and expenses. All filing fees for the
transfer of the Properties, transfer, recording, sales or other similar taxes
and surtaxes due with respect to the transfer of the Properties (but not
transfer taxes due with respect to any subsequent transfer thereof by Purchaser,
which shall be paid by Purchaser), as well as the cost for escrow fees of the
Escrow Agent, title insurance policies (but not mortgagee policies or
endorsements thereto which shall be paid by Purchaser), endorsements and
surveys, shall be split equally between Wyndham and Purchaser; provided,
however, that Wyndham shall pay 100% of the cost of any additional premium
charged or cost incurred to effect a Monetary Encumbrance Release. To the extent
releases or corrective instruments are required to be delivered by Owner
pursuant to the terms of this Agreement, Owner shall pay for the costs
associated with the releases of any deeds of trust, mortgages and other Monetary
Title Encumbrances encumbering any Property and for any costs associated with
any corrective instruments. All other costs (except as otherwise expressly

 



--------------------------------------------------------------------------------

provided in this Agreement or any costs incurred by either party for its own
account) which are necessary to carry out the transactions contemplated
hereunder shall be allocated between Purchaser and Wyndham in accordance with
local custom in the jurisdiction in which the Property is located. If this
Agreement is terminated with respect to all or any Property, Wyndham shall pay
any costs for the Title Commitment and Survey ordered for such Property. The
provisions of this Section 7.5 shall survive any termination of this Agreement
with respect to all or any Property.

 

7.6. Revenue and Expense Allocations. All cash items of revenue and expense with
respect to the Properties, and applicable to the period of time before and after
Closing, determined in accordance with GAAP consistently applied, shall be
allocated between Owner (or Operating Lessee) and Purchaser as provided herein.
Pursuant to such allocation, Owner (and Operating Lessee) shall be entitled to
all revenue and shall be responsible for all expenses for the period of time up
to but not including the date of Closing, and Purchaser shall be entitled to all
revenue and shall be responsible for all expenses for the period of time from,
after and including the date of Closing; provided that the Rooms Ledger and room
attendant wages for the date of Closing shall be shared equally between
Purchaser and Owner (and Operating Lessee). Such adjustments shall be shown on
the closing statement (with such supporting documentation as the parties hereto
may reasonably require being attached as exhibits to the closing statements and
shall increase or decrease (as the case may be) the cash amount payable by
Purchaser pursuant to Section 2.2 hereof. All prorations shall be made on the
basis of the actual number of days in the year and month in which the Closing
occurs or in the period of computation. Non-cash items, such as depreciation and
amortization expense, shall not be prorated. Without limiting the generality of
the foregoing, the following items of revenue and expense shall be allocated and
prorated at Closing:

 

(a) Current rents (excluding rent under the Operating Leases) and rent under
Ground Leases.

 

(b) Real estate and personal property taxes (with maximum allowable and
available discounts for early or prompt payment of unpaid taxes).

 

(c) Revenue and expenses under the Operating Agreements, Leased Property
Agreements, Occupancy Agreements, Off-Site Facility Agreements and other
agreements assumed by Purchaser. Owners and Purchaser agree that expenses under
Operating Agreements which will constitute ongoing construction, capital
improvement and other similar work shall be allocated to Owners as to work
completed prior to the Closing Date (and applicable retainage related thereto),
and shall be allocated to Purchaser as to work completed from and after the
Closing Date (and applicable retainage related thereto).

 

(d) Utility charges (including, but not limited to, charges for phone service,
cable television, gas, water, sewer and electricity).

 

(e) Municipal or other governmental improvement liens and special assessments,
which shall be paid by Owner at Closing where the work has been completed, and
which shall be assumed by Purchaser at Closing and paid by Purchaser where the
work has been authorized or started, but not completed; provided, however, that
if such liens or assessments are

 



--------------------------------------------------------------------------------

payable in installments, the amount of the installment applicable to the period
which includes the Closing Date shall be allocated in the same manner as other
items of expenses herein; and for all other installments, Owner shall be
responsible for the payment of and shall pay such installments relating to
periods prior to the Closing Date and Purchaser shall be responsible for the
payment of and shall pay such installments relating to periods subsequent to the
Closing Date.

 

(f) License and permit fees, where transferable.

 

(g) All other cash revenues and expenses of the Properties, including, but not
limited to, such things as restaurant, bar and meeting room income and expenses
and the like, but excluding (i) costs for insurance terminated with respect to
any Property as of the Closing Date and (ii) cost of Inventory not in
circulation.

 

(h) The Rooms Ledger and room attendant wages for the date of Closing which
shall be apportioned equally between Owner (or Operating Lessee) and Purchaser.

 

(i) Fees or expenses payable to Licensors or Third Party Managers under the
License Agreements or Third Party Management Agreements being assumed by
Purchaser, if any.

 

Owner shall receive a credit for any prepaid cash expenses for goods or services
to be provided after the Closing Date. Purchaser shall receive a credit against
the Purchase Price for the total of (i) prepaid rents, (ii) prepaid room
receipts and deposits, function receipts and deposits and other reservation
receipts and deposits, and (iii) unforfeited security deposits together with any
interest payable to a tenant thereon held by Owner or Operating Lessee under
Occupancy Agreements and (iv) any outstanding scrip, certificates or other free
or discounted room nights issued outside of the ordinary course of business. At
Closing, Owner or Operating Lessee shall sell to Purchaser in connection with
the Properties, and Purchaser shall purchase from Owner or Operating Lessee, at
face value, in addition to the Purchase Price: (i) all petty cash funds in
connection with the guest operations at the Hotels; (ii) the so-called “guest
ledger” as mutually approved by Purchaser and Owner or Operating Lessee for the
Properties of guest accounts receivable payable to a Hotel as of the check out
time for such Hotel on the Closing Date (based on guests and customers then
using such Hotel) both (1) in occupancy from the preceding night through check
out time the morning of the Closing Date, and (2) previously in occupancy prior
to check out time on the Closing Date; and (3) the Inventory. Notwithstanding
the foregoing, (i) all portions of the Inventory consisting of food and
beverages contained in opened containers, and (ii) Inventory consisting of
linens, china, glass and silverware which do not exceed or are below normal
operating levels consistent with current practices, adjusted for seasonal
levels, for the Properties shall be delivered by Owners to Purchaser at Closing
at no additional cost. The parties shall jointly take inventories of all
Inventory as near as practical to the Closing Date, and all adjustments and
payments due thereon shall be made at Closing. For purposes of this Agreement,
transfer or sale at face value shall have the following meanings: (i) for petty
cash, an amount equal to the total of all petty cash funds on hand and
transferred to Purchaser; and (ii) for the guest ledger, the total of all credit
card accounts receivable as shown on the records of each Hotel, less actual
collection costs (i.e., fees retained by credit card companies), less accounting
charges for rooms furnished on a gratuity or complimentary basis to any hotel
staff or as an accommodation to other parties and less Purchaser’s one-half (½)
share of

 



--------------------------------------------------------------------------------

Rooms Ledger. The purchase price of said petty cash fund and guest ledger shall
be paid to Owner and Operating Lessee at Closing by a credit to Owner in the
computation of the adjustments and prorations on the Closing Date.

 

With respect to all Hotel Employees and such Executive Employees as are retained
or hired by Purchaser or Purchaser’s manager or Third Party Manager on or after
the Closing, at the option of Owner (i) Owner, Operating Lessee or Wyndham
Manager shall pay or cause to be paid on or before the Closing Date, or (ii)
Purchaser or Purchaser’s manager shall assume the obligation to pay and
Purchaser shall receive a corresponding credit on the closing statement (the
“Employee Adjustments”) for, all costs and expenses associated with accrued but
unpaid salary, wages and bonuses, accrued but unpaid profit sharing and pension,
health and welfare benefits, accrued but unpaid fringe benefits, accrued but
unpaid employee severance payments, and other accrued but unpaid compensation
and fringe benefits, (excluding accrued or earned sick leave and vacation pay,
all of which shall be assumed by Purchaser without a corresponding credit on the
closing statement, provided, however, Purchaser shall be entitled to a credit on
the closing statement for one hundred percent (100%) of earned vacation pay and
only sixty-five percent (65%) of accrued but unearned vacation pay to the extent
not paid to Hotel Employees on or prior to Closing). For any Executive Employees
who are not retained or hired by Purchaser on or after the Closing, Owner,
Operating Lessee or Manager shall pay or cause to be paid all costs and expenses
relating to all items described in this paragraph which accrue prior to the
Closing Date.

 

Owner and Operating Lessee shall be required to pay or cause to be paid all
retail sales (as distinguished from any tax on the sale of any personal property
effected pursuant to this Agreement), occupancy and liquor taxes and like
impositions up to but not including the date of Closing. Any such taxes
applicable to the Rooms Ledger shall be apportioned equally between Owner (and
Operating Lessee) and Purchaser.

 

If accurate allocations cannot be made at Closing because current bills are not
obtainable (as, for example, in the case of utility bills and/or real estate or
personal property taxes), the parties shall allocate such revenue or expenses at
Closing on the best available information, subject to adjustment upon receipt of
the final bill or other evidence of the applicable revenue or expense. The
obligation to make the adjustment shall survive the closing of the transaction
contemplated by this Agreement. Any revenue received or expense incurred by
Owner or Operating Lessee or by Purchaser with respect to Properties after the
date of Closing shall be promptly allocated in the manner described herein and
the parties shall promptly pay or reimburse any amount due. If Wyndham and
Purchaser are unable to agree on the closing statement on the Closing Date, the
Closing shall occur and a preliminary closing statement shall be signed with
respect to such amounts and issues that are agreed upon by Wyndham and
Purchaser. With respect to any closing statement amounts or issues that are not
agreed upon at Closing, such disputed sums shall be placed into escrow with
Escrow Agent and Wyndham and Purchaser shall thereafter work in good faith to
resolve, allocate or prorate such amounts or issues on a cash basis; provided
that if such amounts or issues are not fully agreed upon and paid (subject to
adjustment upon receipt of the final bill or other evidence of the applicable
revenue or expense) within thirty (30) days after the Closing, then, in such
event, such amounts or issues shall be submitted to PricewaterhouseCoopers or
another independent certified public accountant with a hospitality practice
reasonably acceptable to Wyndham and Purchaser, for final resolution,

 



--------------------------------------------------------------------------------

and Wyndham and Purchaser agree to be bound by the determination of such
accountant. The costs and expenses incurred in connection with the services of
such accountant shall be borne and paid equally by Purchaser and Wyndham. The
provisions of this Section 7.6 shall survive the Closing.

 

7.7. Safe Deposit Boxes. On the Closing Date, Owner or Operating Lessee shall
cause Manager to make available to Purchaser at each Hotel all receipts and
agreements in Manager’s possession or control relating to all safe deposit boxes
in use at the Hotel, other than safes or lockboxes, if any, located inside
individual guest rooms in the Hotel. From and after the Closing, Owner,
Operating Lessee and Manager shall be relieved of any and all responsibility in
connection with each said box, and Purchaser shall indemnify and defend Owner,
Operating Lessee and Manager (as manager under the Management Agreement) and any
Affiliate thereof and hold them harmless from and against any claim, liability,
cost or expense (including reasonable attorneys’ fees) incurred by them, to the
extent relating to items in such safety deposit boxes as of the Closing Date.
Wyndham and Owner shall indemnify, defend and hold harmless Purchaser and
Purchaser’s manager and their Affiliates from any other liability, claim, cost
or expense (including reasonable attorney’s fees) to the extent relating to any
such safety deposit box arising or attributable to the period prior to the
Closing Date. If either Owner or Purchaser should elect, as part of the Closing,
they shall jointly, with each holder of any such safety deposit boxes, inventory
the contents of such safety deposit boxes and seek to have the holder thereof
confirm to Owner and Purchaser, in writing, its contents. The provisions of this
Section 7.7 shall survive the Closing.

 

7.8. Inventory of Baggage. The representatives of Owner, Operating Lessee and/or
Manager, and of Purchaser shall prepare an inventory of baggage at each Hotel as
of 12:00 noon on the Closing Date (which inventory of baggage shall be binding
on all parties thereto) of (i) all luggage, valises and trunks checked or left
in the care of the Hotel by guests then or formerly in the Hotel, (ii) parcels,
laundry, valet packages and other property of guests checked or left in the care
of the Hotel by guests then or formerly in the Hotel (excluding, however,
property in Hotel safe deposit boxes), and (iii) all items contained in the
Hotel “lost and found”. Purchaser shall be responsible from and after the
Closing Date for all baggage and other items listed in such inventory of
baggage, and Purchaser shall indemnify, defend and hold Owner, Operating Lessee
and Manager (as manager under the Management Agreements) and any Affiliate
thereof harmless from and against any claim, liability, cost or expense
(including reasonable attorneys’ fees) incurred by Owner, Operating Lessee or
Manager (as manager under the Management Agreement) or any Affiliate thereof to
the extent relating to items listed in such inventory. Wyndham and Owner shall
indemnify, defend and hold harmless Purchaser, Purchaser’s manager and their
Affiliates from any other any claim, liability, cost or expense (including
reasonable attorneys’ fees) to the extent relating to guest baggage, packages
and other property of guests checked or left in the care of the Hotel by guests
then or formerly in the Hotel arising or attributable to the period prior to the
Closing Date and not noted on the inventory provided in this Section 7.8. The
provisions of this Section 7.8 shall survive the Closing.

 

7.9. Assumption. At Closing, Purchaser shall assume and honor all (i) Advance
Bookings, (ii) liabilities for which Purchaser receives a credit to the Purchase
Price on the closing statement or pursuant to any post-closing adjustments, and
(iii) obligations under Permitted Title Exceptions which accrue to the period
from and after the Closing Date, or which

 



--------------------------------------------------------------------------------

accrue to the period prior to the Closing Date and for which Purchaser receives
a credit to the Purchase Price on the closing statement or pursuant to any
post-closing adjustments. The provisions of this Section 7.9 shall survive the
Closing.

 

ARTICLE VIII

GENERAL PROVISIONS

 

8.1. Fire or Other Casualty. Wyndham shall give Purchaser prompt notice of any
fire or other casualty to a Property costing more than Fifty Thousand Dollars
($50,000.00) to repair and occurring between the Effective Date and the Closing
Date of which Owner or Wyndham has knowledge. If, prior to Closing, a Property
is damaged by fire or other casualty which is insured (without regard to
deductibles) to an extent as would not have a Material Adverse Effect on the
affected Property, then no party shall have the right to terminate its
obligations under this Agreement with respect to such affected Property by
reason thereof and the Closing shall take place without abatement of the
Purchase Price, but Owner and Operating Lessee (or its Affiliate who is the
insured) shall assign to Purchaser at Closing all of Owner’s and Operating
Lessee’s (or such Affiliate’s) interest in any insurance proceeds (except use
and occupancy insurance, rent loss and business interruption insurance, and any
similar insurance for the period preceding the Closing Date) that may be payable
to Owner or Operating Lessee (or such Affiliate) on account of any such fire or
other casualty, to the extent such proceeds have not been previously expended or
are otherwise required to reimburse Owner or Operating Lessee (or such
Affiliate) for actual expenditures of restoration, plus Owner shall credit the
amount of any deductibles under any policies related to such proceeds to the
Purchase Price, to the extent such deductibles have not been previously expended
or are otherwise required to reimburse Owner or Operating Lessee (or such
Affiliate) for actual expenditures of restoration. If any such damage due to
fire or other casualty is insured and is to such an extent as would have a
Material Adverse Effect on the affected Property, then, at Purchaser’s option,
such affected Property may be excluded from this Agreement and, subject to the
Price Threshold Termination Option, the Purchase Price shall be reduced by the
Applicable Reduction. Should Purchaser nevertheless elect to proceed to Closing
with respect to such affected Property, notwithstanding the amount of the
insured loss, the Closing shall take place without abatement of the Purchase
Price and at Closing Owner and Operating Lessee (or its applicable Affiliate who
is the insured) shall assign to Purchaser all of Owner’s and Operating Lessee’s
(or such Affiliate’s) interest in any insurance proceeds (except use and
occupancy insurance, rent loss and business interruption insurance, and any
similar insurance, in each case, for the period proceeding the Closing Date)
that may be payable to Owner or Operating Lessee (or such Affiliate) on account
of any such fire or other casualty, to the extent such proceeds have not been
previously expended or otherwise required to reimburse Owner for actual
expenditures of restoration and Owner shall grant to Purchaser a credit against
the Purchase Price equal to the amount of the applicable deductible, to the
extent such deductible has not been previously expended or is otherwise required
to reimburse Owner or Operating Lessee (or such Affiliate) for actual
expenditures of restoration. If, prior to Closing, any Property is damaged by
fire or other casualty which is uninsured and would cost more than $500,000.00
to repair, then, at Purchaser’s option, such affected Property may be excluded
from this Agreement and, subject to the Price Threshold Termination Option, the
Purchase Price shall be reduced by the Applicable Reduction. If the uninsured
casualty would not have a Material Adverse Effect on the affected Property but
the estimated amount to repair such casualty is more than $500,000.00, Owner, at
its option, may elect to provide Purchaser with a credit to the Purchase Price
at Closing for the

 



--------------------------------------------------------------------------------

estimated amount to repair such casualty (as mutually determined by Purchaser
and Owner in good faith, provided, that if Purchaser and Seller fail to agree
upon such estimate then such estimate shall be determined by an architect or
engineer, as appropriate, designated by Owner and reasonably acceptable to
Purchaser), in which event Purchaser shall proceed to Closing and the Purchase
Price shall be reduced by the estimated amount to repair such casualty. If
Purchaser does not elect to exclude such affected Property with respect to an
uninsured casualty as aforesaid, or if any uninsured casualty would cost not
more than $500,000.00 to repair, then the Closing shall take place as provided
herein, and the Purchase Price shall be reduced by such estimated amount to
repair such casualty, not to exceed $500,000.00.

 

8.2. Condemnation. After the Effective Date, Owner agrees to give Purchaser
prompt notice of any notice it actually receives (or actual knowledge it
otherwise obtains) of any taking by condemnation (actual, pending or threatened)
of any part of or rights appurtenant to the Real Property. If for a particular
Property, such taking will have a Material Adverse Effect as to such Property,
Purchaser may terminate its obligations under this Agreement with respect to
such Property by written notice to Owner within ten (10) days after Owner has
given Purchaser the notice of taking referred to in this Section 8.2, or on the
Closing Date, whichever is earlier. If Purchaser exercises its option to
terminate its obligations pursuant to this Section 8.2, such Property shall be
excluded from this Agreement and, subject to the Price Threshold Termination
Option, the Purchase Price shall be reduced by the Applicable Reduction. If
Purchaser does not so elect to terminate its obligations hereunder with respect
to such Property, then the Closing shall take place as provided herein, and
Owner shall assign to Purchaser at the Closing all of Owner’s interest in any
condemnation award which may be payable to Owner on account of any such
condemnation and, at Closing, Owner shall credit to the amount of the Purchase
Price payable by Purchaser the amount, if any, of condemnation proceeds received
by Owner between the Effective Date and Closing less (i) any amounts reasonably
expended by Owner in collecting such sums, (ii) any amounts reasonably used by
Owner to repair the Property as a result of such condemnation, and (iii) any
amounts which are reasonably allocated to lost earnings or other damages or
losses (other than unrepaired property damages) reasonably allocated or
attributed to the period of time prior to Closing. If, prior to the Closing,
there shall occur a taking by condemnation of any part of or rights appurtenant
to a Property that does not have a Material Adverse Effect as to such Property,
Purchaser shall not have the right to terminate its obligations under this
Agreement with respect to such Property by reason thereof and the Closing shall
take place without abatement of the Purchase Price, but Owner shall assign to
Purchaser at the Closing all of Owner’s interest in any condemnation award which
may be payable to Owner on account of any such condemnation and, at Closing,
Owner shall credit to the amount of the Purchase Price payable by Purchaser the
amount, if any, of condemnation proceeds received by Owner between the Effective
Date and Closing less (i) any amounts reasonably expended by Owner in collecting
such sums, (ii) any amounts reasonably used by Owner to repair the Property as a
result of such condemnation, and (iii) any amounts which are reasonably
allocated to lost earnings or other damages or losses (other than unrepaired
property damages) reasonably allocated or attributed to the period of time prior
to Closing. Provided Purchaser has not exercised its right to terminate this
Agreement with respect to such Property pursuant to this Section 8.2, Owner
shall notify Purchaser in advance regarding any proceeding or negotiation with
respect to the condemnation and Purchaser shall have a reasonable right, at its
own cost and expense, to appear and participate in any such proceeding or
negotiation.

 



--------------------------------------------------------------------------------

8.3. Broker. It shall be the obligation of Wyndham and Owner to pay Bear Stearns
and/or JP Morgan Securities, Inc. any fees or commissions due to Bear Stearns
and/or JP Morgan Securities, Inc. with respect to the transaction contemplated
hereby, when, as and if, and only if, the transaction contemplated hereby
actually closes, in accordance with a separate agreement between Owner and Bear
Stearns and/or JP Morgan Securities, Inc. There is no real estate broker
involved in this transaction. Purchaser warrants and represents to Owner that
Purchaser has not retained any real estate broker in connection with this
transaction, nor has Purchaser been introduced to the Properties or to Owner by
any real estate broker, and Purchaser shall indemnify Owner and hold Owner
harmless from and against any claims, suits, demands or liabilities of any kind
or nature whatsoever arising on account of the claim of any other person, firm
or corporation to a real estate brokerage commission or a finder’s fee as a
result of having been retained by Purchaser, or as a result of having introduced
Purchaser to Owner or to the Properties. In like manner, Owner warrants and
represents to Purchaser that Owner has not retained any real estate broker in
connection with this transaction, nor has Owner been introduced to Purchaser by
any real estate broker, and Owner shall indemnify Purchaser and save and hold
Purchaser harmless from and against any claims, suits, demands or liabilities of
any kind or nature whatsoever arising on account of the claim of any person,
firm or corporation to a real estate brokerage commission or a finder’s fee as a
result of having been retained by Owner in connection with this transaction or
as a result of having introduced Owner to Purchaser. The provisions of this
Section 8.3 shall survive the Closing and any termination of this Agreement.

 

8.4. Bulk Sale and Tax Clearance Certificates. Owner and Purchaser acknowledge
that they do not intend to comply with and have agreed to waive the provisions
of any statutory bulk sale requirements applicable to the transaction to be
effected by this Agreement, nor shall any sale and occupancy tax clearance
certificates be obtained in connection with the Closing, and in both cases,
Owner and Purchaser agree to rely upon the adjustment and indemnification
provisions of this Agreement to address any matters that would otherwise be
subject to such bulk sale requirements or provided for in such tax clearance
certificates.

 

8.5. Confidentiality. Except as hereinafter provided, Purchaser, Wyndham and
Owner and their respective Affiliates shall keep the terms, conditions and
provisions of this Agreement and all documents or information disclosed to or
made available to or discovered by each party in connection with this Agreement
(including, without limitation, the Submission Matters) confidential and such
information shall be used solely for the purpose of evaluating or effecting the
transactions contemplated by this Agreement, and neither shall make any public
announcements hereof unless the other first reasonably approves of same in
writing, nor shall either disclose the terms, conditions and provisions of this
Agreement or such other documents or information, except to persons who, in the
reasonable business judgment of Owner or Purchaser, as applicable, “need to
know” for the purpose of evaluating or effecting the transactions contemplated
by this Agreement, and who are instructed to keep such information confidential,
such as their respective officers, directors, employees, attorneys, accountants,
consultants, financial advisors, lenders, brokers and bankers (collectively,
“Representatives”); provided, however, that information or documents shall not
be subject to the provisions of this Section 8.5 if, not otherwise in violation
of this Section 8.5, such information or documents, (i) were or becomes
generally available to the public from a source other than from a party in
violation of this Agreement or the Confidentiality Agreement, (ii) were or
becomes available to a party on a nonconfidential basis from a source not in
violation of this Agreement or the

 



--------------------------------------------------------------------------------

Confidentiality Agreement other than the other party or its Affiliates or
persons acting on its or their behalf, or (iii) was or is developed by a party
or its Affiliates without using or relying on any information or documents
otherwise covered by the provisions of this Section 8.5. The parties may either
make a joint press release, or each party may make an individual press release
that is mutually and reasonably approved by the other party, provided, the other
party shall be given a reasonable opportunity to make, on the date of such
individual press release, its own individual press release that is mutually and
reasonably approved by the parties. Notwithstanding anything herein to the
contrary, it is acknowledged that each of Wyndham and Interstate Hotels and
Resorts, Inc. (“Interstate”) (to the extent Interstate is an investor in
Purchaser) is a publicly traded company; consequently, each of Wyndham and
Interstate shall have the right to disclose any information regarding the
transaction contemplated by this Agreement required by law or as determined to
be necessary or appropriate by Wyndham or its attorneys, or Interstate or its
attorneys, to satisfy disclosure and reporting obligations of Wyndham.
Furthermore, Owner or Purchaser may disclose any information related to the
transaction contemplated by this Agreement to a Person (the “Acquisition
Target”) which the Owner or its Affiliate, or Purchaser or its Affiliate,
intends to acquire or be acquired by via merger, takeover, or otherwise. The
dissemination of information shall, however, be contingent upon the execution of
a confidentiality agreement by and between Owner (or its Affiliate) or Purchaser
(or its Affiliate) and the Acquisition Target. The terms of this Section 8.5
shall supersede the Confidentiality Agreement, but only to the extent the
Confidentiality Agreement relates to the transactions and Properties
contemplated by this Agreement. The provisions of this Section 8.5 relating to
press releases shall survive the Closing and all the provisions of this Section
8.5 shall survive a termination of this Agreement for a period of one (1) year
after such termination; provided, however, that any liabilities or obligations
of either Owner, Purchaser or any of their respective Affiliates, parents, or
subsidiaries that may have accrued or arisen under any confidentiality
agreements prior to the Effective Date shall survive such confidentiality
agreements being superceded hereby.

 

If either Owner or Purchaser or any of their Affiliates or any of their
Representatives is required by any subpoena, interrogatories, request for
production, or other legal process or by any Applicable Laws to disclose any
confidential information, Owner or Purchaser, as applicable will give the other
party prompt written notice of the requirement and will cooperate with the other
party so that the other party, at its expense, may seek an appropriate
protective order. In the absence of a protective order, the party required to
disclose and its Representatives may disclose only such confidential information
as may be necessary to avoid any penalty, sanction, or other material adverse
consequence, and the party required to disclose will use reasonable efforts to
secure confidential treatment of any confidential information so disclosed.

 

Purchaser and its Representatives are cautioned that United States securities
laws restrict the purchase and sale of securities by anyone who possesses
non-public information about the issue of such securities.

 

Owner and Purchaser stipulate that the breach of the provisions of this Section
8.5 by the other party or its respective Affiliates or Representatives may cause
irreparable harm to the non-breaching party and its Affiliates for which damages
may not constitute an adequate remedy. Accordingly, the parties agree that any
attempted, threatened, or actual breach of the provisions of this Section 8.5 by
one party or its Affiliates or Representatives may be enjoined by an

 



--------------------------------------------------------------------------------

appropriate court order or judgment. The parties waive any requirement for the
posting of a bond or other security as a condition to such court order or
judgment. Injunctive relief will not be the sole remedy of the non-breaching
party for a breach of the provisions of this Section 8.5, and all legal and
equitable remedies will continue to be available to such non-breaching party. If
the non-breaching party is the prevailing party in any litigation relating to
the breach of the provisions of this Section 8.5 by the other party or its
Affiliates or Representatives, the non-breaching party will be entitled to
recover (in addition to any damages or other relief granted) its reasonable
legal fees and other expenses in connection with such litigation.

 

Notwithstanding anything to the contrary set forth herein or in any other
agreement to which the parties hereto are parties or by which they are bound,
any and all obligations of confidentiality contained herein and therein (the
“Confidentiality Obligations”), as they relate to the transactions and events
contemplated by this Agreement (collectively, the “Transaction”), shall not
apply to the “structure or tax aspects” (as that phrase is used in Section
1.6011-4T(b)(3) [or any successor provision] of the Treasury Regulations [the
“Confidentiality Regulation”] promulgated under Section 6011 of the Internal
Revenue Code of 1986, as amended) of the Transaction; provided, however, that
the Confidentiality Obligations nevertheless shall apply at a given time to any
and all items of information not required to be freely disclosable at such time
in order for the Transaction not to be treated as “offered under conditions of
confidentiality” within the meaning of the Confidentiality Regulation.

 

8.6. Liquor Licenses. To the extent permitted by law, and to the extent that
alcoholic beverage licenses (hereafter described) are not currently held by a
Third Party Manager or its Affiliates for a Hotel in which such Third Party
Manager shall continue to be the Third Party Manager from and after Closing,
Owner or its Affiliates shall transfer or cause to be transferred to Purchaser
or its designee or manager (“Operator”), at Purchaser’s expense all alcoholic
beverage licenses necessary to operate the restaurant, bars and lounges
presently located within a Hotel (and, notwithstanding anything to the contrary
herein or elsewhere, to the extent that Applicable Laws prohibit the transfer of
any portion of Inventory connected with the same, the transfer of Inventory
shall be appropriately limited or reduced as necessary to comply with such
Applicable Laws without otherwise delaying Closing or reducing the Purchase
Price, and such matters shall in no event constitute any breach or default by
Owner or any failure of a condition hereunder). Owner and its Affiliates and
Purchaser shall cooperate each with the other, and each shall execute or cause
to be executed such transfer forms, license applications and other documents as
may be necessary to effect such transfers and/or to permit Operator to obtain
new alcoholic beverage licenses. If permitted under the laws of the jurisdiction
in which a Hotel is located, such parties shall execute or cause to be executed
and file all necessary transfer forms, applications and papers with the
appropriate alcoholic beverage authorities prior to Closing, to the end that the
transfer of the existing licenses (and/or such related Inventory) or Operator’s
obtaining new licenses shall take effect, if possible, on the Closing Date,
simultaneously with Closing. If not so permitted or possible, then the parties
agree each with the other that they will promptly execute or cause to be
executed all transfer forms, applications and other documents required by the
liquor authorities in order to effect such transfer or issuance of new licenses
at the earliest date in time possible consistent with the laws of the State
where the Hotel is located, in order that all existing alcoholic beverage
licenses (and/or such related Inventory) may be transferred or new alcoholic
beverage licenses issued to Operator at the earliest possible time.

 



--------------------------------------------------------------------------------

Purchaser acknowledges that the transfer or issuance to Operator of any
alcoholic beverage license is not a condition of Purchaser’s obligation to
proceed to Closing.

 

Other than Hotels subject to a Third Party Management Agreement in which the
Third Party Manager possesses alcoholic beverage licenses and permits to keep
open the bars and lounges and other liquor facilities at the Hotel, if such
licenses cannot be obtained by Operator until after Closing, then, to the extent
permitted by Applicable Laws, Owner covenants and agrees that Owner and its
Affiliates shall cooperate reasonably with Operator in keeping open the bars and
lounges and other liquor facilities of the Hotels between the Closing and the
time when such alcoholic beverage licenses and permits are obtained by Operator,
or a period not to exceed one hundred twenty (120) days following the Closing
Date, whichever is less, pursuant to a “Liquor License Agreement” in the form
attached hereto as Exhibit G (or a modification of such form in a manner
reasonably satisfactory to Owner and Purchaser to the extent required by
Applicable Law of any applicable jurisdiction), and the Liquor License Agreement
shall be guaranteed by Purchaser (if a permitted assignee, designee or other
party is the “owner” thereunder) by the delivery to Owner at Closing of a
guaranty from Purchaser in the form attached hereto as Exhibit H.

 

8.7. Owner’s Accounts Receivable. It is expressly agreed by and between
Purchaser and Owners that Owners are not hereby agreeing to sell or cause to be
sold to Purchaser, and Purchaser is not hereby agreeing to purchase any of
Owners’ or Operating Lessee’s accounts receivable attributable to Hotels which
are (x) more than sixty (60) days past due, (y) inter-company receivables or
receivable from any Affiliate of Owner or Operating Lessee or (z) receivable
from any Person that is subject as of the Effective Date or Closing to a
bankruptcy proceeding. All of Owners’ and Operating Lessee’s accounts receivable
attributable to Hotels which are (x) more than sixty (60) days past due, (y)
inter-company receivables or receivable from any Affiliate of Owner or Operating
Lessee or (z) receivable from any Person that is subject as of the Effective
Date or Closing to a bankruptcy proceeding shall be and remain the property of
Owners and Operating Lessee subsequent to the Closing of the transaction
contemplated hereby. Purchaser shall hold any funds received by Purchaser as
payment of such accounts receivable in trust, if Purchaser actually collects any
such amounts, and shall pay the monies collected in respect thereof to Owners
and Operating Lessee at the end of each calendar month, accompanied by a
statement showing the amount collected on each such account. Purchaser shall use
commercially reasonable efforts to collect such Owners’ and Operating Lessee’s
accounts receivable, but shall not be required to take any legal proceeding or
action to effect collection on behalf of Owners or Operating Lessee. Owners are
hereby agreeing to sell to Purchaser and Purchaser is hereby agreeing to
purchase from Owners and Owners hereby agree to appoint Purchaser as Owners’
agent and attorney-in-fact with respect to, all of Owners’ and Operating
Lessees’ accounts receivable attributable to Hotels which are not (x) more than
sixty (60) days past due, (y) inter-company receivables or receivable from any
Affiliate of Owner or Operating Lessee or (z) receivable from any Person that is
subject as of the Effective Date or Closing to a bankruptcy proceeding. All such
accounts receivable shall be paid for by Purchaser to Owners and Operating
Lessee at Closing in addition to the Purchase Price at ninety five percent (95%)
of their face amount. The provisions of this Section 8.7 shall survive the
Closing.

 



--------------------------------------------------------------------------------

ARTICLE IX

DEFAULT; TERMINATION RIGHTS

 

9.1. Default by or Change in Representations of Owner.

 

(a) Except as otherwise provided in Section 6.5(a) hereof with respect to
Material Systems, if any representation or warranty of Wyndham or Owner
contained (or deemed contained) in Article III of this Agreement shall be
inaccurate in any material respect when made or deemed made (except for
inaccuracies or breaches of which Purchaser had actual knowledge as of the
Effective Date which shall be deemed waived by Purchaser), or if Wyndham or
Owner defaults in the performance of any of its or their obligations under this
Agreement which are performable prior to Closing, and if the aggregate of the
losses and damages resulting from such defaults, nonperformances, inaccuracies
or breaches reasonably would not be expected to have a Material Adverse Effect
on the Properties taken as whole, the sole and exclusive remedies of Purchaser
shall be governed by Section 9.6 hereof.

 

(b) Except as otherwise provided in Section 6.5(a) hereof, if (i) Owner defaults
in any material respect in performing any of its obligations under this
Agreement, and Owner fails to cure any such default within fifteen (15) days
after notice thereof from Purchaser (which fifteen (15) day period shall, if
necessary, automatically extend the Closing Date to the expiration date of such
fifteen (15) day period), or (ii) Wyndham gives Purchaser written notice prior
to Closing, or Purchaser otherwise obtains actual knowledge prior to Closing, of
the inaccuracy or breach of any representation or warranty contained (or deemed
contained) in Article III of this Agreement made as of the Effective Date or as
of the Closing Date as if then made (excluding inaccuracies or breaches of which
Purchaser has knowledge as of the Effective Date which shall be deemed waived by
Purchaser), or (iii) Wyndham gives Purchaser written notice prior to Closing or
Purchaser otherwise obtains actual knowledge prior to Closing of matters that do
not constitute a breach or inaccuracy of any such representation or warranty
made as of the Effective Date but would constitute a breach or inaccuracy of a
representation or warranty contained (or deemed contained) in Article III of
this Agreement if made as of the Closing Date (such as, for example, because
Wyndham or Owner did not have knowledge, as such term is defined in Article III,
of such matters as of the Effective Date) (except for inaccuracies or breaches
of which Purchaser has knowledge as of the Effective Date which shall be deemed
waived by Purchaser) (a “Non-Breach Inaccuracy”), and if individually or in the
aggregate, the losses and damages resulting from such defaults, nonperformances,
inaccuracies or breaches described in clauses (i), (ii) and (iii) of this
sentence reasonably would be expected to have a Material Adverse Effect on the
Properties taken as a whole, excluding any such defaults, nonperformances,
inaccuracies or breaches which relate to the Properties for which all conditions
precedent to Owner’s obligations hereunder have not been waived or satisfied
(other than any conditions precedent which are not satisfied due to the default
by Owner or its Affiliates), then Purchaser, as its sole and exclusive remedy,
shall identify the Property or the fewest number of Properties affected by such
defaults, nonperformances, inaccuracies or breaches which, if this Agreement is
terminated with respect to such Properties, would result in the losses and
damages resulting from such defaults, nonperformances, inaccuracies or breaches
no longer reasonably being expected to have a Material Adverse Effect on the
Properties taken as a whole (the “Default Set”) (i.e., the Default Set would
consist of the Properties most affected in terms of actual losses or damages
suffered or reasonably expected to be suffered by Purchaser as

 



--------------------------------------------------------------------------------

a result of such defaults, nonperformances, inaccuracies or breaches), and with
respect to each Property in the Default Set, shall elect either (a) to terminate
this Agreement with respect to such Property, and, subject to the Price
Threshold Termination Option, the Purchase Price shall be reduced by an amount
equal to the Applicable Reduction; or (b) to waive such default, nonperformance,
inaccuracy or breach with respect to such Property and proceed to Closing with
no reduction in the Purchase Price; provided, that with respect to a default or
nonperformance described in clause (i) of this sentence, Purchaser shall not be
deemed to have waived such default or nonperformance with respect to such
Property, but as to such default or nonperformance, the sole and exclusive
remedies of Purchaser shall be governed by Section 9.6 hereof. To the extent
such defaults, nonperformances, inaccuracies or breaches described in clauses
(i) and (ii) of the preceding sentence affect any Property or Properties which
are not included in the Default Set, the sole and exclusive remedies of
Purchaser with respect to such defaults, nonperformances, inaccuracies or
breaches as to such Property or Properties shall be governed by Section 9.6
hereof. If this Agreement is terminated pursuant to the Price Threshold
Termination Option as a result of a termination of Properties pursuant to this
paragraph (unless the terminated Properties giving rise to the Price Threshold
Termination Option were terminated by reason of a Non-Breach Inaccuracy),
Wyndham shall pay to Purchaser all reasonable out-of-pocket costs (including
reasonable attorneys’ fees) actually incurred by Purchaser in connection with
this Agreement upon receipt by Wyndham of receipts or invoices, or similar
evidence establishing such out-of-pocket costs actually incurred by Purchaser.
In no event shall such reimbursement obligation exceed Five Hundred Thousand
Dollars ($500,000.00).

 

(c) Notwithstanding the foregoing Subsection 9.1(b), if, at the Closing, Owner
fails to comply in any material respect with any of its obligations contained in
Section 7.2(a) or Section 7.4 (the “Closing Obligations”) excluding any such
failures which relate to Properties for which all conditions precedent to
Owner’s obligations hereunder have not been waived or satisfied (other than any
conditions precedent which are not satisfied due to the default by Owner or its
Affiliates), and if Owner fails to cure any such default within ten (10)
business days after notice thereof from Purchaser (which ten (10) business day
shall, if necessary, automatically extend the Closing Date to the expiration
date of such ten (10) business day period), Purchaser, as its sole and exclusive
remedy shall elect either (a) to terminate this Agreement, in which event (i)
the Deposit shall be promptly returned to Purchaser and Purchaser shall retain
its right to enforce the indemnities and other provisions of this Agreement
which expressly survive a termination of this Agreement, and (ii) all other
rights and obligations of Wyndham, Owners and Purchaser hereunder (except those
set forth herein which expressly survive a termination of this Agreement) shall
terminate immediately; (b) to waive the failure to perform such Closing
Obligation and proceed to Closing with no reduction in the Purchase Price, or
(c) if all conditions precedent to Owner’s obligations hereunder have been
satisfied (other than any conditions precedent which are not satisfied due to
the default by Owner or its Affiliates), Purchaser may elect to waive all other
actions, rights, or claims for damages for the failure to perform such Closing
Obligation (other than (a) costs and expenses incurred in enforcing this
Agreement, (b) its right to enforce the indemnities and other provisions of this
Agreement which expressly survive a termination of this Agreement or Closing,
and (c) its rights under Section 9.6 hereof in respect of any defaults,
nonperformances, inaccuracies or breaches which do not constitute a failure to
perform a Closing Obligation), and bring an equitable action to enforce the
Closing Obligation; provided, (i) Purchaser shall provide written notice of
Purchaser’s intention to enforce the Closing Obligation by specific performance
and Wyndham or Owner shall not have

 



--------------------------------------------------------------------------------

cured performance of the Closing Obligation within ten (10) days following
delivery of such notice, and (ii) Purchaser’s suit for specific performance
shall be filed against Wyndham or Owner in a court in Dallas County, Texas, on
or before ninety (90) days following the Closing Date, failing which, Purchaser
shall be barred from enforcing the Closing Obligation by specific performance
and shall be deemed to have elected to terminate this Agreement as provided
herein. If this Agreement is terminated in full because a suit for specific
performance is not an available and reasonably adequate remedy to Purchaser as a
result of a voluntary conveyance or encumbrance in breach of this Agreement by
Wyndham or Owners, or if this Agreement is terminated in full by Purchaser
pursuant to the first clause (a) of this Section 9.1(c), Wyndham shall pay to
Purchaser all reasonable out-of-pocket costs (including reasonable attorneys’
fees) actually incurred by Purchaser in connection with this Agreement upon
receipt by Wyndham of receipts or invoices, or similar evidence, establishing
such out-of-pocket costs actually incurred by Purchaser. In no event shall such
reimbursement obligation exceed Five Hundred Thousand Dollars ($500,000.00).

 

With respect to any defaults, nonperformances, inaccuracies or breaches
described in clauses (i), (ii) and (iii) of Section 9.l(b), Purchaser or Wyndham
(the “Party”) may provide a written notice to the other party (the “Other
Party”) prior to Closing identifying in reasonable detail such defaults,
nonperformances, inaccuracies or breaches, and the Party’s determination whether
any such defaults, nonperformances, inaccuracies or breaches, individually or in
the aggregate, reasonably would be expected to have a Material Adverse Effect on
the Properties taken as a whole. Within five (5) business days after receipt of
any such notice, the Other Party shall provide written notice to the Party
whether the Other Party agrees with the Party’s determination, and if the Other
Party does not agree with the Party’s determination, the Other Party shall
provide reasonable detail as to its reasons therefor. If the Other Party agrees
with the Party’s identification and determination, the Party shall be entitled
to rely on such notice in connection with Purchaser exercising its available
remedies provided in this Section 9.1 and Section 9.6. If the Other Party does
not agree with the Party’s determination, and the parties shall fail within five
(5) business days after receipt of such written notice to reach a mutually
acceptable agreement as to the status of such defaults, nonperformances,
inaccuracies and breaches, then Purchaser may assert its rights under Section
9.1 without regard to Wyndham’s disagreement or any failure to reach agreement
under this paragraph (e.g., assert that this Agreement is terminated with
respect to all or certain of the Properties pursuant to Section 9.1); provided,
however, such assertion shall not affect or diminish Wyndham’s right to assert
its rights under Section 9.2 (e.g., to terminate this Agreement and to receive
the Deposit) if Purchaser fails to proceed to Closing on any or all of the
Properties as a result of Purchaser’s assertion of rights under Section 9.1.
Purchaser’s assertion of its rights under Section 9.1 shall not affect or
diminish Purchaser’s rights under Section 9.6 (i) if prior to the Closing Date,
such disagreement is resolved in favor of Section 9.1 not applying, or (ii) if
at any time, such disagreement is resolved in favor of Section 9.1 applying and
the parties proceed to Closing (to the extent the provisions of Section 9.6
thereafter apply pursuant to its terms).

 

The provisions of this Section 9.1 shall survive the termination of this
Agreement.

 

9.2. Default by Purchaser. If prior to Closing Purchaser defaults in any
material respect in performing any of its obligations under this Agreement, and
Purchaser fails to cure any such default within fifteen (15) days after notice
thereof from Owner (which fifteen (15) day

 



--------------------------------------------------------------------------------

period shall, if necessary, automatically extend the Closing Date to the
expiration date of such fifteen (15) day period), then Owner, as its sole and
exclusive remedy shall elect either (a) to terminate this Agreement and receive
the Deposit as liquidated damages for breaches occurring prior to the Closing
Date, in which event (i) Wyndham and Owner shall retain its right to enforce the
indemnities and other provisions of this Agreement which expressly survive a
termination of this Agreement, and (ii) all other rights and obligations of
Owner and Purchaser hereunder (except those set forth herein which expressly
survive a termination of this Agreement) shall terminate immediately; or (b) to
waive such matter or condition and proceed to Closing. If Owner terminates this
Agreement and receives the Deposit, the parties agree that, in the event of such
a default, the damages that Owner and its Affiliates would sustain as a result
thereof would be difficult if not impossible to ascertain and that the Deposit
represents a fair and reasonable estimate of such damages. Wyndham and each
Owner expressly acknowledges that they shall have no right to specific
performance of any obligation of Purchaser under this Agreement to be performed
on or prior to the Closing Date. The provisions of this Section 9.2 shall
survive the termination of this Agreement.

 

9.3. Costs and Attorneys’ Fees. In the event of any litigation or dispute
between the parties arising out of or in any way connected with this Agreement,
resulting in any litigation, then the prevailing party in such litigation shall
be entitled to recover its costs of prosecuting and/or defending same,
including, without limitation, reasonable attorneys’ fees at trial and all
appellate levels. The provisions of this Section 9.3 shall survive the Closing
or any termination of this Agreement.

 

9.4. Limitation of Liability. Notwithstanding anything herein to the contrary,
the liability of each party hereto resulting from the breach or default by such
party shall be limited to direct actual damages incurred by the injured party
and each party hereto hereby waives its rights to recover from the other party
consequential, punitive, and exemplary damages. The provisions of this Section
9.4 shall survive the Closing or any termination of this Agreement.

 

9.5. Indemnities. Except for obligations expressly assumed or agreed to be
assumed by Purchaser and its Affiliates hereunder or in a Closing Document,
neither Purchaser nor any Affiliate of Purchaser is assuming any obligations of
Transferor Parties to third parties, nor any liability to third parties for
claims arising out of any act, omission or occurrence which occurs, accrues or
arises prior to the Closing Date (other than as to the physical or environmental
condition of the Hotels existing on the Closing Date), and Owner and Wyndham
(jointly and severally with each Owner) shall defend, indemnify and hold
Purchaser and its Affiliates harmless from and against any and all claims,
costs, penalties, damages, losses, liabilities and expenses (including
reasonable attorneys’ fees) (collectively, “Damages”) that may at any time be
incurred by any of them to any third party to the extent as a result of (1)
obligations of Transferor Parties which occur, accrue or arise prior to the
Closing Date and which are not expressly assumed or agreed to be assumed by
Purchaser and its Affiliates hereunder, (other than as to claims of or Damages
to a Governmental Authority arising out of or resulting from or relating to the
physical condition or environmental condition of the Properties prior to the
Closing Date and other than as to and excluding liabilities or claims for
remediation pertaining to the physical or environmental condition of the
Properties prior to the Closing Date), or (2) liability or claims arising out of
any acts, omissions or occurrences which occur, accrue or arise in connection
with the Properties prior to the Closing Date (other than as to and excluding

 



--------------------------------------------------------------------------------

liabilities to or claims of a Governmental Authority arising out of or resulting
from or relating to the physical condition or environmental condition of the
Properties prior to the Closing Date and other than as to and excluding
liabilities or claims for remediation pertaining to the physical or
environmental condition of the Properties prior to the Closing Date), including,
without limitation, claims, liabilities, duties and obligations under (a) the
Ground Leases, (b) the License Agreements, (c) the Third Party Management
Agreements, including, without limitation, the submanagement agreements and
franchise agreements (whether or not “suspended”) (as same have been amended or
modified pursuant to the Marriott Settlement Agreement) with IHC II, LLC and/or
Marriott, and (d) the Marriott Settlement Agreement, and under any guarantee of
any thereof, which occur, accrue or arise (and are attributable to the period)
prior to the Closing Date, and which are not expressly assumed or agreed to be
assumed by Purchaser or its Affiliates hereunder (other than as to and excluding
claims, liabilities, duties or obligations of or to a Governmental Authority
arising out of or resulting from or relating to the physical condition or
environmental condition of the Properties prior to the Closing Date and other
than as to and excluding claims or Damages for or pertaining to remediation of
the physical or environmental condition of the Properties prior to the Closing
Date).

 

Purchaser shall defend, indemnify and hold Wyndham, Owner, Operating Lessee,
Wyndham Manager and their Affiliates harmless from and against any and all
Damages that may at any time be incurred by any of them to any third party to
the extent as a result of (1) obligations of Purchaser and its Affiliates which
occur, accrue or arise (and are attributable to the period) from and after the
Closing Date (except as to claims of or Damages to a Governmental Authority
arising out of or resulting from or relating to the physical condition or
environmental condition of the Properties prior to the Closing Date and except
as to claims or Damages for or pertaining to remediation of the physical or
environmental condition of the Properties existing on the Closing Date, unless
expressly assumed or agreed to be assumed by Purchaser or its Affiliates
hereunder), (2) liability or claims arising out of any acts, omissions or
occurrences which occur, accrue or arise (and are attributable to the period)
from and after the Closing Date, in each case in connection with the Properties
(except as to liabilities to or claims of a Governmental Authority arising out
of or resulting from or relating to the physical condition or environmental
condition of the Properties prior to the Closing Date and except as to claims or
Damages for or pertaining to remediation of the physical or environmental
condition of the Properties prior to the Closing Date, unless expressly assumed
or agreed to be assumed by Purchaser or its Affiliates hereunder), including,
without limitation, any and all claims, liabilities, duties and obligations
under (a) the Ground Leases, (b) the License Agreements (or New Third Party
License Agreements) and (c) the Third Party Management Agreements (or New Third
Party Management Agreements), including, without limitation, the submanagement
agreements and franchise agreements (whether or not “suspended”) (as same have
been amended or modified pursuant to the Marriott Settlement Agreement) with IHC
II, LLC and/or Marriott, and under any guarantee of any thereof, which occur,
accrue or arise (and are attributable to the period) from and after the Closing
Date, or (3) obligations which are expressly assumed or agreed to be assumed by
Purchaser or its Affiliates hereunder.

 

Upon the occurrence of any event giving rise to a claim for indemnification (an
“Indemnification Claim”) under any provision of this Agreement or any Closing
Document, the party seeking indemnification (the “Indemnified Party”) shall
promptly notify the other party (the “Indemnitor”) of such Indemnification Claim
and provide the Indemnitor with copies of any

 



--------------------------------------------------------------------------------

documents describing or otherwise bearing on the subject matter of such
indemnification obligation; provided, however, that the failure to notify
Indemnitor shall not relieve Indemnitor from any liability which Indemnitor may
have under the Indemnification Claim except to the extent that it has been
materially prejudiced by such failure. Indemnitor shall be entitled to
participate in any pending or threatened claim, action, suit or proceeding in
respect of the Indemnification Claim and, to the extent that it wishes, assume
the defense thereof with counsel reasonably satisfactory to the Indemnified
Party. After notice from the Indemnitor to the Indemnified Party of its election
to assume the defense of such claim, action, suit or proceeding, Indemnitor
shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof except as provided in the following sentence. The Indemnified Party
shall have the right to employ separate counsel in any such claim, action, suit
or proceeding and to participate in the defense thereof but the fees and
expenses of such counsel shall be at the expense of the Indemnified Party unless
(i) the employment thereof has been specifically authorized by the Indemnitor in
writing, (ii) there is, in the reasonable opinion of independent counsel, a
conflict concerning any material issue between the position of the Indemnitor
and the Indemnified Party, in which case if the Indemnified Party notifies
Indemnitor in writing that it elects to employ separate counsel at the expense
of Indemnitor, then Indemnitor shall not have the right to assume the defense of
the claim, action, suit or proceeding on behalf of the Indemnified Party, but in
such event the Indemnitor shall not be required to pay the charges and expenses
of counsel other than (i) counsel retained by Indemnitor to assume the defense
of one or more Indemnified Parties and (ii) one separate counsel retained by all
other Indemnified Parties. Nothing set forth herein is intended to or shall
impair the right of any Indemnified Party to retain separate counsel at its own
expense. If the Indemnitor does not elect to engage attorneys or other persons
to defend against such claim, action, suit or proceeding, the Indemnitor shall
pay the reasonable charges and expenses of such attorneys and other persons as
are engaged by the Indemnified Party on a current basis within thirty (30) days
after submission of invoices or bills therefor, provided that the Indemnified
Party shall promptly repay to the Indemnitor the amount of any such charges and
expenses if it is ultimately determined that the Indemnified Party was not
entitled to be indemnified in connection with such matter. The Indemnitor will
not settle or compromise or consent to the entry of any judgment in any pending
or threatened claim, action, suit or proceeding in respect of the
Indemnification Claim unless, (i) Indemnitor shall have given the Indemnified
Party reasonable prior written notice thereof and shall have obtained an
unconditional release of the Indemnified Party from all liability arising out of
such claim, action, suit or proceeding, or (ii) Indemnitor reaffirms in writing
its indemnity obligations hereunder regardless of Applicable Laws to the
contrary. As long as Indemnitor has complied with its obligations to defend and
indemnify, Indemnitor shall not be liable for any settlement made by the
Indemnified Party without the consent of Indemnitor (which consent shall not be
unreasonably withheld or delayed).

 

The provisions of this Section 9.5 shall survive the Closing for the statute of
limitations period applicable to the cause of action underlying an indemnity
claim and, only as to any indemnification obligation under this Agreement which
survives a termination of this Agreement, any termination of this Agreement.

 

9.6. Other Remedies. Any claim for any breach or inaccuracy of a representation
or warranty made or contained (or deemed contained) in Article III of this
Agreement for which

 



--------------------------------------------------------------------------------

Section 9.1 expressly provides that this Section 9.6 shall govern, shall survive
Closing indefinitely as to the representations and warranties made or contained
(or deemed contained) in Section 3.1, Section 3.2 and Section 3.3 hereof, or
shall survive Closing for eighteen (18) months as to all other representations
and warranties made and contained (or deemed contained) in Article III of this
Agreement, after which such representations and warranties shall merge into the
Closing Documents (collectively, the “Surviving Representations”), except (i) to
the extent that any such breach or inaccuracy affects or relates to a Property
or Properties for which this Agreement has been terminated pursuant to Section
9.1 hereof, or to the extent any such breach or inaccuracy has been waived
pursuant to Section 9.1 hereof, or (ii) for any breach or inaccuracy of any
representation or warranty contained (or deemed contained) in Article III of
this Agreement of which Purchaser has knowledge as of the Effective Date, which
breach or inaccuracy shall be deemed waived, or (iii) for Non-Breach
Inaccuracies (which shall not constitute under this Section 9.6 a breach or
inaccuracy of any representation or warranty contained (or deemed contained) in
Article III of this Agreement whether made as of the Effective Date or as of the
Closing Date as if then made). Any claim arising out of a default in the
performance by Wyndham or Owner of any of its or their obligations under this
Agreement to be performed on or prior to Closing (except as otherwise provided
in Section 6.5(a) hereof) for which Section 9.1 expressly provides that this
Section 9.6 shall govern shall survive Closing for eighteen (18) months, after
which such obligations shall merge into the Closing Documents (a “Surviving
Covenant”).

 

Any claim (a “Survival Claim”) arising out of (i) a breach of a Surviving
Representation (other than for the representations and warranties made in
Section 3.1, Section 3.2, Section 3.3 and Section 3.20 hereof), or (ii) a
default under a Surviving Covenant, shall be forever barred unless Purchaser, as
its sole and exclusive remedy for a Survival Claim, (a) no later than ninety
(91) days following the expiration of such eighteen (18) month survival period
delivers to Wyndham a written notice of the Survival Claim setting forth the
basis for such Survival Claim (including copies of any summons, complaint or
other pleading which may have been serviced on it and any written claim, demand,
invoice, billing or other document evidencing or asserting same), and (b) no
later than thirty (30) months and one (1) day following the Closing Date, files
a complaint or petition against Wyndham or Owner alleging such Survival Claim in
an appropriate Federal district or state court in or Dallas County, Texas, or
New York County, New York. Wyndham, Owners, and their Affiliates shall have no
liability for any individual Survival Claim or series of substantially related
Survival Claims with respect to an individual Property (and each such Survival
Claim or series of substantially related Survival Claims with respect to an
individual Property shall be disregarded hereunder) that Purchaser may have at
any time against Wyndham, Owners, and their Affiliates if the actual damages
suffered by Purchaser from such individual Survival Claim or series of
substantially related Survival Claims does not exceed $50,000.00. Further,
Wyndham, Owners, and their Affiliates shall have no liability for any Survival
Claim for a breach of a Surviving Representation or a default under a Surviving
Covenant set forth in the first sentence of Section 6.5(a) or in Section 6.5(b)
that is not disregarded pursuant to the preceding sentence unless the aggregate
of all actual damages suffered by Purchaser for all Survival Claims for breaches
of Surviving Representations and Surviving Covenants set forth in the first
sentence of Section 6.5(a) or in Section 6.5(b) (that are not disregarded
because they each exceed $50,000.00) for all Properties exceeds does not exceed
the Deductible Amount and in such event, Wyndham, Owners, and their Affiliates
shall only be liable for such portion of the actual damages suffered by
Purchaser for such Survival Claims for

 



--------------------------------------------------------------------------------

breaches of Surviving Representations and Surviving Covenants set forth in the
first sentence of Section 6.5(a) or in Section 6.5(b) (that are not disregarded
because they each exceed $50,000.00) that exceed the Deductible Amount in the
aggregate. Wyndham’s, Owners’, and their Affiliates’ aggregate liability for any
actual damages suffered by Purchaser for any Surviving Claims(s) including for
all Surviving Representations and all Surviving Covenants (that are not
disregarded because they each exceed $50,000.00) shall in no event exceed 5% of
the Purchase Price in the aggregate (without deduction for the Deductible Amount
for breaches of any Surviving Representations or Surviving Covenants set forth
in the first sentence of Section 6.5(a) or in Section 6.5(b), which shall be
borne by Purchaser (and for which Wyndham, Owners, and their Affiliates shall
not have liability)). For the purpose only of determining whether the foregoing
$50,000.00 or the Deductible Amount limitations apply to any Surviving Claim,
for the purposes of this Section 9.6, all representations, warranties or
covenants modified by “material”, “Material Adverse Effect” or words of similar
import shall be deemed not to be so modified. The foregoing $50,000.00 and
Deductible Amount limitations shall not apply to a Surviving Claim related to
actual, knowing and intentional fraud by any of Wyndham, Owners or their
Affiliates leading to such party’s breach of a Surviving Representation or
default under a Surviving Covenant.

 

The provisions of this Section 9.6 shall survive the Closing.

 

9.7. Consent Deadline. This Agreement may be terminated, upon written notice
from either Purchaser or Wyndham, with respect to those Properties for which
Closing has not yet occurred, if the Closing on such Properties has not occurred
within ten (10) business days following the Consent Deadline; provided, however
that neither Wyndham nor Purchaser shall have the right to terminate this
Agreement under this Section 9.7 if such party’s failure to fulfill any
obligation under this Agreement has been the cause of, or results in, the
failure of a Closing with respect to such Property or Properties to occur prior
to the Consent Deadline.

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

10.1. Completeness; Modification. Except as otherwise expressly provided herein,
this Agreement and the Inspection Agreement constitute the entire agreement
between the parties hereto, and supersede all prior discussions, understandings,
agreements and negotiations between the parties hereto with respect to the
purchase of the Properties by Purchaser. This Agreement may be modified only by
a written instrument duly executed by the parties hereto.

 

10.2. Assignments. None of Purchaser, Wyndham, Owner or any of their respective
Affiliates may assign their rights hereunder without the prior written consent
of the other parties hereto, and any such assignment shall not relieve the
assignor of its obligations under this Agreement. Notwithstanding the foregoing,
a party hereto may assign this Agreement (but not as to its obligation to
execute any guaranty as may be provided or contemplated herein) to any Affiliate
of such party without the consent of another party, provided such Affiliate
shall assume in writing all of the obligations of such party hereunder and
assignor shall not be released from liability for performance of its obligations
hereunder, including any indemnification obligations that survive Closing or a
termination of this Agreement. Purchaser may designate one or more Persons to
take title to and acquire one or more of the Properties and to perform
Purchaser’s

 



--------------------------------------------------------------------------------

obligations with respect to the Closing on such Property, including execution
and delivery of Closing Documents, provided that no designation pursuant to the
preceding sentence shall relieve the Purchaser from liability for performance of
its obligations hereunder or under the Closing Documents executed by the
designee, except with the express written consent of the other parties hereto.
To be effective hereunder, any assignment by Purchaser hereunder, even one to an
Affiliate of Purchaser, must be accompanied by a fully executed and effective
assignment and assumption provided to Owners no later than five (5) days prior
to the Closing Date. To be effective hereunder, if Purchaser desires to
designate one or more Persons to take title to and acquire one or more of the
Properties, it must send notice of such designation, together with the name of
such designee, to Owner no later than five (5) days prior to the Closing Date.

 

10.3. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and their permitted respective successors and assigns.

 

10.4. Days. If any action is required to be performed, or if any notice, consent
or other communication is given, on a day that is a Saturday or Sunday or a
legal holiday (i.e., a day other than a “business day”) in the jurisdiction in
which the action is required to be performed or in which is located the intended
recipient of such notice, consent or other communication, such performance shall
be deemed to be required, and such notice, consent or other communication shall
be deemed to be given, on the first business day following such Saturday, Sunday
or legal holiday. Unless otherwise specified herein, all references herein to a
“day” or “days” shall refer to calendar days and not business days.

 

10.5. Governing Law. This Agreement and all documents referred to herein shall
be governed by and construed and interpreted in accordance with the laws of the
state of [Texas] without regard to its principles of conflicts of law. The
parties hereby waive trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other in respect of any
matter arising out of or in connection with this Agreement. All disputes,
litigation, proceedings or other legal actions by a party to this Agreement in
connection with or relating to this Agreement or any matters described or
contemplated in this Agreement shall be instituted in the courts of the State of
Texas sitting in Dallas County, Texas, the United States sitting in the Northern
District of Texas, the State of New York sitting in New York County or the
United States sitting in the Southern District of New York. Each party to this
Agreement irrevocably submits to the exclusive jurisdiction of the courts of the
State of Texas sitting in Dallas County, Texas, the United States sitting in the
Northern District of Texas, the State of New York sitting in New York County or
the United States sitting in the Southern District of New York, in connection
with any such dispute, litigation, action or proceeding arising out of or
relating to this Agreement. Each party further agrees that any service of
process or summons in connection with any such dispute, litigation, action or
proceeding may be served on it by mailing a copy of such process or summons in
the manner required by applicable law.

 

PURCHASER, WYNDHAM AND EACH OWNER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT) BROUGHT
BY ANY OF THE PARTIES HERETO AGAINST ANY OF THE OTHERS ON ANY MATTERS WHATSOEVER
ARISING

 



--------------------------------------------------------------------------------

OUT OF OR IN ANY WAY CONNECTION WITH THIS AGREEMENT, OR FOR THE ENFORCEMENT OF
ANY REMEDY IN CONNECTION HEREWITH. THE PROVISIONS OF THIS SECTION 10.5 SHALL
SURVIVE THE CLOSING.

 

10.6. Counterparts. To facilitate execution, this Agreement may be executed in
as many counterparts as may be required. It shall not be necessary that the
signature on behalf of each party hereto appear on each counterpart hereof. All
counterparts hereof shall collectively constitute a single agreement. Telecopied
and e-mailed signatures shall have the same valid and binding effect as original
signatures.

 

10.7. Severability. If any term, covenant or condition of this Agreement, or the
application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other persons or circumstances, shall not be
affected thereby, and each term, covenant or condition of this Agreement shall
be valid and enforceable to the fullest extent permitted by law, unless such
severance would cause a materially adverse economic result to the party against
whom this Agreement is sought to be enforced.

 

10.8. Costs. Regardless of whether Closing occurs hereunder, and except as
otherwise expressly provided herein, each party hereto shall be responsible for
its own costs in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, fees of attorneys, engineers
and accountants.

 

10.9. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be delivered by hand, transmitted by telecopy
transmission, sent prepaid for next-day delivery by Federal Express (or a
comparable overnight delivery service) or sent by the United States mail,
certified, postage prepaid, return receipt requested, at the addresses and with
such copies as designated below.

 

If to Wyndham, any Owner or any of their Affiliates:      c/o Wyndham
International, Inc.      1950 Stemmons Freeway, Suite 6001      Dallas, Texas
75207      Attn.: Chief Investment Officer      Facsimile: (214) 863-1237 And   
c/o Wyndham International, Inc.      1950 Stemmons Freeway, Suite 6001     
Dallas, Texas 75207      Attn.: General Counsel      Facsimile: (214) 863-1986

 



--------------------------------------------------------------------------------

and:    Akin Gump Strauss Hauer & Feld LLP      1700 Pacific Avenue, Suite 4100
     Dallas, Texas 75201-4675      Attn.: Carl B. Lee, P.C. and Andrew S. Cohen
     Facsimile: (214) 969-4343 and (210) 224-2035 If to Purchaser or any other
Purchaser Party:      Interstate Hotels & Resort      4501 N. Fairfax Drive     
Arlington, Virginia 22203      Attn: Chris Bennett      facsimile: (703)
387-3389 With a copy to:    Latham & Watkins, LLP      555 Eleventh Street, NW  
   Suite 1000      Washington, D.C. 20004-1304      Attn: William O’Neill     
Facsimile: (202) 637-2201 And to:    W2005 WYN Realty, L.L.C.      c/o Goldman
Sachs Group, Inc.      85 Broad Street      New York, NY 10004      Attn:
Jonathan Langer      Facsimile: (        )                     If to Escrow
Agent:    LandAmerica Financial Group, Inc.      655 Third Avenue      New York,
New York 10017      Attn.: Michael Bebon      Facsimile: (212) 949 2438

 

Any party hereto may change its address or designate different or other persons
or entities to receive copies by notifying the other parties and Escrow Agent in
a manner described in this Section. Any notice, request, demand or other
communication delivered or sent in the manner aforesaid may be given by the
party required to give such notice, etc., or its attorney, and shall be deemed
given or made (as the case may be) when actually delivered to or refused by the
intended recipient.

 

10.10. Escrow Agent. Escrow Agent, referred to in the definition thereof
contained in Section 1.1 hereof, has agreed to act as such for the convenience
of the parties hereto without fee or other charges for such services as Escrow
Agent. Escrow Agent shall not be liable: (a) to any of the parties for any act
or omission to act, except for its own negligence or willful misconduct; (b) for
any legal effect, insufficiency, or undesirability of any instrument deposited
with or

 



--------------------------------------------------------------------------------

delivered by Escrow Agent or exchanged by the parties hereunder, whether or not
Escrow Agent prepared such instrument; (c) for any loss or impairment of funds
that have been deposited in escrow while those funds are in the course of
collection, or while those funds are on deposit in a financial institution, if
such loss or impairment results from the failure, insolvency or suspension of a
financial institution; (d) for the expiration of any time limit or other
consequence of delay, unless a properly executed written instruction, accepted
by Escrow Agent, has instructed Escrow Agent to comply with said time limit; or
(e) for the default, error, action or omission of either party to the escrow.
Escrow Agent, in its capacity as escrow agent, shall be entitled to rely on any
document or paper received by it, believed by such Escrow Agent, in good faith,
to be bona fide and genuine. In the event of any dispute as to the disposition
of the Deposit or any other monies held in escrow, or of any documents held in
escrow, Escrow Agent may, if such Escrow Agent so elects, interplead the matter
by filing an interpleader action in a court of competent jurisdiction in Dallas
County, Texas, and pay into the registry of the court the Deposit, or deposit
any such documents with respect to which there is a dispute in the registry of
such court, whereupon such Escrow Agent shall be relieved and released from any
further liability with respect to the Deposit as Escrow Agent hereunder. Escrow
Agent shall not be liable for Escrow Agent’s compliance with any legal process,
subpoena, writ, order, judgment and decree of any court, whether issued with or
without jurisdiction, and whether or not subsequently vacated, modified, set
aside or reversed.

 

10.11. Incorporation by Reference. All of the exhibits and schedules attached
hereto and the disclosure schedules are by this reference incorporated herein
and made a part hereof.

 

10.12. Indemnity of Manager. Notwithstanding any provision of this Agreement to
the contrary, Wyndham, Owners and their Affiliates shall not be obligated to
indemnify, defend or hold harmless any Third Party Manager (or any Affiliate
thereof) or pay attorneys’ fees or other costs or sums to any Third Party
Manager (or any Affiliate thereof) which acts as the manager under a New Third
Party Management Agreement for claims arising on or prior to the Closing Date,
if such indemnification, defense, etc. would not be required pursuant to such
Third Party Management Agreement, as applicable, for the Hotel to which the
claim giving rise to such indemnification, defense, etc. relates.

 

10.13. Further Assurances. Upon the terms and subject to the conditions hereof,
each of the parties hereto agrees to use its commercially reasonable good faith
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
including without limitation (i) the obtaining of all necessary actions or
non-actions, waivers, consents and approvals from governmental or regulatory
entities and the making of all necessary registrations and filings and the
taking of all steps as may be necessary to obtain an approval or waiver from, or
to avoid an action or proceeding by, any Governmental Authority, (ii) the
obtaining of all necessary consents, approvals or waivers from third parties,
and (iii) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement, but which are not inconsistent with this Agreement.

 



--------------------------------------------------------------------------------

10.14. No Partnership. This Agreement does not and shall not be construed to
create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of seller and buyer specifically
established hereby.

 

10.15. Time of Essence. Time is of the essence with respect to every provision
hereof.

 

10.16. Signatory Exculpation. The individual signatories for the parties hereto
are executing this Agreement in their capacities as representative of such
parties and not individually and, therefore, shall have no personal or
individual liability of any kind in connection with the execution of this
Agreement and the documents contemplated by it.

 

10.17. Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement, unless otherwise indicated by
the context:

 

(a) Singular words shall connote the plural number as well as the singular and
vice versa, and the masculine shall include the feminine and the neuter.

 

(b) All references herein to particular articles, sections, subsections, clauses
or exhibits are references to articles, sections, subsections, clauses or
exhibits of this Agreement.

 

(c) The table of contents and headings contained herein are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.

 

(d) Each party hereto and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against a particular party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.

 

10.18. No Recording. Neither this Agreement nor any memorandum hereof, nor any
other instrument intended to give notice hereof (or which actually gives notice
hereof) shall be recorded, other than upon and to give public notice of the
filing of an action for specific performance of this Agreement pursuant to
Section 9.1.

 

10.19. Facsimile Signatures. The execution of this Agreement and all notices
given hereunder and all amendments hereto, may be effected by telecopied
signatures, all of which shall be treated as originals; provided, however, that
the party receiving a document with a facsimile signature may, by notice to the
other, require the prompt delivery of an original signature to evidence and
confirm the delivery of the facsimile signature.

 

10.20. Effective Date. The “Effective Date” shall mean the date on which
Purchaser, Wyndham and Owner shall have executed this Agreement.

 

10.21. Intentionally Deleted.

 

10.22. Affiliates. The parties acknowledge that Wyndham and its Affiliates are,
or are the owners of controlling interests in, each Owner, Operating Lessee and
Wyndham Manager

 



--------------------------------------------------------------------------------

and, as such, Wyndham and its Affiliates shall cause each such Owner, Operating
Lessee, and Wyndham Manager to comply with all covenants required of each such
Owner, Operating Lessee, or Wyndham Manager set forth herein. Accordingly,
except as otherwise expressly provided herein, a breach by an Owner, Operating
Lessee, or Wyndham Manager of a representation, warranty or covenant of Owner,
Operating Lessee, or Wyndham Manager, respectively, contained herein, shall be
deemed to be a breach of such representation, warranty or covenant by Wyndham.

 

10.23. Intentionally Deleted.

 

10.24. Termination Option. In the event that this Agreement is partially
terminated with respect to a Property or Properties and the aggregate of the
Purchase Price is thereby reduced by more than $75,000,000.00 (the “Price
Threshold Termination Amount”), then each of Wyndham and Purchaser shall have
the right (the “Price Threshold Termination Option”) upon written notice to the
other, within five (5) business days following such party’s receipt of notice of
such partial termination, to terminate this Agreement in which event the Deposit
shall be promptly returned to Purchaser and the parties hereto shall be released
from all further obligations hereunder except those which expressly survive a
termination of this Agreement. Notwithstanding anything herein to the contrary,
no party shall have any right to exercise the Price Threshold Termination Option
if it has become exercisable solely as a result of a breach of a covenant(s) by
such party.

 

10.25. Guaranteed Obligations. Purchaser hereby guarantees to Owners and Wyndham
the prompt and full payment and performance when due of all obligations and
indemnities of any permitted assignees or designees of Purchaser (the
“Assignees”) under this Agreement or any document delivered by any Assignees
pursuant to or in connection with this Agreement, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
including those which by their terms, survive the Closing. Wyndham or Owner, in
its sole discretion, may proceed against Purchaser with or without having first
instituted any demand or action against, or having obtained or executed upon any
judgment against any Assignees. The foregoing guarantee is a guaranty of payment
and performance, not collection, and are intended to be and shall be construed
to be a continuing irrevocable guaranty.

 

Wyndham hereby guarantees to Purchaser the prompt and full payment and
performance when due of all obligations and indemnities of Owners to Purchaser
or any Affiliate, assignee, or designee of Purchaser contained in this Agreement
or in any document delivered pursuant to or in connection with this Agreement,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, including those which by their terms, survive the
Closing. The foregoing guaranty is a guaranty of payment and performance, not
collection, and is intended to be and shall be construed to be a continuing
irrevocable guaranty. Purchaser, in its sole discretion, may proceed against
Wyndham with or without having first instituted any demand or action against, or
having obtained or executed upon any judgment against Owners.

 

10.26. Survival. The provisions of this Article X shall survive Closing. All of
the representations and warranties and covenants of the parties contained in
this Agreement shall not survive the Closing and shall merge into the Closing
Documents, unless otherwise expressly provided in this Agreement and except as
expressly provided in Section 9.6 hereof. Upon

 



--------------------------------------------------------------------------------

Closing, any breach or default of any such representations or warranties or
covenants that do not expressly survive the Closing, whether known or unknown,
shall be deemed waived by the Closing, except as expressly provided in Section
9.6 hereof.

 

10.27. Intentionally Deleted.

 

10.28. Wyndham City Centre. Wyndham may, in its sole discretion and solely with
respect to the Wyndham City Centre, require Purchaser to acquire the partnership
interests in the entity that owns the Wyndham City Centre Hotel, as opposed to
Purchaser acquiring the asset directly. In connection therewith, Wyndham shall
deliver to Purchaser, together with the Submission Matters, copies of the
partnership agreement of City Centre Partnership, L.P., a Delaware limited
partnership (“City Centre”), the entity that owns the Wyndham City Centre Hotel.
Wyndham represents and warrants that (i) the partnership interests of City
Centre are owned both legally and beneficially by Patriot American Hospitality
Partnership, L.P. and 1143 Associates Limited Partnership, in each case, to
Wyndham’s knowledge, free and clear of any and all liens (except those which
will be covered by a Monetary Encumbrance Release at Closing), and, to Wyndham’s
knowledge, are not subject to any contract (other than this Agreement or a
Monetary Title Encumbrance which will be covered by a Monetary Encumbrance
Release at Closing) under which any such liens (except those which will be
covered by a Monetary Encumbrance Release at Closing) might arise; (ii) subject
to the satisfaction of all applicable conditions precedent to Closing as set
forth in Section 5.2 hereof, there are, to Wyndham’s knowledge, no outstanding
interests, securities, rights, subscriptions, warrants, options, agreements or
contracts that give any person the right to purchase or otherwise receive or be
issued all or any portion of such partnership interests other than (a) pursuant
to a Monetary Title Encumbrance which will be covered by a Monetary Encumbrance
Release at Closing, or (b) this Agreement; (iii) City Centre is not subject to
any pending, or to the knowledge of Wyndham, threatened bankruptcy proceeding,
receivership proceeding or other insolvency, dissolution, reorganization or
similar proceeding; (iv) except to the extent any of the following reasonably
would not be expected to have a Material Adverse Effect on City Centre: (a) City
Centre qualifies, and has qualified during its entire existence, as a
partnership for federal income tax purposes, and not as a corporation, or an
association taxable as a corporation, (b) City Centre has filed within the time
and in the manner prescribed by law all federal, state and local tax returns and
reports required to be filed by it under the Laws of the United State of America
and of each state or other jurisdiction in which it conducts business activities
requiring the filing of tax returns or reports, (c) all tax returns and reports
filed by City Centre are true and correct in all material respects, (d) City
Centre is not delinquent in the payment of any tax, assessment or governmental
charge or deposit and has no tax deficiency or claim outstanding, assessed,
threatened or proposed against it, (e) the charges, accruals and reserves for
unpaid taxes on the books and records of City Centre as of the Closing Date are
sufficient in all material respects for the payment of all unpaid federal state
and local taxes of City Centre accrued for or applicable to all periods ended on
or before the Closing Date, (f) there are no tax liens, whether imposed by the
United States of America, any state, local or other taxing authority,
outstanding against City Centre, (g) the federal, state and local tax returns of
City Centre have not been audited, nor has such entity received any notice of
any federal, state or local audit, except as described in the disclosure
schedule; and (h) City Centre has no employees. The representations set forth in
this Section 10.28 shall be subject to the same carveouts, limitations and
survivability as the representations set forth in Article III. In the event the
option under this Section 10.28 is

 



--------------------------------------------------------------------------------

exercised, instead of executing the documents described in Sections 7.2(a)(1)
and (2), Purchaser (or its designees) and the owners of City Centre shall
execute and deliver the Entity Assignment and Assumption Agreement substantially
in the form of Exhibit N attached hereto, and Wyndham shall prepare a
partnership tax return for the period from January 1, 2005 to the Closing Date
for City Centre by which City Centre shall make an election under Section 754 of
the Code, and shall provide such return to Purchaser for Purchaser’s review
prior to filing with the Internal Revenue Service, which filing shall be timely
made (subject to any applicable extensions).

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
their names by their respective duly authorized representatives.

 

OWNERS:

Club Hotel by DoubleTree - O’Hare Airport, Chicago, Illinois:

DT-DES PLAINES, LLC, a Delaware limited liability

company

By:

 

/s/ Gregory Moundas

Name:

 

Gregory Moundas

Title:

 

Vice President

 

DoubleTree Hotel, Tallahassee, Tallahassee, Florida:

DT-TALLAHASSEE, L.P., a Delaware limited

partnership

By:

 

DT Tallahassee GP, LLC, a Delaware limited

liability company, its general partner

   

By:

 

/s/ Gregory Moundas

   

Name:

 

Gregory Moundas

   

Title:

 

Vice President

 

DoubleTree Park Place, Minneapolis, Minnesota: PAH-DT PARK PLACE PARTNERS, L.P.,
a Delaware limited partnership By:   Patriot American Hospitality Partnership,
L.P., a Virginia limited partnership, its general partner

   

By:

  PAH GP, Inc., a Delaware corporation, its general partner        

By:

 

/s/ Gregory Moundas

       

Name:

 

Gregory Moundas

       

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

Hilton Denver, Denver, Colorado:

IHC/DENVER PARTNERSHIP, L.P., a Delaware limited partnership

By:

  IHC Realty Corporation, a Delaware corporation, its general partner    

By:

 

/s/ Gregory Moundas

   

Name:

 

Gregory Moundas

   

Title:

 

Vice President

 

Hilton Inn Cleveland South, Independence, Ohio:

H-CLEVELAND, LLC, a Delaware limited liability

company

By:

 

/s/ Gregory Moundas

Name:

 

Gregory Moundas

Title:

 

Vice President

 

Hilton Newark Gateway, Newark, New Jersey:

H-GATEWAY, LLC, a Delaware limited liability

company

By:

 

/s/ Gregory Moundas

Name:

 

Gregory Moundas

Title:

 

Vice President

 

Holiday Inn Northwest, Houston, Texas; Hyatt Regency Lexington, Lexington,
Kentucky; Wyndham Newark Airport, Newark, New Jersey: PATRIOT AMERICAN
HOSPITALITY PARTNERSHIP, L.P., a Virginia limited partnership

By:

  PAH GP, Inc., a Delaware corporation, its general partner    

By:

 

/s/ Gregory Moundas

   

Name:

 

Gregory Moundas

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

Wyndham Commerce, Los Angeles, California: WYNDHAM COMMERCE OWNER, LLC, a
Delaware limited liability company

By:

 

/s/ Gregory Moundas

Name:

 

Gregory Moundas

Title:

 

Vice President

 

Wyndham Dallas Market Center, Dallas, Texas:

PATRIOT AMERICAN HOSPITALITY, INC., a

Delaware corporation

By:

 

/s/ Gregory Moundas

Name:

 

Gregory Moundas

Title:

 

Vice President

 

Marriott Atlanta North Central, Atlanta, Georgia; Wyndham Arlington, Arlington,
Texas; Wyndham Boston Westborough, Westborough, Massachusetts: IHC REALTY
PARTNERSHIP, L.P., a Delaware limited partnership

By:

  IHC Realty Corporation, a Delaware corporation, its general partner    

By:

 

/s/ Gregory Moundas

   

Name:

 

Gregory Moundas

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

Wyndham Harrisburg, Harrisburg, Pennsylvania:

SWATARA ASSOCIATES, a Pennsylvania limited

partnership

By:

 

IHC Realty Partnership, L.P., a Delaware limited

partnership, its general partner

   

By:

 

IHC Realty Corporation, a Delaware

corporation, its general partner

       

By:

 

/s/ Gregory Moundas

       

Name:

 

Gregory Moundas

       

Title:

 

Vice President

 

Radisson Suites Houston, Houston, Texas:

R-HOUSTON, L.P., a Delaware limited partnership

By:

 

R-Houston GP, LLC, a Delaware limited liability

company, its general partner

   

By:

 

/s/ Gregory Moundas

   

Name:

 

Gregory Moundas

   

Title:

 

Vice President

 

Wyndham Boston Andover, Andover, Massachusetts:

INTERSTONE/PAH PARTNERS, L.P., a Delaware

limited partnership

By:

  IHC Realty Corporation, a Delaware corporation, its general partner    

By:

 

/s/ Gregory Moundas

   

Name:

 

Gregory Moundas

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

Wyndham City Centre, Washington, D.C.:

CITY CENTRE PARTNERSHIP, L.P., a Delaware limited partnership

By:

 

Patriot American Hospitality Partnership, L.P., a

Virginia limited partnership, its general partner

   

By:

 

PAH GP, Inc., a Delaware corporation, its

general partner

       

By:

 

/s/ Gregory Moundas

       

Name:

 

Gregory Moundas

       

Title:

 

Vice President

 

Wyndham Garden Las Colinas, Las Colinas, Texas: W-COLINAS, L.P., a Delaware
limited partnership

By:

 

W-Colinas GP, LLC, a Delaware limited liability

company, its general partner

   

By:

 

/s/ Gregory Moundas

   

Name:

 

Gregory Moundas

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

Wyndham Grand Bay/Miami, Coconut Grove, Florida: PAH-GRAND BAY MIAMI, L.P., a
Delaware limited partnership By:   PAH-GBM, LLC, a Delaware limited liability
company, its general partner    

By:

  Patriot American Hospitality Partnership, L.P., a Virginia limited
partnership, its sole member        

By:

  PAH GP, Inc., a Delaware corporation, its general partner            

By:

 

/s/ Gregory Moundas

           

Name:

 

Gregory Moundas

           

Title:

 

Vice President

Wyndham Indianapolis, Indianapolis, Indiana:

W-INDIANA, LLC, a Delaware limited liability company

By:

 

/s/ Gregory Moundas

Name:

 

Gregory Moundas

Title:

 

Vice President

Wyndham Pittsburgh Airport, Pittsburgh, Pennsylvania: PARK WEST HOTEL
ASSOCIATES, a Pennsylvania general partnership

By:

 

PW LAND ASSOCIATES LIMITED

PARTNERSHIP, a Pennsylvania limited

partnership, its partner

   

By:

 

IHC/Park West Corporation, a Delaware

corporation, its general partner

       

By:

 

/s/ Gregory Moundas

       

Name:

 

Gregory Moundas

       

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

Wyndham Syracuse, Syracuse, New York: W-SYRACUSE, LLC, a Delaware limited
liability company By:  

/s/ Gregory Moundas

Name:  

Gregory Moundas

Title:  

Vice President

Wyndham Toledo, Toledo, Ohio: TOLEDO HOTEL INVESTORS, L.P., a Delaware limited
partnership By:   PAH Deuce GP, LLC, a Delaware limited liability company, its
general partner    

By:

  Patriot American Hospitality Partnership, L.P., a Virginia limited
partnership, its sole member        

By:

  PAH GP, Inc., a Delaware corporation, its general partner            

By:

 

/s/ Gregory Moundas

           

Name:

 

Gregory Moundas

           

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

Wyndham Westshore, Tampa, Florida: PAH-TAMPA, L.P., a Delaware limited
partnership By:   PAH-T, LLC, a Delaware limited liability company, its general
partner    

By:

  Patriot American Hospitality Partnership, L.P., a Virginia limited
partnership, its sole member        

By:

  PAH GP, Inc., a Delaware corporation, its general partner            

By:

 

/s/ Gregory Moundas

           

Name:

 

Gregory Moundas

           

Title:

 

Vice President

 

WYNDHAM: WYNDHAM INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Gregory Moundas

Name:  

Gregory Moundas

Title:  

Vice President

 



--------------------------------------------------------------------------------

 

PURCHASER: W2005 WYN REALTY, L.L.C., a Delaware limited liability company By:  
Goldman Sachs Investments Ltd., its sole member By:  

/s/ Robert Bloom

Name:  

Robert Bloom

Title:  

Vice President

HALIFAX HOLDINGS, INC., a Delaware corporation By:  

/s/ Mahmood Khimji

Name:  

Mahmood Khimji

Title:  

President

 



--------------------------------------------------------------------------------

 

RECEIPT OF ESCROW AGENT

 

LandAmerica Financial Group, Inc., as Escrow Agent, acknowledges receipt of the
sum of $                    .00 on                     , 2004, by wire transfer
or the Letter of Credit, from Purchaser as described in Section 2.3 of the
Agreement, said wire transfer or the Letter of Credit to be held pursuant to the
terms and provisions of the Agreement.

 

DATED this              day of                     , 2004.

 

LANDAMERICA FINANCIAL GROUP, INC. By:     Name:     Title:     Date:    

 